Exhibit 10.1

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

(for NVR Mortgage Finance, Inc.)

dated as of August 2, 2011

among

U.S. BANK NATIONAL ASSOCIATION,

as Agent and a Buyer,

THE OTHER BUYERS PARTY HERETO

and

NVR MORTGAGE FINANCE, INC., as Seller



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

     1   

1

  

APPLICABILITY AND DEFINED TERMS

     1      

1.1.

  

Applicability

     1      

1.2.

  

Defined Terms

     2      

1.3.

  

Other Definitional Provisions

     26   

2

  

THE BUYERS’ COMMITMENTS

     27      

2.1.

  

The Buyers’ Commitments to Purchase

     27      

2.2.

  

Expiration or Termination of the Commitments

     27      

2.3.

  

[Reserved]

     27      

2.4.

  

[Reserved]

     27      

2.5.

  

[Reserved]

     28      

2.6.

  

Optional Reduction or Termination of Buyers’ Commitments

     28   

3

  

INITIATION; TERMINATION

     28      

3.1.

  

Seller Request; Agent Confirmation

     28      

3.2.

  

Syndication of Purchases

     29      

3.3.

  

Request/Confirmation

     29      

3.4.

  

Transaction Termination; Purchase Price Decrease

     29      

3.5.

  

Place for Payments of Repurchase Prices

     30      

3.6.

  

Withdrawals from and Credits to Operating Account

     30      

3.7.

  

Delivery of Additional Mortgage Loans

     30      

3.8.

  

Application of Repurchase Price Payments

     30      

3.9.

  

Defaulting Buyers

     31   

4

  

TRANSACTION LIMITS AND SUBLIMITS

     33      

4.1.

  

Transaction Limits

     33      

4.2.

  

Transaction Sublimits

     33   

5

  

PRICE DIFFERENTIAL

     33      

5.1.

  

Pricing Rate

     33      

5.2.

  

[Reserved]

     33      

5.3.

  

[Reserved]

     34      

5.4.

  

[Reserved]

     34      

5.5.

  

[Reserved]

     34      

5.6.

  

Pricing Rate for Default Pricing Rate Purchased Loans

     34      

5.7.

  

Price Differential Payment Due Dates

     34   

6

  

MARGIN MAINTENANCE

     34      

6.1.

  

Margin Deficit

     34      

6.2.

  

Margin Call Deadline

     35      

6.3.

  

Application of Cash

     35      

6.4.

  

Increased Cost

     35      

6.5.

  

Capital Adequacy

     35      

6.6.

  

Agent’s Report

     36      

6.7.

  

Provisions Relating to LIBOR Rate

     36   

 

-i-



--------------------------------------------------------------------------------

7

  

TAXES

     36      

7.1.

  

Payments to be Free of Taxes; Withholding

     36      

7.2.

  

Other Taxes

     37      

7.3.

  

Taxes Indemnity

     37      

7.4.

  

Non-U.S. Buyers

     37      

7.5.

  

Survival

     38      

7.6.

  

Treatment of Certain Refunds

     38      

7.7.

  

Mitigation Obligations

     39      

7.8.

  

Delay in Requests

     39   

8

  

INCOME AND ESCROW PAYMENTS; CONTROL

     39      

8.1.

  

Income and Escrow Payments.

     39      

8.2.

  

Income and Escrow Accounts.

     40      

8.3.

  

Income and Escrow Accounts after Default.

     40   

9

  

FACILITY FEE; AGENT’S FEE

     40      

9.1.

  

Facility Fee; Non-Usage Fee

     40      

9.2.

  

Agent’s Fee

     41   

10

  

SECURITY INTEREST

     41      

10.1.

  

Intent of the Parties

     41      

10.2.

  

License

     43   

11

  

SUBSTITUTION

     43      

11.1.

  

Seller May Substitute Other Mortgage Loans with Notice to and Approval of Agent

     43      

11.2.

  

Payment to Accompany Substitution

     44   

12

  

PAYMENT AND TRANSFER

     44      

12.1.

  

Immediately Available Funds; Notice to Custodian

     44      

12.2.

  

Payments to the Agent

     44      

12.3.

  

If Payment Not Made When Due

     44      

12.4.

  

Payments Valid and Effective

     45      

12.5.

  

Pro Rata Distribution of Payments

     45   

13

  

SEGREGATION OF DOCUMENTS RELATING TO PURCHASED LOANS

     45   

14

  

CONDITIONS PRECEDENT

     45      

14.1.

  

Initial Purchase

     45      

14.2.

  

Each Purchase

     47   

15

  

REPRESENTATIONS, WARRANTIES AND COVENANTS

     48      

15.1.

  

Buyers, Agent and Seller Representations

     48      

15.2.

  

Additional Seller Representations

     49      

15.3.

  

Special Representations Relating to the Purchased Loans

     54      

15.4.

  

Representations and Warranties Relating to Specific Transactions

     54      

15.5.

  

Survival

     55   

 

-ii-



--------------------------------------------------------------------------------

16

  

AFFIRMATIVE COVENANTS

     55      

16.1.

  

[Reserved]

     55      

16.2.

  

Office of Foreign Assets Control and USA Patriot Act

     55      

16.3.

  

Financial Statements

     55      

16.4.

  

Financial Statements Will Be Accurate

     57      

16.5.

  

Other Reports

     57      

16.6.

  

Maintain Existence and Statuses; Conduct of Business

     58      

16.7.

  

Compliance with Applicable Laws

     58      

16.8.

  

Inspection of Properties and Books; Protection of Seller’s Proprietary
Information; Buyers’ Due Diligence of Seller

     58      

16.9.

  

Privacy of Customer Information

     60      

16.10.

  

Notice of Suits, Etc. and Notice

     61      

16.11.

  

Payment of Taxes, Etc.

     62      

16.12.

  

Insurance; fidelity bond

     63      

16.13.

  

Maintain Lien on Mortgaged Premises

     63      

16.14.

  

Subordination of Certain Indebtedness

     63      

16.15.

  

Certain Debt to Remain Unsecured

     63      

16.16.

  

Promptly Correct Escrow Imbalances

     63      

16.17.

  

MERS Covenants

     64      

16.18.

  

Special Affirmative Covenants Concerning Purchased Loans

     65      

16.19.

  

Coordination with Other Lenders/Repo Purchasers and Their Custodians

     65   

17

  

NEGATIVE COVENANTS

     66      

17.1.

  

No Merger

     66      

17.2.

  

Limitation on Debt and Contingent Indebtedness

     66      

17.3.

  

Business

     67      

17.4.

  

Liquidations, Dispositions of Substantial Assets

     67      

17.5.

  

Loans, Advances, and Investments

     67      

17.6.

  

Use of Proceeds

     68      

17.7.

  

Transactions with Affiliates

     68      

17.8.

  

Liens

     68      

17.9.

  

ERISA Plans

     68      

17.10.

  

Change of Principal Office; Fiscal Year

     69      

17.11.

  

Distributions

     69      

17.12.

  

Tangible Net Worth

     69      

17.13.

  

Tangible Net Worth Ratio

     69      

17.14.

  

Net Income

     69      

17.15.

  

Liquidity

     69      

17.16.

  

Special Negative Covenants Concerning Purchased Loans

     69      

17.17.

  

No Changes in Accounting Practices

     69      

17.18.

  

Subordinated Debt

     69      

17.19.

  

Tax Payments

     69      

17.20.

  

Tax Allocation Agreement

     69      

17.21.

  

Other Warehousing and Repurchase Facilities

     69      

17.22.

  

HUD Compare Ratio

     70   

 

-iii-



--------------------------------------------------------------------------------

18

  

EVENTS OF DEFAULT; EVENT OF TERMINATION

     70      

18.1.

  

Events of Default

     70      

18.2.

  

Transaction Termination

     72      

18.3.

  

Termination by the Agent

     72      

18.4.

  

Remedies

     72      

18.5.

  

Liability for Expenses and Damages

     73      

18.6.

  

Liability for Interest

     73      

18.7.

  

Other Rights

     73      

18.8.

  

Seller’s Repurchase Rights

     73      

18.9.

  

Sale of Purchased Loans

     73   

19

  

SERVICING OF THE PURCHASED LOANS

     74      

19.1.

  

Servicing Released Basis

     74      

19.2.

  

Servicing and Subservicing

     74      

19.3.

  

Escrow Payments

     74      

19.4.

  

Escrow and Income after Event of Default

     74      

19.5.

  

Servicing Records

     75      

19.6.

  

Subservicer Instruction Letter

     75      

19.7.

  

Termination of Servicing

     75      

19.8.

  

Notice from Seller

     76      

19.9.

  

Seller Remains Liable

     76      

19.10.

  

Backup Servicer

     76      

19.11.

  

Successor Servicer

     76   

20

  

PAYMENT OF EXPENSES; INDEMNITY

     77      

20.1.

  

Expenses

     77      

20.2.

  

Indemnity

     78   

21

  

SINGLE AGREEMENT

     78   

22

  

RELATIONSHIPS AMONG THE AGENT AND THE BUYERS

     78      

22.1.

  

Agent’s Duties

     78      

22.2.

  

Limitation on Duty to Disclose

     79      

22.3.

  

Actions Requiring All Buyers’ Consent

     80      

22.4.

  

Actions Requiring Required Buyers’ Consent

     80      

22.5.

  

Agent’s Discretionary Actions

     81      

22.6.

  

Buyers’ Cooperation

     81      

22.7.

  

Buyers’ Sharing Arrangement

     81      

22.8.

  

Buyers’ Acknowledgment

     82      

22.9.

  

Agent Market Value Determinations

     82      

22.10.

  

Agent’s Representations to Buyers

     83      

22.11.

  

Agent’s Duty of Care, Express Negligence Waiver and Release

     83      

22.12.

  

Calculations of Shares of Principal and Other Sums

     84      

22.13.

  

Resignation or Removal of the Agent

     84      

22.14.

  

Effective Date of Resignation of the Agent

     84      

22.15.

  

Successor Agent

     84      

22.16.

  

Merger of the Agent

     85      

22.17.

  

Participation; Assignment

     85      

22.18.

  

Replacement of Buyers

     87      

22.19.

  

The Agent and the Buyers are the only Beneficiaries of this Section

     88   

 

-iv-



--------------------------------------------------------------------------------

23

  

NOTICES AND OTHER COMMUNICATIONS

     88   

24

  

MISCELLANEOUS

     89      

24.1.

  

Further Assurances

     89      

24.2.

  

Agent as Attorney in Fact

     89      

24.3.

  

Wires to Seller

     90      

24.4.

  

Wires to Agent

     90      

24.5.

  

Receipt; Available Funds

     90   

25

  

ENTIRE AGREEMENT; SEVERABILITY

     90   

26

  

NON-ASSIGNABILITY; TERMINATION

     90      

26.1.

  

Limited Assignment

     90      

26.2.

  

Remedies Exception

     90      

26.3.

  

Agreement Termination

     90   

27

  

COUNTERPARTS

     91   

28

  

GOVERNING LAW, JURISDICTION AND VENUE

     91   

29

  

WAIVER OF JURY TRIAL

     91   

30

  

RELATIONSHIP OF THE PARTIES

     92   

31

  

NO WAIVERS, ETC

     92   

32

  

USE OF EMPLOYEE PLAN ASSETS

     93      

32.1.

  

Prohibited Transactions

     93      

32.2.

  

Audited Financial Statements Required

     93      

32.3.

  

Representations

     93   

33

  

INTENT

     93      

33.1.

  

Transactions are Repurchase Agreements and Securities Contracts

     93      

33.2.

  

Contractual Rights, Etc.

     94      

33.3.

  

FDIA

     94      

33.4.

  

Master Netting Agreement

     94   

34

  

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

     94      

34.1.

  

Parties not Protected by SIPA or Insured by FDIC or NCUSIF

     94      

34.2.

  

SIPA Does Not Protect Government Securities Broker or Dealer Counterparty

     94      

34.3.

  

Transaction Funds Are Not Insured Deposits

     94   

35

  

USA PATRIOT ACT NOTIFICATION

     94   

36

  

EXISTING MRA

     95   

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A

  

Form of Request/Confirmation

Exhibit B

  

Opinions Required for Opinion of Counsel to Seller

Exhibit C

  

Form of Officer’s Certificate with Computations to Show Compliance or
Non-Compliance with Certain Financial Covenants

Exhibit D

  

List of Subsidiaries of the Seller as of the Effective Date

Exhibit E

  

Reserved

Exhibit F

  

Assignment and Assumption

Schedule AI

  

Approved Investors

Schedule AR

  

Authorized Seller Representatives List

Schedule BC

  

The Buyers’ Committed Sums

Schedule BP

  

List of Basic Papers

Schedule DQ

  

Disqualifiers

Schedule EL

  

Eligible Loans

Schedule 15.2(f)

  

Material Adverse Changes and Contingent Liabilities

Schedule 15.2(g)

  

Pending Litigation

Schedule 15.2(o)

  

Existing Liens

Schedule 15.2(t)

  

Affiliate Transactions

Schedule 15.3

  

Special Representations and Warranties with Respect to each Purchased Loan

Schedule 17.2

  

Existing Debt

Schedule 23

  

Buyers’ Addresses for Notice

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

THIS AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT is executed as of July 25,
2011 (the “Closing Date”) and made effective as of August 2, 2011 (the
“Effective Date”), between and among NVR Mortgage Finance, Inc., a Virginia
corporation (the “Seller”), the Buyers (as defined in Section 1.2) from time to
time party hereto, and U.S. Bank National Association, as Agent and
representative of itself as a Buyer and the other Buyers (the “Agent” and
sometimes “U.S. Bank”).

RECITALS

A. The Seller, the Agent, U.S. Bank, as a buyer and the other buyers named
therein entered into a Master Repurchase Agreement dated as of August 5, 2008
(as the same has been amended, restated or otherwise modified from time to time,
the “Existing MRA”).

B. The other buyers party to the Existing MRA are terminating their commitments
thereunder, effective concurrently with the execution of this Agreement.

C. The Seller has requested that the Agent and U.S. Bank, as the sole remaining
Buyer, amend the Existing MRA in certain respects; and

D. The parties desire to amend and restate the Existing MRA in its entirety, as
set forth herein.

1 Applicability and Defined Terms.

1.1. Applicability. From time to time the parties hereto may enter into
transactions in which the Seller agrees to transfer to Agent on behalf of the
Buyers, Eligible Loans on a servicing released basis against the transfer of
funds by Buyers, with a simultaneous agreement by the Buyers to transfer to
Seller such Eligible Loans at a date certain or on demand in the event of
termination pursuant to Section 18.2 hereof, or if no demand is sooner made, on
the Termination Date, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and shall be governed
by this Agreement, as hereinafter defined.

The parties hereby specifically declare that it is their intention that this
Amended and Restated Master Repurchase Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”, which
term includes the preamble above) and the purchases of Eligible Loans made
pursuant to it are to be treated as repurchase transactions under Title 11 of
the United States Code, as amended (the “Bankruptcy Code”), including all rights
that accrue to Buyers by virtue of sections 559, 561 and 562 of the Bankruptcy
Code. This Agreement also contains lien provisions with respect to the Purchased
Loans so that if, contrary to the intent of the parties, any court of competent
jurisdiction characterizes any Transaction as a financing, rather than a
purchase, under applicable law, including the applicable provisions of the
Bankruptcy Code, the Agent is deemed to have a first priority perfected security
interest in and to the Purchased Loans to secure the payment and performance of
all of the Seller’s Obligations under this Agreement.



--------------------------------------------------------------------------------

The Buyers’ agreement to establish and continue the revolving repurchase
facilities are made upon and subject to the terms and conditions of this
Agreement. If there is any conflict or inconsistency between any of the terms or
provisions of this Agreement and any of the other Repurchase Documents, this
Agreement shall govern and control. If there is any conflict between any
provision of this Agreement and any later supplement, amendment, restatement or
replacement of it, then the latter shall govern and control.

1.2. Defined Terms. Except where otherwise specifically stated, capitalized
terms used in this Agreement and the other Repurchase Documents have the
meanings assigned to them below or elsewhere in this Agreement.

“Accepted Servicing Practices” means, with respect to any Mortgage Loan,
(i) those mortgage loan servicing standards and procedures in accordance with
all applicable state, local and federal laws, rules and regulations and (ii)(y)
the mortgage loan servicing standards and procedures prescribed by Fannie Mae
and Freddie Mac, in each case as set forth in the Fannie Mae Servicing Guide or
Freddie Mac Servicing Guide, as applicable, and in the directives or applicable
publications of such agency, as such may be amended or supplemented from time to
time, or (z) with respect to any Mortgage Loans and any matters or circumstances
as to which no such standard or procedure applies, the servicing standards,
procedures and practices Seller uses with respect to its own assets as of the
date of this Agreement, subject to reasonable changes.

“Additional Covenant” means any affirmative, negative or financial covenant, or
other agreement, term or condition relating to the Seller or any of its
Subsidiaries, contained in any mortgage loan repurchase or warehouse loan
transaction entered into by the Seller after the Effective Date to which any of
the Buyers is not a party and which is more restrictive on the Seller or such
Subsidiary or more beneficial to the lender or buyer, as the case may be, under
such agreement than the covenants, agreements, terms and conditions relating to
the Seller or such Subsidiary contained in this Agreement.

“Additional Pricing Term” means any pricing agreement, term or condition
contained in any mortgage loan repurchase or warehouse loan transaction to which
any of the Buyers is not a party and which is more favorable to the lender or
the buyer, as the case may be, under such agreement than the pricing agreements,
terms and conditions contained in this Agreement.

“Additional Purchased Loans” means Eligible Loans transferred by Seller to
Buyers pursuant to, and as defined in, Section 6.1.

“Adjusted Tangible Net Worth” means, as of any date, the sum of (a) all assets
of the Seller and the Subsidiaries on a Consolidated basis, minus (b) the sum of
(i) all Debt and all Contingent Indebtedness of the Seller and the Subsidiaries,
(ii) all assets of the Seller and the Subsidiaries which would be classified as
intangible assets under GAAP, including, but not limited to, Capitalized
Servicing Rights, goodwill (whether representing the excess of cost over book
value of assets acquired or otherwise), patents, trademarks, trade names,
copyrights, franchises and deferred charges, and (iii) receivables due from
Affiliates (other than Subsidiaries).

 

2



--------------------------------------------------------------------------------

Affiliate” means and includes, with respect to a specified Person, any other
Person:

(a) that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the specified Person (in this
definition only, the term “Control” means having the power to set or direct
management policies, directly or indirectly);

(b) that is a director, trustee, partner, member or executive officer of the
specified Person or serves in a similar capacity in respect of the specified
Person;

(c) of which the specified Person is a director, trustee, partner, member or
executive officer or with respect to which the specified Person serves in a
similar capacity and over whom the specified Person, either alone or together
with one or more other Persons similarly situated, has Control;

(d) that, directly or indirectly through one or more intermediaries, is the
beneficial owner of ten percent (10%) or more of any class of equity securities
— which does not include any MBS — of the specified Person; or

(e) of which the specified Person is directly or indirectly the owner of ten
percent (10%) or more of any class of equity securities of the specified Person.

“Agency” means Fannie Mae or Freddie Mac.

“Agency-eligible Forty Year Loans” means fully documented amortizing Conforming
Mortgage Loans which have original terms to stated maturity greater than thirty
(30) years and up to forty (40) years, which are eligible for purchase by an
Agency.

“Agency-eligible Forty Year Loans Sublimit” is defined in the table in
Section 4.2(c).

“Agency MBS” means MBS issued or guaranteed as to timely payment of principal
and interest by an Agency.

“Agent” is defined above.

“Agent’s Fee” is defined in Section 9.2.

“Aggregate Outstanding Purchase Price” means as of any date , an amount equal to
the sum of the Purchase Prices for all Purchased Loans included in all Open
Transactions.

“Agreement” is defined in the Recitals.

“Approved Investor” means any Agency and any of the Persons listed on
Schedule AI, as it may be supplemented or amended from time to time by agreement
of the Seller and the Agent; provided, that (a) persons listed on Schedule AI
shall be Approved Investors only with respect to the type(s) of Mortgage Loans
for which they are specified as an “Approved Investor” on Schedule AI, and
(b) if the Agent shall give written notice to the Seller of the Agent’s
disapproval of any Approved Investor(s) named in the notice, the Approved
Investor(s) so named shall no longer be (an) Approved Investor(s) from and after
the time when the Agent sends that notice to the Seller or such later date as
may be specified by the Agent in its sole discretion.

 

3



--------------------------------------------------------------------------------

“Authorized Seller Representative” means a representative of the Seller duly
designated by all requisite corporate action to execute any certificate,
schedule or other document contemplated or required by this Agreement or the
Custody Agreement on behalf of the Seller and as its act and deed. A list of
Authorized Seller Representatives current as of the Effective Date is attached
as Schedule AR. The Seller will provide an updated list of Authorized Seller
Representatives to the Agent and the Custodian promptly following each addition
to or subtraction from such list, and the Agent, the Buyers and the Custodian
shall be entitled to rely on each such list until such an updated list is
received by the Agent and the Custodian.

“Backup Servicer” means U.S. Bank Home Mortgage, Inc. or any other Person
designated by Agent, in its sole discretion, to act as a backup servicer of the
Purchased Loans in accordance with Section 19.10.

“Bankruptcy Code” is defined in the Recitals.

“Basic Papers” means all of the Loan Papers that must be delivered to the
Custodian (in the case of Dry Loans, prior to the related Purchase Date and, in
the case of Wet Loans, on or before the fifth (5th) Business Day after the
related Purchase Date) in order for any particular Purchased Loan to continue to
have Market Value. Schedule BP lists the Basic Papers.

“Business Day” means any day when both (1) the Agent’s main branch in
Minneapolis, Minnesota is open for regular commercial banking business and
(2) federal funds wire transfers can be made.

“Buyer” means U.S. Bank and each other Person from time to time party to this
agreement as a “Buyer”. Persons who are currently Buyers on any day shall be
listed as Buyers in Schedule BC in effect for that day.

“Buyer Affiliate” means (a) with respect to any Buyer, (i) an Affiliate of such
Buyer or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in securities and mortgage reverse repurchase agreements, bank loans and similar
financial arrangements in the ordinary course of its business and is
administered or managed by such Buyer or an Affiliate of such Buyer and (b) with
respect to any Buyer that is a fund which invests in securities and mortgage
reverse repurchase agreements, bank loans and similar financial arrangements,
any other fund that invests in securities and mortgage reverse repurchase
agreements, bank loans and similar financial arrangements and is managed by the
same investment advisor as such Buyer or by an Affiliate of such investment
advisor.

“Buyers’ Margin Percentage” means:

(i) for all Eligible Loans except Jumbo Loans, ninety-seven percent (97%);

(ii) for Jumbo Loans, ninety-five percent (95%); and

 

4



--------------------------------------------------------------------------------

(iii) for Wet Loans, the Buyer’s Margin Percentage for the underlying type of
Purchased Loan which would apply if such Purchased Loan were a Dry Loan.

“Capitalized Servicing Rights” means for any Person, all rights to service
Mortgage Loans which would be capitalized under GAAP (regardless of whether such
rights result from asset securitizations, whole loan sales or originations of
Mortgage Loans).

“Cash Equivalents” means and includes, on any day:

(i) any evidence of debt issued by the United States government or any agency
thereof, or guaranteed as to the timely payment of principal and interest by the
United States government, and maturing ninety (90) days or less after that day;

(ii) any certificate of deposit, time or demand deposits or banker’s acceptance
issued by a commercial bank that either (i) is insured by the Federal Deposit
Insurance Corporation or (ii) is a member of the Federal Reserve System and has
a combined unimpaired capital and surplus and unimpaired undivided profits of
not less than Seven Hundred Fifty Million Dollars ($750,000,000), and maturing
not more than ninety (90) days after that day; and

(iii) money market and cash funds and accounts which are invested in investments
of the types described above or in commercial paper maturing no more than 90
days from the date of creation thereof and which is rated at least “A-1” by
Standard & Poor’s Corporation or at least “P-1” by Moody’s Investors Service,
Inc.

“Central Elements” means and includes the value of a substantial part of the
Purchased Loans; the prospects for payment of each portion of the Repurchase
Price, including both Purchase Price and Price Differential, when due; the
validity or enforceability of this Agreement and the other Repurchase Documents
and, as to any Person referred to in any reference to the Central Elements, such
Person’s and its consolidated Subsidiaries’ property, business operations,
financial condition and ability to fulfill and perform its obligations under
this Agreement and the other Repurchase Documents to which it is a party, each
taken as a whole.

“Certified Copy” means a copy of an original Basic Paper or Supplemental Paper
accompanied by (or on which there is stamped) a certification by an officer of
either a title insurer or an agent of a title insurer (whether a title agency or
a closing attorney) or, except where otherwise specified below, by an Authorized
Seller Representative or an officer of the Servicer (if other than the Seller)
or subservicer of the relevant Mortgage Loan, that such copy is a true copy of
the original and (if applicable) that the original has been sent to the
appropriate governmental filing office for recording in the jurisdiction where
the related Mortgaged Premises are located. Each such certification shall be
conclusively deemed to be a representation and warranty by the certifying
officer, agent, Authorized Seller Representative or officer of the relevant
Servicer or subservicer, as applicable, to the Agent, the Buyers and the
Custodian upon which each may rely.

“Change in Law” means (a) the adoption of any applicable Law after the Effective
Date, (b) any change in any applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Effective Date or
(c) reasonable compliance by any Buyer (or

 

5



--------------------------------------------------------------------------------

by any applicable office of any Buyer) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date. Without limiting the foregoing, for purposes of
Sections 6.5 through 6.7, the term “Change in Law” shall include (i) all
requests, rules, guidelines or directives in connection with Dodd-Frank Wall
Street Reform and Consumer Protection Act and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Bank Supervision (or any successor or similar authority)
or the United States financial regulatory authorities, regardless of the date
adopted, issued, promulgated or implemented.

“Change of Control” in respect of the Seller means (a) the occurrence of Parent
not owning directly, or indirectly, all of the issued and outstanding ownership
interests of the Seller, or (b) any of the following circumstances: (i) any
Person or two or more Persons acting in concert acquiring beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of equity
interests of Parent representing 10% or more of the combined voting power of all
equity interests of Parent entitled to vote in the election of directors; or
(ii) during any period of up to twelve consecutive months, whether commencing
before or after the Effective Date, individuals who at the beginning of such
twelve-month period were directors of the Parent ceasing for any reason to
constitute a majority of the Board of Directors of the Parent (other than by
reason of death, disability or scheduled retirement); or (iii) any Person or two
or more Persons acting in concert acquiring by contract or otherwise, or
entering into a contract or arrangement which upon consummation will result in
its or their acquisition of, control over equity interests of the Parent
representing 10% or more of the combined voting power of all equity interests of
the Parent entitled to vote in the election of directors.

“Closing Date” has the meaning set forth in the first paragraph hereof.

“Commitment” means, for each Buyer, its commitment under Section 2.1, subject to
reduction as described in Section 2.6, to fund its Funding Share of
Transactions, limited to such Buyer’s Committed Sum.

“Committed Sum” means, for any day, the maximum total amount a Buyer is
committed on that day to fund for the purchase from the Seller of Eligible Loans
on a revolving basis pursuant to this Agreement without giving effect to any
Transaction, on its terms and subject to its conditions. From the Effective Date
of this Agreement through the Termination Date or such other date (if any) when
all or any of them is changed by operation of the provisions of any agreement or
Law, the Committed Sums for the Buyers are as set forth on Schedule BC, as it
may be amended and restated from time to time.

“Conforming Mortgage Loan” means a conventional first-priority Single-family
Loan that is either (i) FHA insured, (ii) VA guaranteed, (iii) guaranteed or
provided under the USDA Rural Development program, (iv) eligible for sale to an
Approved Investor in conjunction with a state or municipal housing bond program,
or (v) a conventional mortgage loan that fully conforms to all Agency
underwriting and other requirements, excluding expanded criteria loans as
defined under any Agency program.

 

6



--------------------------------------------------------------------------------

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements refer to the consolidated financial
statements of such Person and its properly consolidated subsidiaries.

“Contingent Indebtedness” of any Person at a particular date means the sum
(without duplication) at such date of (a) all obligations of such Person in
respect of letters of credit, acceptances, or similar obligations issued or
created for the account of such Person, (b) all obligations of such Person under
any contract, agreement or understanding of such Person pursuant to which such
Person guarantees, or in effect guarantees, any indebtedness or other
obligations of any other Person in any matter, whether directly or indirectly,
contingently or absolutely, in whole or in part, and (c) all liabilities secured
by any Lien on any property owned by such Person, whether or not such Person has
assumed or otherwise become liable for the payment thereof, in each case
excluding any such liabilities or obligations that constitute Debt.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement for the purpose of hedging the currency risk associated
with the Seller’s and its Subsidiaries’ operations and not for speculative
purposes.

“Custodian” means U.S. Bank, as Custodian under the Custody Agreement, or any
successor custodian under the Custody Agreement acceptable to the Agent.

“Custodian’s Fees” are the fees to be paid by the Seller to the Custodian for
its services under the Custody Agreement, as provided for in the Custody
Agreement or by a separate agreement. Such fees are separate from and in
addition to other fees to be paid to the Buyers and the Agent provided for in
this Agreement.

“Custody Agreement” means the Amended and Restated Custody Agreement dated
concurrently herewith among the Agent, the Seller and U.S. Bank, as Custodian,
as it may be supplemented, amended or restated from time to time.

“Customer” means and includes each maker of a Mortgage Note and each cosigner,
guarantor, endorser, surety and assumptor thereof, and each mortgagor or grantor
under a Mortgage, whether or not such Person has personal liability for its
payment of the Mortgage Loan evidenced or secured thereby, in whole or in part.

“Debt” means, with respect to any Person, on any day, the sum of the following
(without duplication):

(1) all liabilities of such Person included in Total Liabilities;

(2) all of that Person’s debt or other obligations for borrowed money or for the
deferred purchase price of property or services, except that non-recourse MBS
Debt arising out of transactions structured to qualify for GAAP sale treatment
shall be excluded;

 

7



--------------------------------------------------------------------------------

(3) all of any other Person’s debt or other obligations for borrowed money or
for the deferred purchase price of property or services in respect of which such
Person is liable, contingently or otherwise, to pay or advance money or property
as guarantor, surety, endorser or otherwise (excluding such Person’s contingent
liability as endorser of negotiable instruments for collection in the ordinary
course of business), or which such Person has agreed to purchase or otherwise
acquire;

(4) the aggregate principal balance, or repurchase price obligation, of that
Person under repurchase agreements, reverse repurchase agreements, mortgage
warehouse lines of credit, sale/buy-back agreements or like arrangements;

(5) all debt for borrowed money or for the deferred purchase price of property
or services secured by a Lien on any property owned or being purchased by that
Person (even though that Person has not assumed or otherwise become liable for
the payment of such debt); provided that the amount of Indebtedness attributable
to non-recourse debt described in this clause (5) shall be lesser of the market
value of such property and the outstanding amount of the debt so secured; and;

(6) net payment obligations of that Person in respect of any exchange traded or
over the counter derivative transaction, including any Hedge Agreement whether
entered into for hedging or speculative purposes;

provided that, for purposes of this Agreement, there shall be excluded from the
calculation of Debt for that day both (i) such Person’s obligations to pay to
another Person any sums collected and held by the subject Person (as loan
servicer, escrow agent or collection agent or in a similar capacity) for the
account of such other Person, and (ii) Qualified Subordinated Debt.

“Default” means the occurrence of any event or existence of any condition that,
but for the giving of notice, the lapse of time or both, would constitute an
Event of Default.

“Default Pricing Rate” means, on any day and with respect to any Transaction, a
rate per annum equal to the otherwise applicable Pricing Rate plus two percent
(2.0%) per annum.

“Defaulting Buyer” means any Buyer, as determined by the Agent, that has
(a) failed to fund any portion of its Transactions within one Business Day of
the date required to be funded by it hereunder, (b) notified the Seller, the
Agent or any Buyer in writing that it does not intend to comply with any of its
funding obligations under this Agreement or made a public statement to the
effect that it does not intend to comply with its funding obligations (i) under
this Agreement or (ii) under other agreements in which it is obligated to extend
credit or provide mortgage warehouse financing unless, in the case of this
clause (ii), such obligation is the subject of a good faith dispute, (c) failed,
within one Business Day after request by the Agent to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Transactions, (d) otherwise failed to pay over to the Agent or any
other Buyer any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in

 

8



--------------------------------------------------------------------------------

furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Buyer shall not become a
Defaulting Buyer solely as a result of (x) the acquisition or maintenance of an
ownership interest in such Buyer or a Person controlling such Buyer or (y) the
exercise of control over a Buyer or a Person controlling a Buyer, in each case
by a Governmental Authority.

“Departing Buyer” means any “Buyer” party to the Existing MRA that is not a
Buyer under this Agreement as of the Effective Date.

“Disqualifier” means any of the circumstances or events affecting Purchased
Loans that are described on Schedule DQ.

“Dry Loan” means an Eligible Loan originated by the Seller that has been closed,
funded and qualifies without exception as an Eligible Loan, including satisfying
the requirement that all of its Basic Papers have been delivered to the
Custodian.

“Effective Date” has the meaning set forth in the first paragraph hereof.

“Electronic Agent” means MERSCORP, Inc. or its successor in interest or assigns.

“Electronic Tracking Agreement” means a written Electronic Tracking Agreement
among the Seller, the Agent, MERS and the Electronic Agent, in form and
substance acceptable to the Seller and the Agent, as it may be supplemented,
amended, restated or replaced from time to time.

“Eligible Loans” is defined on Schedule EL.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute, as amended from time to time, and all rules and regulations
promulgated under it.

“ERISA Affiliates” means all members of the group of corporations and trades or
businesses (whether or not incorporated) which, together with the Seller, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“ERISA Plan” means any pension benefit plan subject to Title IV of ERISA or
Section 412 of the Internal Revenue Code maintained or contributed to by the
Seller or any ERISA Affiliate with respect to which the Seller has a fixed or
contingent liability.

“Escrow Account” means the Escrow Account established by the Seller with a bank
satisfactory to the Agent under Section 8, into which amounts paid for escrow
accumulation under Purchased Loans are paid for purposes of paying taxes,
insurance and other appropriate escrow charges.

 

9



--------------------------------------------------------------------------------

“Event of Default” is defined in Section 18.1.

“Event of Insolvency” means:

(i) the Seller or a Subsidiary has commenced as debtor any case or proceeding
under any bankruptcy, insolvency, reorganization, moratorium, delinquency,
arrangement, readjustment of debt, liquidation, dissolution, or similar Law of
any jurisdiction whether now or hereafter in effect, or consents to the filing
of any petition against it under such Law, or petitions for, causes or consents
to the appointment or election of a receiver, conservator, liquidator, trustee,
sequestrator, custodian or similar official for the Seller or a Subsidiary or
any substantial part of its property, or an order for relief is entered under
the Bankruptcy Code; or any of Seller’s, or a Subsidiary’s property is
sequestered by court or order; or the convening by the Seller or a Subsidiary of
any meeting of creditors for purposes of commencing any such case or proceeding
or seeking such an appointment or election;

(ii) the commencement of any such case or proceeding against the Seller or any
Subsidiary, or another Person’s seeking an appointment or election of a
receiver, conservator, liquidator, trustee, sequestrator, custodian or similar
official for the Seller or a Subsidiary or any substantial part of its property,
or the filing against the Seller or a Subsidiary of an application for a
protective decree under the provisions of SIPA which, in each case, (1) is
consented to or not timely contested by Seller or such Subsidiary, (2) results
in the entry of an order for relief, such an appointment or election, the
issuance of such a protective decree or the entry of an order having a similar
effect or (3) is not dismissed within sixty (60) days;

(iii) the making by the Seller or a Subsidiary of a general assignment for the
benefit of creditors; or

(iv) the admission by the Seller or a Subsidiary of its inability, or intention
not, or the inability of the Seller or a Subsidiary, to pay its debts as they
become due.

“Excluded Taxes” means, (a) in the case of each Buyer or its applicable funding
office and the Agent, taxes imposed on its overall net income, and franchise
taxes imposed on it, by the jurisdiction under the laws of which such Buyer or
the Agent is incorporated or organized or the jurisdiction in which the Agent’s
or such Buyer’s principal executive office or such Buyer’s applicable funding
office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Buyer is located
and (c) in the case of a Non-U.S. Buyer, any withholding tax that is imposed on
amounts payable to such Non-U.S. Buyer at the time such Non-U.S. Buyer becomes a
party hereto (or designates a new funding office) or is attributable to such
Non-U.S. Buyer’s failure or inability (other than as a result of a change in
law) to comply with Section 7.4(a), except to the extent that such Non-U.S.
Buyer (or its assignor, if any) was entitled, at the time of designation of a
new funding office (or assignment), to receive additional amounts from the
Seller with respect to such withholding tax pursuant to Section 7.1.

“Facility Fee” is defined in Section 9.1.

 

10



--------------------------------------------------------------------------------

“Fee Letter” means that certain Second Amended and Restated Fee Letter dated as
of August 2, 2011, between the Agent and the Seller.

“FHA” means the Federal Housing Administration and any successor.

“FHA Loans” means Mortgage Loans originated under the FHA single family mortgage
insurance program.

“FICA” means the Federal Insurance Contributions Act.

“FICO” means Fair Isaac Corporation and, where used in this Agreement, refers to
the credit scoring system developed by that company or to any other Customer
credit scoring system whose use by the Seller (for purposes of this Agreement
and the Transactions) has been specifically approved in writing by the Agent.

“File” means a file in the possession of the Custodian or its designee (other
than the Seller or an Affiliate of the Seller) containing all of the Loan Papers
for the relevant type of Mortgage Loan.

“Financial Statements” is defined in Section 15.2(f).

“FIRREA” means the Financial Institutions Reform Recovery and Enforcement Act of
1989, as amended, and the regulations promulgated thereunder.

“Funding Account” means the Seller’s non-interest bearing demand deposit account
number 104756234332 maintained with U.S. Bank, into which the Agent may transfer
funds (funds paid by the Buyers as Purchase Price) and from which the Agent is
authorized to disburse funds to the Seller or its designee (such as its closing
agents) for the funding of Transactions. The Funding Account shall be subject to
setoff by the Agent for Pro Rata distribution to the Buyers and shall be subject
to the control of the Agent.

“Funding Share” means, for each Buyer, that proportion of the sum of the
original Purchase Prices for the Eligible Loans to be purchased in a Transaction
that bears the same ratio to the total amount of such sum as that Buyer’s
Committed Sum bears to the Maximum Aggregate Commitment.

“GAAP” means, for any day, generally accepted accounting principles, applied on
a consistent basis, stated in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, or
in statements and pronouncements of the Financial Accounting Standards Board or
in such other statements by another entity or entities as may be approved by a
significant segment of the accounting profession, that are applicable to the
circumstances for that day. The requirement that such principles be applied on a
consistent basis means that the accounting principles observed in a current
period shall be comparable in all material respects to those applied in an
earlier period, with the exception of changes in application to which the
Seller’s independent certified public accountants have agreed and which changes
and their effects are summarized in the subject company’s financial statements
following such changes. If (a) during the term of this Agreement any change(s)
in such principles occur(s) which materially changes the meaning or effect of
any provision of this

 

11



--------------------------------------------------------------------------------

Agreement and (b) the Seller or the Required Buyers regard such change(s) as
adverse to their respective interests, then upon written notice by the Seller to
the Agent, or by the Agent or the Required Buyers to the Seller, the parties to
this Agreement shall negotiate promptly and in good faith a supplement or
amendment to this Agreement to achieve as nearly as possible preservation and
continuity of the business substance of this Agreement in light of such change;
provided that neither the Agent nor any of the Buyers shall be obligated to
commence, continue or conclude any such negotiation or to execute any such
supplement or amendment after any Default has occurred (other than a Default
caused by such change) and before it has been cured or after any Event of
Default has occurred (other than an Event of Default caused by such change) that
the Agent has not declared in writing to have been cured or waived.

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States and any political subdivision
of any of the foregoing, and any agency, department, commission, board, bureau,
court or other tribunal.

“Hazard Insurance Policy” means, with respect to each Purchased Loan, the policy
of fire and extended coverage insurance required by clause (aa) of the
representations and warranties set forth on Schedule 15.3 to be maintained for
the related Mortgaged Premises’ improvements (and, if the related Mortgaged
Premises are located in a federally-designated special flood area, federal flood
insurance issued in accordance with the Flood Disaster Protection Act of 1973,
as amended from time to time, or, if repealed, any superseding legislation
governing similar insurance coverage, or similar coverage against loss sustained
by floods or similar hazards that conforms to the flood insurance requirements
prescribed by Fannie Mae guidelines, which may be provided under a separate
insurance policy), which insurance may be a blanket mortgage impairment policy
maintained by such Purchased Loan’s Servicer.

“Hedge Agreement” means an Interest Rate Protection Agreement, a Currency
Agreement or a forward sales agreement entered into in the ordinary course of
the Seller’s or any of its Subsidiaries’ businesses to protect the Seller
against changes in interest rates or the market value of assets.

“HUD” means the U.S. Department of Housing and Urban Development and any
successor.

“HUD Compare Ratio” means, as of any date of determination, the ratio (expressed
as a percentage) of (a) the percentage of the Seller’s FHA Loans that were
seriously delinquent or were claim terminated in the first two years after
origination of such loans to (b) the percentage of all FHA Loans that were
seriously delinquent or were claim terminated in the first two years after
origination of such loans nationally for all types of loans and periods of
default, determined as set forth on HUD’s Neighborhood Watch/Early Warning
System website (https://entp.hud.gov/sfnw/public/).

“In Default” means that, as to any Mortgage Loan, any Mortgage Note payment or
escrow payment is unpaid for thirty (30) days or more after its due date
(whether or not the Seller has allowed any grace period or extended the due date
thereof by any means) or another material default has occurred and is
continuing, including the commencement of foreclosure proceedings or the
commencement of a case in bankruptcy for any Customer in respect of such
Mortgage Loan.

 

12



--------------------------------------------------------------------------------

“Income” means, with respect to any Eligible Loan on any day, all payments of
principal, interest and other distributions thereon or proceeds thereof paid to
the relevant party.

“Income Account” means a demand deposit account established by the Seller with a
bank satisfactory to the Agent under the provisions of Section 8.

“Indemnified Liabilities” is defined in Section 20.2.

“Indemnified Parties” is defined in Section 20.2.

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Loans, any short sale of any U.S. Treasury securities, futures
contract, mortgage related security, Eurodollar futures contract, options
related contract, interest rate swap, cap or collar agreement or similar
arrangement providing for protection against fluctuations in interest rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, that is entered into by the Seller and a financial institution
and is reasonably acceptable to the Agent.

“Internal Revenue Code” means the Internal Revenue Code of 1986 or any
subsequent federal income tax law or laws, as amended from time to time.

“Investor Commitment” means an unexpired written commitment held by the Seller
from an Approved Investor to buy Purchased Loans, and that specifies (a) the
type or item(s) of Purchased Loan, (b) a purchase date or purchase deadline date
and (c) a purchase price or the criteria by which the purchase price will be
determined.

“Jumbo Mortgage Loan” means a Mortgage Loan that would otherwise be a Conforming
Mortgage Loan secured by a first Lien Mortgage except that the original
principal amount is more than the maximum Agency loan amount but not more than
One Million Dollars ($1,000,000).

“Jumbo Mortgage Loans Sublimit” is defined in the table in Section 4.2.

“Law” means any law, statute, code, ordinance, order, rule, regulation,
judgment, decree, injunction, franchise, permit, certificate, license,
authorization or other determination, direction or requirement (including any of
the foregoing which relate to environmental standards or controls, energy
regulations and occupational safety and health standards or controls) of any
(domestic or foreign) arbitrator, court or other Governmental Authority.

“LIBOR Business Day” means a Business Day which is also a day for trading by and
between banks in United States dollar deposits in the interbank LIBOR market and
a day on which banks are open for business in New York City.

“LIBOR Margin” means 2.25%.

 

13



--------------------------------------------------------------------------------

“LIBOR Rate” means, on any date of determination, the one-month LIBOR rate
(rounded upward, if necessary, to the nearest 1/16 of 1%) quoted by the Agent
from Reuters Screen LIBOR01 Page, or any successor thereto, which shall be that
one-month LIBOR rate in effect and reset each LIBOR Business Day, adjusted for
any reserve requirement and any subsequent costs arising from a Change in Law,
or the rate for such deposits determined by the Agent at such time based on such
other published service of general application as shall be selected by the Agent
for such purpose; provided, that in lieu of determining the rate in the
foregoing manner, the Agent may determine the rate based on rates at which
United States dollar deposits having a maturity of one month are offered to the
Agent in the interbank LIBOR market at such time for delivery in immediately
available funds on such date of determination in an amount equal to $1,000,000
(rounded upward, if necessary, to the nearest 1/16 of 1%).

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest.)

“Liquidity” means the Seller’s unencumbered and unrestricted cash and Cash
Equivalents (including any amounts held in the Operating Account or Income
Account) plus the sum of the unused revolving availability under this Agreement,
calculated as the amount by which the aggregate Purchase Value of all Purchased
Mortgage Loans at such time exceeds the aggregate Purchase Price outstanding for
all Open Transactions at such time.

“Loan Papers” means the Mortgage Note and all of the other papers related to the
establishment of a Purchased Loan and the creation, perfection and maintenance
of its lien and lien priority for such Purchased Loan, including its Basic
Papers and its Supplemental Papers and including any papers securing,
guaranteeing or otherwise related to or delivered in connection with any
Purchased Loan, in a form acceptable to the Agent (including any guaranties,
lien priority agreements, security agreements, mortgages, deeds of trust,
collateral assignments of the Seller’s interest in underlying obligations or
security, subordination agreements, negative pledge agreements, loan agreements
and title, mortgage, pool and casualty insurance policies), as any such Loan
Paper may be supplemented, amended, restated or replaced from time to time.

“Loan Records” means books, records, ledger cards, files, papers, documents,
instruments, certificates, appraisal reports, journals, reports, correspondence,
customer lists, information and data that describes, catalogs or lists such
information or data, computer printouts, media (tapes, discs, cards, drives,
flash memory or any other kind of physical, electronic or virtual data or
information storage media or systems) and related data processing software
(subject to any licensing restrictions) and similar items that at any time
evidence or contain information relating to any of the Purchased Loans, and
other information and data that is used or useful for managing and administering
the Purchased Loans, together with the nonexclusive right to use (in common with
the Seller and any repurchase agreement counterparty or secured party that has a
valid and enforceable interest therein and that agrees that its interest is
similarly nonexclusive) the Seller’s operating systems to manage and administer
any of the Purchased Loans and any of the related data and information described
above, or that otherwise relates to the Purchased Loans, together with the media
on which the same are stored to the extent stored with material information or
data that relates to property other than the Purchased

 

14



--------------------------------------------------------------------------------

Loans (tapes, discs, cards, drives, flash memory or any other kind of physical
or virtual data or information storage media or systems), and the Seller’s
rights to access the same, whether exclusive or nonexclusive, to the extent that
such access rights may lawfully be transferred or used by the Seller’s
permittees, and any computer programs that are owned by the Seller (or licensed
to the Seller under licenses that may lawfully be transferred or used by the
Seller’s permittees) and that are used or useful to access, organize, input,
read, print or otherwise output and otherwise handle or use such information and
data.

“Margin Call” is defined in Section 6.1(a).

“Margin Deficit” is defined in Section 6.1(a).

“Margin Excess” is defined in Section 6.1(b)

“Margin Stock” has the meaning assigned to that term in Regulation U as in
effect from time to time.

“Market Value” means what the Agent determines as the market value of any
Purchased Loan, using a commercially reasonable methodology that is, in the
Agent’s sole discretion, in accordance with standards customarily applicable in
the financial industry to third party service providers providing values on
comparable assets to be used in connection with the financing of such assets,
without reference to Hedge Agreements or takeout commitments. The Agent’s
determination of Market Value hereunder shall be conclusive and binding upon the
parties, absent manifest error.

“Maximum Aggregate Commitment” means the maximum Aggregate Outstanding Purchase
Price that is allowed to be outstanding under this Agreement on any day, being
the amount set forth in Schedule BC in effect for that day. The Maximum
Aggregate Commitment on the Effective Date is Twenty-Five Million Dollars
($25,000,000). If and when some or all of the Buyers then party to this
Agreement agree in writing to increase their Committed Sums, or if a new Buyer
or Buyers joins the syndicate of Buyers, or if there is both such an increase
and a new Buyer’s joinder, or if the Seller reduces the Committed Sums pursuant
to this Agreement, or if the Seller and the Buyers then party to this Agreement
agree in writing to decrease the Committed Sums, the Agent shall execute an
updated Schedule BC reflecting the new Maximum Aggregate Commitment and deliver
it to the Seller and the Buyers, and that updated Schedule BC shall thereupon be
substituted for and supersede the prior Schedule BC.

“MBS” means a mortgage pass-through security, collateralized mortgage
obligation, REMIC or other security that (i) is based on and backed by an
underlying pool of Mortgage Loans and (ii) provides for payment by its issuer to
its holder of specified principal installments and/or a fixed or floating rate
of interest on the unpaid balance and for all prepayments to be passed through
to the holder, whether issued in certificated or book-entry form and whether or
not issued, guaranteed, insured or bonded by an Agency, an insurance company, a
private issuer or any other investor.

“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or its successors or assigns.

 

15



--------------------------------------------------------------------------------

“MERS Designated Loan” means a Purchased Loan registered to the Seller on the
MERS® System.

“MERS Procedures Manual” means the MERS Procedures Manual, as it may be amended
from time to time.

“MERS® System” means the Electronic Agent’s mortgage electronic registry system,
as more particularly described in the MERS Procedures Manual.

“Mortgage” means a mortgage, deed of trust, deed to secure debt, security deed
or other mortgage instrument or similar evidence of lien legally effective in
the U.S. jurisdiction where the relevant real property is located to create and
constitute a valid and enforceable Lien, subject only to Permitted Encumbrances,
on the fee simple or long term ground leasehold estate in improved real
property.

“Mortgage Assignment” means an assignment of a Mortgage, in form sufficient
under the Laws of the U.S. jurisdiction where the real property covered by such
Mortgage is located to give record notice of the assignment of such Mortgage,
perfect the assignment and establish its priority relative to other transactions
in respect of the Mortgage assigned (no Mortgage Assignment is required for any
Mortgage that has been originated in the name of MERS and registered under the
MERS® System).

“Mortgage Loan” means any loan evidenced by a Mortgage Note and includes all
right, title and interest of the lender or mortgagee of such loan as a holder of
both the beneficial and legal title to such loan, including (i) all Loan Papers
or other loan documents, files and records of the lender or mortgagee for such
loan, (ii) the monthly payments, any prepayments, insurance and other proceeds,
(iii) all Servicing Rights related to such loan and (iv) all other rights,
interests, benefits, security, proceeds, remedies and claims (including, without
limitation, REO) in favor or for the benefit of the lender or mortgagee arising
out of or in connection with such loan.

“Mortgage Loan Transmission File” means a file containing all information
concerning each Mortgage Loan required by the “Record Layout”, as defined and
provided for in (and attached as an exhibit to) the Custody Agreement, one of
which shall be delivered by the Seller to each of the Custodian and the Agent
for each Purchased Loan on its Purchase Date, both by electronic, computer
readable transmission in accordance with such Record Layout and, in the event
such electronic transmission is not possible, by faxing a hard copy thereof to
each of the Custodian and the Agent.

“Mortgage Note” means a promissory note secured by a Mortgage.

“Mortgaged Premises” means the Property securing a Mortgage Loan.

“Multiemployer Plan” means any “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA, which is maintained for employees of the Seller or
any of the Seller’s Subsidiaries.

“Non-U.S. Buyer” is defined in Section 7.4.

 

16



--------------------------------------------------------------------------------

“Non-Usage Fee” is defined in Section 9.1.

“Notices” is defined in Section 23.

“Obligations” means all of the Seller’s present and future obligations and
liabilities under this Agreement or any of the other Repurchase Documents,
whether for Repurchase Price, Price Differential, Margin Call, premium, fees,
costs, attorneys’ fees or other obligation or liability, and whether absolute or
contingent, and all renewals, extensions, modifications and increases of any of
them.

“Officer’s Certificate” means a certificate executed on behalf of the Seller or
another relevant Person by its (or if it is a partnership, its general
partner’s) Board of Directors’ Chairman (or if it is a limited liability
company, one of its managers), president, chief financial officer, treasurer,
any of its executive vice presidents or senior vice presidents, its company
secretary, its controller or such other officer as shall be acceptable to the
Agent.

“Open Transaction” means a Transaction in which the Buyers have purchased and
paid for the related Purchased Loans but the Seller has not repurchased all of
them, such that the remaining Purchased Loans not repurchased by the Seller of
the subject Transaction would be an Open Transaction.

“Operating Account” means the Seller’s non-interest bearing demand deposit
account no. 104756234589 maintained with U.S. Bank, subject to a control
agreement in favor of the Agent and from which the Agent is authorized pursuant
to Section 3.6 to withdraw funds on any day in an amount equal to the aggregate
Repurchase Prices of all Purchased Loans that are Past Due on that day. The
Operating Account shall be subject to setoff by the Agent for Pro Rata
distribution to the Buyers and, upon the occurrence and during the continuance
of a Default or Event of Default, the Agent may also terminate Seller’s right to
withdraw, or direct the payment of, funds except funds in excess of those
necessary to pay the Obligations in full.

“Operating Subsidiaries” means all Subsidiaries of the Seller other than
Single-purpose Finance Subsidiaries.

“Organizational Documents” means as to any Person other than a natural Person,
its articles or certificate of incorporation, organization, limited partnership
or other document filed with a Governmental Authority evidencing the
organization of such entity and any bylaws, operating agreement or other
governance document governing the rights of the holders of the ownership
interests in such Person.

“Other Taxes” is defined in Section 7.2.

“Parent” means NVR, Inc., a Virginia corporation.

“Parent Subordinated Note” means the “Amended and Restated Subordinated Note”
dated as of July 25, 2011, given by the Seller to the Parent, in the principal
amount of $600,000,000, in form and substance satisfactory to the Agent.

“Participant” is defined in Section 22.17(a).

 

17



--------------------------------------------------------------------------------

“Past Due” means that the Seller has not repurchased the subject Purchased Loan
on or before its Repurchase Date.

“Permitted Encumbrances” means, in respect of the Mortgaged Premises securing a
Purchased Loan, (i) tax Liens for real property taxes and government-improvement
assessments that are not delinquent; (ii) easements and restrictions that do not
materially and adversely affect the title to or marketability of such Mortgaged
Premises or prohibit or interfere with the use of such Mortgaged Premises as a
one-to-four family residential dwelling; (iii) reservations as to oil, gas or
mineral rights, provided such rights do not include the right to remove
buildings or other material improvements on or near the surface of such
Mortgaged Premises or to mine or drill on the surface thereof or otherwise enter
the surface for purposes of mining, drilling or exploring for, or producing,
transporting or otherwise handling oil, gas or other minerals of any kind;
(iv) agreements for the installation, maintenance or repair of public utilities,
provided such agreements do not create or evidence Liens on such Mortgaged
Premises or authorize or permit any Person to file or acquire claims of Liens
against such Mortgaged Premises; and (v) such other exceptions (if any) as are
acceptable under relevant Agency guidelines; provided that any encumbrance that
is not permitted pursuant to the standards of any relevant Investor Commitment
by which the subject Purchased Loan is covered shall not be a Permitted
Encumbrance.

“Permitted Intercompany Payables” means amounts due to Affiliates of Seller in
respect of the Parent Subordinated Note and Permitted Intercompany Transactions.

“Permitted Intercompany Transactions” means transactions with Affiliates of
Seller (i) which comply in all respects with Section 17.7 and are identified on
Schedule 15.2(t), and (ii) with respect to which the aggregate consideration
paid by Seller in any month does not exceed the amount of each type of
transaction set forth on Schedule 15.2(t).

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, registered limited liability partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of them.

“Plan Party” is defined in Section 32.1.

“Pre-FAS 133 Net Income” means the Seller’s after-tax consolidated income,
calculated in accordance with GAAP but excluding the effect of the fair value
adjustment for derivative instruments and mortgage loans held for sale.

“Price Differential” means, with respect to any Transaction hereunder for any
day, the aggregate amount obtained by multiplication of the Pricing Rate for
each day by the Purchase Price for such Transaction, based on a year of three
hundred sixty (360) days for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the date of determination, reduced by any such amount
previously paid by the Seller to the Agent (for Pro Rata distribution to the
Buyers) with respect to such Transaction.

 

18



--------------------------------------------------------------------------------

“Pricing Rate” means the LIBOR Rate (or, if applicable, the alternate rate
determined under Section 6.7) plus the LIBOR Margin or the Default Pricing Rate,
as determined under this Agreement, provided that the Pricing Rate shall not be
less than 3.75%.

“Prime Rate” means at any time of any determination thereof, the rate per annum
which is most recently publicly announced by U.S. Bank as its “Prime Rate”,
which may be a rate at, above or below the rate at which U.S. Bank lends to
other Persons. The Prime Rate is a reference rate and is not necessarily the
lowest rate. Any Pricing Rate based on the Prime Rate shall be adjusted as of
the effective date of each change in the Prime Rate.

“Principal Balance” means, for any day, the advanced and unpaid principal
balance of a Purchased Loan on that day.

“Privacy Requirements” means (a) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq., (b) federal regulations implementing such act codified at
12 CFR Parts 40, 216, 332 and 573, (c) the Interagency Guidelines Establishing
Standards For Safeguarding Customer Information and codified at 12 CFR Parts 30,
208, 211, 225, 263, 308, 364, 568 and 570 and (d) any other applicable federal,
state and local laws, rules, regulations and orders relating to the privacy and
security of Seller’s Customer Information, as such statutes, regulations,
guidelines, laws, rules and orders may be amended from time to time.

“Pro Rata” means in accordance with the Buyers’ respective ownership interests
in the Purchased Loans. On any day, the Buyers will each own an undivided
fractional ownership interest in and to each Purchased Loan:

(i) if the Commitments of the Buyers are outstanding on that day, (x) whose
numerator is that Buyer’s Committed Sum for that day and (y) whose denominator
is the Maximum Aggregate Commitment for that day; or

(ii) if the Commitments have expired or have been terminated and have not been
reinstated, (x) whose numerator is the aggregate sum of the portions of the
Purchase Prices paid by that Buyer in all Transactions outstanding on that day
and (y) whose denominator is the aggregate sum of the Purchase Prices paid by
all Buyers in all such Transactions outstanding on the day;

subject to adjustment as provided in Section 3.9.

“Property” means any interest of a Person in any kind of property, whether real,
personal or mixed, tangible or intangible, including the Mortgage Loans.

“Purchase Date” means, for any Transaction, the date on which the Seller is to
convey the subject Purchased Loans to the Buyers.

“Purchase Price” means (i) on the relevant Purchase Date, the price at which the
Purchased Loans in a Transaction are sold by the Seller to the Buyers, such
price being the Purchased Loans’ initial Purchase Value, and (ii) thereafter,
except where the Agent and the Seller agree otherwise, such Purchased Loans’
Purchase Value decreased by the amount of any cash transferred in respect of
such Purchased Loans (as determined by the Agent) by the Seller to the Agent
pursuant to Sections 3.4 and 6.1 (absent manifest error, the Agent’s
determination of for which Transaction(s) cash was transferred by the Seller to
the Agent shall be conclusive and binding).

 

19



--------------------------------------------------------------------------------

“Purchase Price Decrease” means a reduction in the outstanding Purchase Price
for Purchased Loans without a termination of a Transaction or portion thereof as
described in Section 3.4(c).

“Purchase Value” means the lesser of (a) (x) the Buyers’ Margin Percentage for a
Purchased Loan multiplied by (y) the least of:

(i) the face principal amount of the related Mortgage Note;

(ii) the unpaid Principal Balance of such Purchased Loan;

(iii) the price to be paid for such Purchased Loan under an Investor Commitment
or the weighted average price under unused Investor Commitments into which such
Purchased Loan is eligible for delivery; and

(iv) the Seller’s origination or acquisition price for such Purchased Loan.

and, (b) at the discretion of the Agent, ninety-five percent (95%) of the Market
Value of such Purchased Loan; provided, that (1) the Purchase Value for
Purchased Loans in excess of the sublimits set forth in Section 4.2 shall be
zero and, (2) the Purchase Value for any Purchased Loan which is not an Eligible
Loan shall be zero.

“Purchased Loans” means the Eligible Loans sold by the Seller to the Buyers in
Transactions, and any Eligible Loans substituted therefor in accordance with
Section 11. The term “Purchased Loans” with respect to any Transaction at any
time shall also include Additional Purchased Loans delivered pursuant to
Section 6.1.

“Purchased Loans Curtailment Report” means a written report from the Seller to
the Agent, attached to the compliance certificate in the form of Exhibit C,
listing Purchased Loans on which an unscheduled principal payment, prepayment or
reduction of more than an amount equal to one regularly scheduled principal and
interest installment payment was made in the preceding month, and their
resulting new Principal Balances.

“Purchased Loans Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Purchased Loans and includes any security
agreement or other agreement granting a lien or security interest in such real
or personal property, including:

(1) all Loan Papers, whether now owned or hereafter acquired, related to, and
all private mortgage insurance on, any Purchased Loans, and all renewals,
extensions, modifications and replacements of any of them;

(2) all rights, liens, security interests, guarantees, insurance agreements and
assignments accruing or to accrue to the benefit of the Seller in respect of any
Purchased Loan;

 

20



--------------------------------------------------------------------------------

(3) all of the Seller’s rights, powers, privileges, benefits and remedies under
each and every paper now or hereafter securing, insuring, guaranteeing or
otherwise relating to or delivered in connection with any Purchased Loan,
including all guaranties, lien priority agreements, security agreements, deeds
of trust, Purchased Loans assignments, subordination agreements, intercreditor
agreements, negative pledge agreements, loan agreements, management agreements,
development agreements, design professional agreements, payment, performance or
completion bonds, title and casualty insurance policies and mortgage guaranty or
insurance contracts;

(4) all of the Seller’s rights, to the extent assignable, in, to and under any
and all commitments issued by (i) an Agency, any other investor or any Buyer or
securities issuer to guarantee, purchase or invest in any of the Purchased Loans
or any MBS based on or backed by any of them or (ii) any broker or investor to
purchase any MBS, whether evidenced by book entry or certificate, representing
or secured by any interest in any of the Purchased Loans, together with the
proceeds arising from or pursuant to any and all such commitments;

(5) all rights under every Hazard Insurance Policy relating to real estate
securing a Purchased Loan for the benefit of the creditor of such Purchased
Loan, the proceeds of all errors and omissions insurance policies and all rights
under any blanket hazard insurance policies to the extent they relate to any
Purchased Loan or its security and all hazard insurance or condemnation proceeds
paid or payable with respect to any of the Purchased Loans and/or any of the
property securing payment of any of the Purchased Loans or covered by any
related instrument;

(6) all present and future claims and rights of the Seller to have, demand,
receive, recover, obtain and retain payments from, and all proceeds of any
nature paid or payable by, any governmental, quasi-governmental or private
mortgage guarantor or insurer (including VA, FHA or any other Person) with
respect to any of the Purchased Loans; and

all tax, insurance, maintenance fee and other escrow deposits or payments made
by the Customers under such Purchased Loans (the Agent and the Buyers
acknowledge that the Seller’s rights in such deposits are limited to the rights
of an escrow agent and such other rights, if any, in and to such deposits as are
accorded by the Purchased Loans and related papers) and all monies, accounts,
deposit accounts, payment intangibles and general intangibles, however
designated or maintained, constituting or representing so-called “completion
escrow” funds or “holdbacks”, and being Purchased Loans’ proceeds recorded as
disbursed but that have not been paid over to the seller of the subject
Mortgaged Premises (the purchase of which is financed by such Purchased Loan),
but that are instead being held by the Seller or by a third party escrow agent
pending completion of specified improvements or landscaping requirements for
such Mortgaged Premises.

“Qualified Subordinated Debt” means Debt of the Seller to any Person which has
been approved by the Agent and the Required Buyers, (i) the papers evidencing,
securing, governing or otherwise related to which Debt impose covenants and
conditions on the debtor under them that are no more restrictive or onerous than
the covenants and conditions imposed on the Seller

 

21



--------------------------------------------------------------------------------

by this Agreement, (ii) that is subordinated to the Obligations pursuant to a
currently effective and irrevocable Subordination Agreement, including
standstill and blockage provisions, approved by the Agent and the Required
Buyers, (iii) the principal of which is not due and payable before ninety
(90) days after the date specified in clause (i) of the definition of
“Termination Date” and (iv) which does not permit funds to be reborrowed after
repayment.

“Recourse Servicing” means Servicing Rights under a Servicing Agreement with
respect to which the Servicer is obligated to repurchase or indemnify the holder
of the related Mortgage Loans in respect of defaults on such Mortgage Loans at
any time during the term of such Mortgage Loans.

“Register” is defined in Section 22.17(c).

“Regulation T” means Regulation T promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 220, or any other regulation when
promulgated to replace the prior Regulation T and having substantially the same
function.

“Regulation U” means Regulation U promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 221, or any other regulation when
promulgated to replace the prior Regulation U and having substantially the same
function.

“REO” means real property improved by a one-, two-, three- or four-family
residence, owned following judicial or nonjudicial foreclosure (or conveyance by
deed in lieu of foreclosure) of a Mortgage securing a Single-family Loan.

“Repurchase Date” means the date on which Seller is to repurchase Purchased
Loans from the Buyers, being the earlier of (i) the date when an Approved
Investor is to purchase such Purchased Loans, and (ii) any date determined by
application of the provisions of Section 3.4 or 18.

“Repurchase Documents” means and includes this Agreement, the Custody Agreement,
any financing statements or other papers now or hereafter authorized, executed
or issued pursuant to this Agreement, and any renewal, extension, rearrangement,
increase, supplement, modification or restatement of any of them.

“Repurchase Price” means the price at which Purchased Loans are to be resold by
the Buyers to the Seller upon termination of a Transaction (including
Transactions terminable upon demand), which will be determined in each case as
the sum of (x) the Purchase Price and (y) the Price Differential as of the date
of such determination.

“Request/Confirmation” means letters substantially in the form of Exhibit A-1
and A-2, delivered pursuant to Section 3.1 and their related Mortgage
Transmission Files.

“Required Buyers” means, for any day, Buyers (a) whose Commitments comprise at
least sixty-six and two-thirds percent (66-2/3%) of the Maximum Aggregate
Commitment under this Agreement, or (b) who own at least sixty-six and
two-thirds percent (66-2/3%) of the Purchased Loans owned by the Buyers on that
day if on or before that day the Commitments have expired or have been
terminated and have not been reinstated; provided that at any time when there
are three or fewer Buyers party to this Agreement, “Required Buyers” shall mean
two Buyers (or if there is only one Buyer, that Buyer).

 

22



--------------------------------------------------------------------------------

“Seller’s Customer” means any natural person who has applied to the Seller for a
financial product or service, has obtained any financial product or service from
the Seller or has a Mortgage Loan that is serviced or subserviced by the Seller.

“Seller’s Customer Information” means any information or records in any form
(written, electronic or otherwise) containing a Seller’s Customer’s personal
information or identity, including such Seller’s Customer’s name, address,
telephone number, loan number, loan payment history, delinquency status,
insurance carrier or payment information, tax amount or payment information and
the fact that such Seller’s Customer has a relationship with the Seller.

“Serviced Loans” means all Mortgage Loans serviced or required to be serviced by
the Seller under any Servicing Agreement, irrespective of whether the actual
servicing is done by another Person (a subservicer) retained by the Seller for
that purpose.

“Servicer” means, initially the Seller, and upon termination of the Seller’s
right to service the Purchase Loans pursuant to the provisions of Section 19.7,
the Backup Servicer or such other Person (including the Agent) as the Agent may
appoint as Servicer.

“Servicing Agreement” means, with respect to any Person, the arrangement,
whether or not in writing, pursuant to which that Person acts as servicer of
Mortgage Loans, whether owned by that Person or by others.

“Servicing Functions” means, with respect to the servicing of Mortgage Loans,
the collection of payments for the reduction of principal and application of
interest, collection of amounts held or to be held in escrow for payment of
taxes, insurance and other escrow items and payment of such taxes and insurance
from amounts so collected, foreclosure services, and all other actions required
to conform with Accepted Servicing Practices.

“Servicing Rights” means the rights and obligations to administer and service a
Mortgage Loan, including, without limitation, the rights and obligations to:
ensure the taxes and insurance are paid, provide foreclosure services, provide
full escrow administration and perform any other obligations required by any
owner of a Mortgage Loan, collect the payments for the reduction of principal
and application of interest, and manage and remit collected payments.

“Settlement Account” means the Seller’s non-interest bearing demand deposit
account number 104756234357 maintained with U.S. Bank, to be used for (a) the
Agent’s and the Buyers’ deposits of Purchase Price payments for Purchased Loans;
(b) any principal payments received by the Agent or the Custodian (other than
regular principal and interest payments) on any Purchased Loans; (c) the Agent’s
deposit of Repurchase Price payments received from the Seller or from an
Approved Investor for the Seller’s account for distribution to the Buyers and
(d) only if and when (i) no Default has occurred unless it has been either cured
by the Seller or waived in writing by the Agent (acting with the requisite
consent of the Buyers as provided in this Agreement) and (ii) no Event of
Default has occurred unless the Agent has declared in writing that it has been
cured or waived, transfer to the Operating Account of proceeds of sales or other
dispositions of Purchased Loans to an Approved Investor in excess (if any) of
the

 

23



--------------------------------------------------------------------------------

Repurchase Price of such Purchased Loan. The Settlement Account is (and shall
continuously) constitute collateral for the Obligations. The Settlement Account
shall be subject to setoff by the Agent for Pro Rata distribution to the Buyers.
The Settlement Account shall be a blocked account from which the Seller shall
have no right to directly withdraw funds, but instead such funds may be
withdrawn or paid out only by the Agent (acting with the requisite consent of
the Buyers as provided herein) on direction of an authorized officer of the
Seller, although under the circumstances described in clause (d) of the
preceding sentence and subject to the conditions specified in that clause, the
Agent shall use diligent and reasonable efforts to cause amounts in excess of
the applicable Repurchase Prices that are deposited to the Settlement Account
before 2:00 PM on a Business Day to be transferred to the Operating Account on
that same Business Day.

“Single-family Loan” means a Mortgage Loan that is secured by a Mortgage
covering real property improved by a one-, two-, three- or four-family
residence.

“SIPA” means the Securities Investors Protection Act of 1970, 15 U.S.C. §78a et.
seq., as amended.

“Solvent” means, for any Person, that (a) the fair market value of its assets
exceeds its liabilities, (b) it has sufficient cash flow to enable it to pay its
debts as they mature, and (c) it does not have unreasonably small capital to
conduct its business.

“Statement Date” means December 31, 2010.

“Statement Date Financial Statements” is defined in Section 15.2(f).

“Sublimit” means one or more (as the context requires) of the sublimits
described in Section 4.2.

“Subordination Agreement” means a written subordination agreement in form and
substance satisfactory to and approved by the Agent and the Required Buyers that
subordinates (x) all present and future debts and obligations owing by the
Seller to the Person signing such subordination agreement to (y) the
Obligations, in both right of payment and lien priority, including standstill
and blockage provisions approved by the Agent and the Required Buyers.

“Subservicer” means any entity permitted by Agent to act as a subservicer of the
Servicer who shall perform Servicing Functions under a Subservicer Instruction
Letter.

“Subservicer Instruction Letter” means an instruction letter to a Subservicer in
form and substance agreed to by Seller and Agent.

“Subsidiary” means any corporation, association or other business entity
(including a trust) in which any Person (directly or through one or more other
Subsidiaries or other types of intermediaries), owns or controls:

(a) more than fifty percent (50%) of the total voting power or shares of stock
entitled to vote in the election of its directors, managers or trustees; or

 

24



--------------------------------------------------------------------------------

(b) more than ninety percent (90%) of the total assets and more than ninety
percent (90%) of the total equity through the ownership of capital stock (which
may be non-voting) or a similar device or indicia of equity ownership.

“Supplemental Papers” means the Loan Papers for a particular Loan other than its
Basic Papers.

“Tax Allocation Agreement” means that certain Second Amended and Restated Tax
Allocation Agreement dated as of December 14, 1999, among the Parent, Seller and
certain Affiliates of Seller, a true and correct copy of which has been
furnished to the Agent.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Termination Date” means the earlier of (i) August 1, 2012, and (ii) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.

“Total Liabilities” means all liabilities of the Seller and its Subsidiaries,
including nonrecourse debt, and also including all contingent liabilities and
obligations (including Recourse Servicing, recourse sale and other recourse
obligations, and guaranty, indemnity and mortgage loan repurchase obligations),
in each case as are reflected on the Seller’s consolidated balance sheet as
liabilities in accordance with GAAP; but excluding Qualified Subordinated Debt.

“Transaction” is defined in the Recitals.

“UCC” means the Uniform Commercial Code or similar Laws of the applicable
jurisdiction, as amended from time to time.

“USDA” means the United States Department of Agriculture.

“VA” means the Department of Veterans Affairs and any successor.

“Wet Loan” means a Purchased Loan originated and owned by the Seller immediately
prior to being purchased by the Buyers:

(a) that has been closed (funded) on or prior to the Business Day on which the
Purchase Price is paid therefor, by a title agency or closing attorney, is fully
funded and would qualify as an Eligible Loan except that some or all of its
Basic Papers are in transit to, but have not yet been received by, the Custodian
so as to satisfy all requirements to permit the Seller to sell it pursuant to
this Agreement without restriction;

(b) that the Seller reasonably expects to fully qualify as an Eligible Loan when
the original Basic Papers have been received by the Custodian;

 

25



--------------------------------------------------------------------------------

(c) as to which the Seller actually and reasonably expects that such full
qualification can and will be achieved on or before five (5) Business Days after
the relevant Purchase Date;

(d) for which the Seller has delivered to the Custodian a Mortgage Loan
Transmission File on or before the Purchase Date, submission of which to the
Custodian shall constitute the Seller’s certification to the Custodian, the
Buyers and the Agent that a complete File as to such Purchased Loan, including
the Basic Papers, exists and that such File is in the possession of either the
title agent or closing attorney that closed such Purchased Loan, the Seller or
that such File has been or will be shipped to the Custodian; and

(e) as to which no portion of the principal amount has been or will be funded
directly by any person other than the Seller and the Buyers.

Each Wet Loan that satisfies the foregoing requirements shall be an Eligible
Loan subject to the condition subsequent of physical delivery of its Mortgage
Note, Mortgage and all other Basic Papers, to the Custodian on or before five
(5) Business Days after the relevant Purchase Date. Each Wet Loan sold by the
Seller shall be irrevocably deemed purchased by the Buyers and shall
automatically become a Purchased Loan effective on the date of the related
Request/Confirmation, and the Seller shall take all steps necessary or
appropriate to cause the sale to the Buyers and delivery to the Custodian of
such Wet Loan and its Basic Papers to be completed, perfected and continued in
all respects, including causing the original promissory note evidencing such
Purchased Loan to be physically delivered to the Custodian within five
(5) Business Days after the relevant Purchase Date, and, if requested by the
Agent, to give written notice to any title agent, closing attorney or other
Person in possession of the Basic Papers for such Purchased Loan of the Buyers’
purchase of such Purchased Loan. Upon the Custodian’s receipt of the Basic
Papers relative to a Wet Loan such Purchased Loan shall no longer be considered
a Wet Loan.

“Wet Loans Sublimit” is defined in Section 4.2.

1.3. Other Definitional Provisions. Accounting terms not otherwise defined shall
have the meanings given them under GAAP.

(a) Defined terms may be used in the singular or the plural, as the context
requires.

(b) Except where otherwise specified, all times of day used in the Repurchase
Documents are local (U.S. Central Time Zone) times in Minneapolis, Minnesota.

(c) Unless the context plainly otherwise requires (e.g., if preceded by the word
“not”), wherever the word “including” or a similar word is used in the
Repurchase Documents, it shall be read as if it were written, “including by way
of example but without in any way limiting the generality of the foregoing
concept or description”.

 

26



--------------------------------------------------------------------------------

(d) Unless the context plainly otherwise requires, wherever the term “ Agent” is
used in this Agreement (excluding Section 22), it shall be read as if it were
written “the Agent (as agent and representative of the Buyers)”.

2 The Buyers’ Commitments.

2.1. The Buyers’ Commitments to Purchase. Subject to the terms and conditions of
this Agreement and provided no Default or Event of Default has occurred that the
Agent has not declared in writing to have been cured or waived (or, if one has
occurred and not been so declared cured or waived, if all of the Buyers, in
their sole discretion and with or without waiving such Default or Event of
Default, have elected in writing that Transactions under this Agreement shall
continue nonetheless), the Buyers agree to make revolving purchases of Eligible
Loans on a servicing released basis through the Termination Date, so long as the
Aggregate Outstanding Purchase Price does not exceed the Maximum Aggregate
Commitment and so long as each Buyer’s Committed Sum is not exceeded. The
Buyers’ respective Committed Sums and the Maximum Aggregate Commitment are set
forth on Schedule BC in effect at the relevant time, as it may have been amended
or restated pursuant to this Agreement. The fractions to be applied to determine
the respective Funding Shares of the Buyers for any day are their respective
Committed Sums divided by the Maximum Aggregate Commitment for that day. Each
Buyer shall be obligated to fund only that Buyer’s own Funding Share of any
Transaction requested, and no Buyer shall be obligated to the Seller or any
other Buyer to fund a greater share of any Transaction. No Buyer shall be
excused from funding its applicable Funding Share of any Transaction merely
because any other Buyer has failed or refused to fund its relevant Funding Share
of that or any other Transaction. If any Buyer fails to fund its Funding Share
of any Transaction, the Agent (in its sole and absolute discretion) may choose
to fund the amount that such Defaulting Buyer failed or refused to fund, or the
Agent as a Buyer and the other Buyers who are willing to do so shall have the
right (but no obligation) to do so in the proportion that the Committed Sum of
each bears to the total Committed Sums of all Buyers that have funded (or are
funding) their own Funding Shares of that Transaction and that are willing to
fund part of the Funding Share of such Defaulting Buyer. Should the Agent and/or
any other Buyer(s) fund any or all of the Defaulting Buyer’s Funding Share of
any Transaction, then the Defaulting Buyer shall have the obligation to deliver
such amount to the Agent (for distribution to the Buyer(s) who funded it) in
immediately available funds on the next Business Day. Regardless of whether the
other Buyers fund the Funding Share of the Defaulting Buyer, the respective
ownership interests of the Buyers in the Transaction shall be adjusted as
provided in the definition of “Pro Rata”. The obligations of Buyers hereunder
are several and not joint.

2.2. Expiration or Termination of the Commitments. Unless extended in writing or
terminated earlier in accordance with this Agreement, the Buyers’ Commitments
shall automatically expire at the close of business on the Termination Date,
without any requirement for notice or any other action by the Agent, any of the
Buyers or any other Person.

2.3. [Reserved].

2.4. [Reserved].

 

27



--------------------------------------------------------------------------------

2.5. [Reserved].

2.6. Optional Reduction or Termination of Buyers’ Commitments. The Seller may,
at any time, without premium or penalty, upon not less than ten (10) Business
Days prior written notice to the Agent, reduce or terminate the Maximum
Aggregate Commitment, ratably, with any such reduction in a minimum aggregate
amount for all the Buyers of $5,000,000, or, if more, in an integral multiple of
$5,000,000; provided, however, that (i) the Seller may reduce the Maximum
Aggregate Commitment no more than once each calendar quarter, (ii) at no time
may the Aggregate Outstanding Purchase Price exceed the Maximum Aggregate
Commitment after giving effect to any such reduction and, (iii) unless
terminated in full, the Maximum Aggregate Commitment shall not be reduced to
less than $25,000,000. Upon termination of the Buyers’ Commitments pursuant to
this Section, the Seller shall pay to the Agent for the ratable benefit of the
Buyers the full amount of all outstanding Obligations under the Repurchase
Documents.

3 Initiation; Termination

3.1. Seller Request; Agent Confirmation.

(a) Any request to enter into a Transaction shall be made by notice to the Agent
at the initiation of the Seller. To request a Transaction, the Seller shall
deliver to the Agent and the Custodian the Mortgage Loan Transmission File for
each of the Eligible Loans subject to the Transaction by electronic
transmission. The Seller shall submit no more than four (4) Mortgage
Transmission Files on any Business Day; provided, however, that during the last
five (5) Business Days of each calendar month, Seller may submit additional
Mortgage Transmission Files with prior approval from the Agent

(b) Seller shall deliver a Request/Confirmation substantially in the form of
Exhibit A to the Agent no later than 4:00 p.m. on the day Seller submits each
Mortgage Loan Transmission File.

(c) Provided that the conditions set forth in this Section 3 and Section 14 have
been satisfied or waived by the Agent with the requisite consent of the Buyers,
the Agent shall transfer the sum of the Purchase Prices for each Transaction to
the Funding Account and disburse the sum of the Purchase Prices for the
Transaction to the Seller or its designee(s) for their account. Any Transaction
for which the Mortgage Loan Transmission File is received prior to 3:00 p.m. on
a Business Day shall be funded on the same Business Day; any Transaction for
which the Mortgage Loan Transmission File is received after 3:00 p.m. shall be
funded on the next Business Day.

(d) Notwithstanding anything to the contrary in this Agreement, the Custody
Agreement, or any of the exhibits and schedules hereto or thereto, in no event
shall funds for the purchase of any Mortgage Loan be disbursed directly to the
Seller; rather, (i) funds for the purchase of Mortgage Loans originated by any
Seller shall be disbursed to the applicable title agent or attorney through
which such Mortgage Loans are closed and (ii) funds for the purchase of Mortgage
Loans originated by a correspondent lender or other third party shall be
disbursed only to such originator and only if the Basic Papers

 

28



--------------------------------------------------------------------------------

delivered to the Custodian were accompanied by a bailee letter from the
originator that included wire transfer instructions; provided, however, that
Margin Excess may be remitted directly to the Seller in accordance with Section
6.1(b).

3.2. Syndication of Purchases. When a Request/Confirmation is received by the
Agent for a Transaction, the Agent shall give notice by fax or, at the Agent’s
discretion, e-mail backed up by fax, to each Buyer of the requested Transaction
and that Buyer’s Funding Share thereof, by 3:00 p.m. on the Business Day when
the requested Transaction is to be funded by the Buyers, and each Buyer shall
cause its Funding Share to be transferred to the Agent in accordance with the
Agent’s instructions, so that the Agent receives such Funding Share in
immediately available funds within two (2) hours after receiving such notice and
in any case by 4:00 p.m. on such Business Day. Provided that the conditions set
forth in Section 14.2 have been satisfied or waived with the requisite consent
of the Buyers as provided herein, the Agent shall transfer the sum of the
Purchase Prices for the Transaction to the Funding Account and disburse the sum
of the Purchase Prices for the Transaction to the Seller or to its designee(s)
for their account.

3.3. Request/Confirmation. Each Request/Confirmation shall identify the Agent
and the Seller and set forth:

(a) the Purchase Date applicable to the relevant Transaction;

(b) for each of the Eligible Loans to be sold, the Purchase Price; and

(c) any additional terms or conditions of the Transaction mutually agreeable to
the Agent and the Seller.

Each Request/Confirmation shall be binding on the parties, unless written notice
of objection is given by the objecting party to the other party within one
(1) Business Day after the Agent has received the completed Request/Confirmation
from the Seller. In the event of any conflict between the terms of a
Request/Confirmation and this Agreement, this Agreement shall prevail.

3.4. Transaction Termination; Purchase Price Decrease.

(a) Automatic Termination. Each Transaction, or applicable portion thereof, will
automatically terminate on the earlier of (x) the date or dates when the subject
Purchased Loans are purchased by Approved Investor(s) and (y) the Termination
Date. Upon any such automatic termination, the Seller or its designee shall
immediately repurchase the Purchased Loans in accordance with this Section 3.

(b) Repurchase After a Disqualifier. If any Disqualifier occurs in respect of a
Purchased Loan and such Disqualifier results in a Margin Deficit, the Seller
shall immediately, without the need for prior notice or demand by the Agent,
transfer cash, Additional Purchased Loans or a combination of cash and
Additional Purchased Loans to the Agent in an amount sufficient to eliminate
such Margin Deficit in accordance with Section 6.1. Thereafter, the Repurchase
Price of such Purchased Loan will be deemed to be zero and the Seller may at any
time repurchase such Purchased Loan pursuant to Section 3.4(c).

 

29



--------------------------------------------------------------------------------

(c) How Terminations will be Effected. Termination of every Transaction will be
effected by (x) the Buyers’ reconveyance to the Seller or its designee of the
Purchased Loans, servicing released, and payment of any Income in respect
thereof received by the Agent and not previously either paid to the Seller or
applied as a credit to the Seller’s Obligations, against (y) payment of the
Repurchase Price in immediately available funds to the account referred to in
Section 3.5 by 2:00 p.m. on the Repurchase Date, so that the Agent receives the
Repurchase Price (for Pro Rata distribution to the Buyers) in immediately
available funds on that same Business Day; provided that the portion of the
Repurchase Price attributable to accrued and unpaid Price Differential for the
Repurchased Loan shall be due and payable on the ninth (9th) calendar day of
each month; provided further that all accrued and unpaid Price Differential
shall be due and payable on the Termination Date.

(d) Purchase Price Decrease. The Seller may effectuate a Purchase Price Decrease
on any Business Day by delivery to the Agent in immediately available funds of
an amount specified by the Seller as a Purchase Price Decrease on that Business
Day. No Purchased Loans shall be, or be deemed to be, repurchased in connection
with a Purchase Price Decrease.

3.5. Place for Payments of Repurchase Prices. All Repurchase Price payments
shall be paid to the Settlement Account.

3.6. Withdrawals from and Credits to Operating Account and Settlement Account.
If the Seller fails for any reason to repurchase any one or more Purchased Loans
on the relevant Repurchase Date, to pay any Price Differential or fees when due
or to satisfy any Margin Call in the manner and by the time specified in
Sections 3.4, 3.5, 5.7 and 6.1, the Agent is hereby specifically and irrevocably
authorized to withdraw funds from the Operating Account, the Settlement Account
(or any other account other than an escrow account) in an amount equal to the
sum of the Repurchase Prices of all Purchased Loans that are Past Due, plus
accrued, unpaid Price Differential or fees, plus Margin Deficit (if applicable),
on that day and cause application of such funds withdrawn to the payment of the
Repurchase Prices of such Purchased Loans, Price Differential or fees, and
Margin Deficit (if applicable) in such order and manner as the Agent may elect
and if funds in the Operating Account or the Settlement Account are insufficient
to pay the Repurchase Prices of all such Purchased Loans, the Seller shall pay
the amount due hereunder on demand by wire to the Settlement Account.

3.7. Delivery of Additional Mortgage Loans. Seller may from time to time deliver
to the Agent Mortgage Loans that are also Eligible Loans without entering into a
new Transaction by providing to the Agent the documents required under
Section 3.1 with respect to such Mortgage Loans. The Seller and Buyers agree
that such Mortgage Loans delivered pursuant to this Section 3.7 shall be treated
as Purchased Loans subject to the existing Transactions hereunder from the date
of such delivery.

3.8. Application of Repurchase Price Payments. Upon receipt by the Agent of
amounts paid or prepaid as Purchase Price Decreases or Repurchase Price (except
upon the exercise of remedies provided in Section 18) the Agent shall apply
amounts so received to the payment of all Obligations which are then due, and if
the amount so received is insufficient to pay all such Obligations, (i) first to
any reimbursement due under Section 20.1 and (ii) second to partial payment of
Obligations then due or as otherwise agreed by the Buyers.

 

30



--------------------------------------------------------------------------------

3.9. Defaulting Buyers. Notwithstanding any provision of this Agreement to the
contrary, if any Buyer becomes a Defaulting Buyer, then the following provisions
shall apply for so long as such Buyer is a Defaulting Buyer:

(a) Facility Fees and Non-usage Fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Buyer pursuant to Section 9.1;

(b) The Commitment of and the outstanding Purchase Prices paid by such
Defaulting Buyer shall not be included in determining whether all Buyers or the
Required Buyers have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 22.4), provided that any
waiver, amendment, modification or action requiring the consent of all Buyers
(including without limitation, any waiver, amendment, modification or action
under Section 22.3 hereof), and any waiver, amendment, modification or action
(other than actions under this Section 3.9) which affects such Defaulting Buyer
differently than other affected Buyers shall require the consent of such
Defaulting Buyer;

(c) The respective ownership interests of both (i) the Defaulting Buyer and
(ii) the Buyer (or Buyers) that funded the Defaulting Buyer’s Funding Share(s)
of any Transaction shall be proportionately decreased and increased,
respectively, to the same extent as if their respective Committed Sums were
changed in direct proportion to the unreimbursed balance outstanding from time
to time thereafter of the amount so funded;

(d) If no other Buyer funds any of the Defaulting Buyer’s Funding Share, then
the Pro Rata ownership interests of the Buyers in the Purchased Loans shall be
changed, so that each Buyer’s Pro Rata ownership interest in the Purchased Loans
is equal to the ratio of (i) the sum of the portions of the Purchase Prices paid
by that Buyer in all Open Transactions on that day to (ii) the total of the
Purchase Prices paid by all Buyers in all Open Transactions on that day, but the
Defaulting Buyer’s share of all subsequent distributions of any Repurchase Price
and Margin Deficit payments shall be paid to the other Buyers, pro rata among
them in the ratio that the Pro Rata ownership interest in the Purchased Loans
owned by each bears to the aggregate Pro Rata ownership interests in the
Purchased Loans of all such other Buyers, and the Buyers’ respective Pro Rata
ownership interests in the Purchased Loans shall be readjusted after each such
payment, until their Pro Rata ownership interests are restored to what they were
before any Defaulting Buyer failed to fund. Notwithstanding any such changes in
the Buyers’ Pro Rata ownership interests in any Purchased Loan due to any
Buyer’s failure to fund its Funding Share(s) of any Transaction, such failure to
fund shall not diminish (nor shall it increase except at a Buyer’s election
pursuant to Section 2.1 hereof) any Buyer’s Funding Share(s) for subsequent
Transactions.

(e) Any amount payable to such Defaulting Buyer hereunder (whether on account of
Repurchase Price, Price Differential, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Buyer pursuant to
Section 20.2

 

31



--------------------------------------------------------------------------------

but excluding Section 6.4) shall, in lieu of being distributed to such
Defaulting Buyer, be retained by the Agent in a segregated account and, subject
to any applicable requirements of law, be applied at such time or times as may
be determined by the Agent (i) first, to the payment of any amounts due and
owing by such Defaulting Buyer to the Agent hereunder, (ii) second, to the
funding of any Transaction in respect of which such Defaulting Buyer has failed
to fund its portion thereof as required by this Agreement, as determined by the
Agent, (iii) third, if so determined by the Agent and the Seller, held in such
account as cash collateral for future funding obligations of the Defaulting
Buyer under this Agreement, (iv) fourth, pro rata, to the payment of any amounts
owing to the Seller or the Buyers as a result of any judgment of a court of
competent jurisdiction obtained by any Seller or any Buyer against such
Defaulting Buyer as a result of such Defaulting Buyer’s breach of its
obligations under this Agreement, and (v) fifth, to such Defaulting Buyer or as
otherwise directed by a court of competent jurisdiction; provided, that if such
payment is (x) a Purchase Price Decrease and (y) made at a time when the
conditions set forth in Section 14.2 are satisfied, such payment shall be
applied solely to reduce the Purchase Prices owed to all Buyers that are not
Defaulting Buyers Pro Rata prior to being applied to any Purchase Prices owed
to, any Defaulting Buyer. Notwithstanding anything to the contrary herein, as
between the Seller and any Defaulting Buyer, if any payment made by the Seller
that would otherwise be payable to a Defaulting Buyer is retained by the Agent
and applied as provided in this Section 3.9(f), the Seller’s Obligations to such
Defaulting Buyer shall be deemed satisfied to the extent of such payment and the
Defaulting Buyer shall not be entitled to ask for or receive any additional
amounts (including without limitation, Price Differential) from Seller with
respect to such payment.

In the event that the Agent and the Seller all agree that a Defaulting Buyer has
adequately remedied all matters that caused such Buyer to be a Defaulting Buyer,
then such Buyer shall purchase from the other Buyers at par a portion of the
Open Transactions as the Agent shall determine may be necessary in order for
such Buyer to participate in such Open Transactions in accordance with its Pro
Rata share.

Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Seller of any of its rights or remedies (whether in equity or law) against any
Buyer which fails to fund any Transaction hereunder at the time or in the amount
required to be funded under the terms of this Agreement.

 

32



--------------------------------------------------------------------------------

4 Transaction Limits and Sublimits.

4.1. Transaction Limits. Each Transaction shall be subject to the limitation
that no purchase will be made if at the time of or after such purchase, the
Aggregate Outstanding Purchase Price exceeds or would exceed the Maximum
Aggregate Commitment.

4.2. Transaction Sublimits. The following sublimits shall also be applicable to
the Transactions hereunder such that after giving effect to any proposed
Transaction and after giving effect to any repurchase, addition or substitution
of any Mortgage Loan hereunder, the following shall be true (subject, in each
case, to the Agent’s discretionary authority under Section 22.5):

(a) The Aggregate Outstanding Purchase Price of Conforming Mortgage Loans may be
as much as one hundred percent (100%) of the Maximum Aggregate Commitment.

(b) The Aggregate Outstanding Purchase Price of all Purchased Loans that are Wet
Loans shall not exceed (x) seventy-five percent (75%) of the Maximum Aggregate
Commitment on any of the first five and last five Business Days of any month or
(y) forty percent (40%) of the Maximum Aggregate Commitment on any other day
(the “Wet Loans Sublimit”).

(c) The Aggregate Outstanding Purchase Price of all Purchased Loans that are of
the type listed in the first column of the following table shall not exceed the
percentage of the Maximum Aggregate Commitment listed in the second column of
the table (the name of that Sublimit is set forth in the third column):

 

Type of Purchased

Loan

   Maximum percentage of
Maximum Aggregate
Commitment  

Name of Sublimit

Jumbo Mortgage Loans

   25%   “Jumbo Mortgage Loans Sublimit”

Agency-eligible Forty Year Loans

   10%   “Agency-eligible Forty Year Loans Sublimit”

(d) The Purchase Value for any Purchased Loan hereunder shall not be more than
One Million Dollars ($1,000,000).

5 Price Differential.

5.1. Pricing Rate. Except as otherwise specified in this Section, the Pricing
Rate to be applied to the Purchase Prices of Purchased Loans to determine the
Price Differential in all Open Transactions shall be the LIBOR Rate plus the
LIBOR Margin applicable from time to time (in each case computed annually);
provided that the Pricing Rate shall not be less than three and three-fourths
percent (3.75%).

5.2. [Reserved].

 

33



--------------------------------------------------------------------------------

5.3. [Reserved].

5.4. [Reserved].

5.5. [Reserved].

5.6. Pricing Rate for Default Pricing Rate Purchased Loans. Notwithstanding any
contrary or inconsistent provision of this Section 5, the Pricing Rate to be
multiplied by the Purchase Prices of all Purchased Loans shall be the Default
Pricing Rate from (and including) (a) the day immediately following the
Repurchase Date for each such Past Due Purchased Loan and until (but excluding)
the date on which such Past Due Purchased Loan is repurchased by transfer to the
Agent (for Pro Rata distribution to the Buyers) of its full Repurchase Price in
immediately available funds; and (b) the date designated by the Agent to the
Seller after the occurrence and during the continuance of an Event of Default
under Section 18.1.

5.7. Price Differential Payment Due Dates. Price Differential on each Open
Transaction accrued and unpaid to the end of each month before the Termination
Date shall be due and payable on the ninth (9th) day of each month (or if such
day is not a Business Day, on the next Business Day thereafter), whether or not
such Transaction is still an Open Transaction on such payment due date; provided
that (a) all accrued and unpaid Price Differential on all Transactions shall be
due on the Termination Date, and (b) all Pricing Differential calculated at the
Default Pricing Rate shall be due on demand.

6 Margin Maintenance.

6.1. Margin Deficit.

(a) If at any time the aggregate Purchase Value of all Purchased Loans subject
to all Transactions hereunder is less than the aggregate Repurchase Price
(excluding Price Differential, minus cash transfers previously made from Seller
to the Agent in response to previous Margin Calls, if any, for all such
Transactions (a “Margin Deficit”), then by notice to the Seller (a “Margin
Call”), the Agent shall, require the Seller to transfer (for the account of the
Buyers) to the Agent or the Custodian, as appropriate either (at the Seller’s
option) cash or additional Eligible Loans reasonably acceptable to the Agent
(“Additional Purchased Loans”), or a combination of cash and Additional
Purchased Loans, so that the cash and the aggregate Purchase Value of the
Purchased Loans, including any such Additional Purchased Loans, will thereupon
at least equal the then aggregate Repurchase Price (excluding Price
Differential). The Agent will recalculate the Purchase Value of all or a portion
of the Purchased Loans (i) at the times it deems appropriate in its sole
discretion and (ii) within one Business Day after receiving a reasonable
request, in writing (which may be in the form of e-mail sent to the Agent), for
such recalculation from the Required Buyers.

(b) On any Business Day on which the Purchase Value of the Purchased Loans
subject to Transactions exceeds the then outstanding aggregate Repurchase Price
of all Transactions (a “Margin Excess”), so long as no Default or Event of
Default has occurred and is continuing or will result therefrom, the Agent
shall, upon receipt of written request from the Seller, remit cash or release
Purchased Loans as requested by

 

34



--------------------------------------------------------------------------------

Seller, in either case, in an amount equal to the lesser of (i) the amount
requested by the Seller and (ii) such Margin Excess, subject always to the other
limitations of this Agreement. If cash is to be remitted the Agent shall treat
the receipt of the written request of Seller under this Section 6.1(b) as if it
were a request for a Transaction. To the extent the Agent remits cash to the
Seller, such cash shall be (y) additional Purchase Price with respect to the
Transactions, and (z) subject in all respects to the provisions and limitations
of this Agreement. Each Buyer shall fund its Pro Rata share of such additional
Purchase Price as if the remission of such Margin Excess were the initiation of
a Transaction hereunder.

6.2. Margin Call Deadline. If the Agent delivers a Margin Call to the Seller at
or before 11:00 a.m. on any Business Day, then the Seller shall transfer cash
and/or Additional Purchased Loans as provided in Section 6.1 on the same
Business Day. If the Agent delivers a Margin Call to the Seller after 11:00 a.m.
on any Business Day, then the Seller shall transfer cash and/or Additional
Purchased Loans by no later than 11:00 a.m. on the next following Business Day.

6.3. Application of Cash. Any cash transferred to the Agent (for Pro Rata
distribution to the Buyers) pursuant to this Section 6 shall be applied by the
Buyers on receipt from the Agent which shall occur on the date received from the
Seller or the next Business Day if received after 3:00 p.m.

6.4. Increased Cost. If any Change in Law subsequent to the Effective Date:

(a) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of the Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder; or

(b) shall impose on the Buyer any other condition;

and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Seller shall promptly pay the Agent
(for distribution to such Buyer) such additional amount or amounts as calculated
by the Buyer in good faith as will compensate the Buyer for such increased cost
or reduced amount receivable.

6.5. Capital Adequacy. If any Buyer shall have determined that any Change in Law
applicable to the Buyer or any corporation controlling the Buyer subsequent to
the Effective Date shall have the effect of reducing the rate of return on the
Buyer’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Buyer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
the Buyer’s or such corporation’s policies with respect to capital adequacy) by
an amount deemed by the Buyer to be material, then from time to time, the Seller
shall promptly pay to the Agent (for distribution to such Buyer) such additional
amount or amounts as will compensate the Buyer or such corporation for such
reduction.

 

35



--------------------------------------------------------------------------------

6.6. Agent’s Report. In the discretion of the Agent if it reasonably determines
that market conditions warrant (except that the Agent shall have no obligation
to make such determination more frequently than once per day), the Agent may:
(1) determine the aggregate Market Values for the Purchased Loans (which may
include the Purchase Value of any Mortgage Loans purchased on that day) by
summing the values of the individual Purchased Loans as reported on (and
recorded by the Agent from) the Mortgage Loan Transmission Files and Purchased
Loans Curtailment Reports, valuing at zero Purchased Loans for which the Agent
has current actual knowledge that a Disqualifier exists; (2) issue a statement
of the value of the Purchased Loans as so determined; and (3) provide a copy of
such statement to the Seller and each Buyer, provided that, if the Agent has not
provided such a statement to the Seller and each Buyer at least one time in a
calendar month, the Agent shall provide to the Seller and each Buyer such report
no later than the last Business Day of each month.

6.7. Provisions Relating to LIBOR Rate. If:

(a) any Buyer determines that deposits in United States dollars (in the
applicable amounts) are not available to such Buyer in the relevant market;

(b) any Buyer determines that the LIBOR Rate is not ascertainable or does not
adequately and fairly reflect the cost of making, maintaining or funding any
Transaction based on the LIBOR Rate; or

(c) any Change in Law shall make it unlawful or impossible for any Buyer to
make, maintain or fund Transactions based on the LIBOR Rate;

then the Agent shall suspend the availability of the LIBOR Rate as of the date
of such determination or such Buyer’s notice, whereupon all Open Transactions
and any new Transactions shall automatically be converted to have a Pricing Rate
equal to the rate per annum equal to the LIBOR Margin plus the Prime Rate in
effect on such date; provided that in all events the Pricing Rate shall not be
less than three and three-fourths percent (3.75%)

7 Taxes.

7.1. Payments to be Free of Taxes; Withholding. All payments by the Seller to or
for the account of any Buyer or the Agent hereunder shall be made free and clear
of and without deduction for any and all Taxes. If the Seller shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Buyer or the Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 7.1) such Buyer or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Seller shall make such deductions, (c) the
Seller shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Seller shall furnish to the Agent the
original copy of a receipt evidencing payment thereof within 30 days after such
payment is made.

 

36



--------------------------------------------------------------------------------

7.2. Other Taxes. In addition, the Seller hereby agrees to pay any present or
future stamp, recording, documentary, excise, property or value-added taxes, or
similar taxes, charges or levies that arise from any payment made under or in
respect of this Agreement or any other Repurchase Document or from the
execution, delivery or registration of, any performance under, or otherwise with
respect to, this Agreement or any other Repurchase Documents (collectively,
“Other Taxes”).

7.3. Taxes Indemnity. The Seller hereby agrees to indemnify the Buyers and the
Agent for, and to hold each of them harmless against, the full amount of Taxes
and Other Taxes, and the full amount of Taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 7 imposed on or paid by the
Buyers or the Agent and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. The indemnity
by the Seller provided for in this Section 7.3 shall apply and be made whether
or not the Taxes or Other Taxes for which indemnification hereunder is sought
have been correctly or legally asserted. Amounts payable by the Seller under the
indemnity set forth in this Section 7.3 shall be paid within ten (10) days from
the date on which the Agent makes written demand therefor.

7.4. Non-U.S. Buyers.

(a) Each Buyer that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Buyer”) agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to the
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such Buyer is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) deliver to the Agent a United
States Internal Revenue Form W-8 or W-9, as the case may be, and certify that it
is entitled to an exemption from United States backup withholding tax. Each
Non-U.S. Buyer further undertakes to deliver to each of the Seller and the Agent
(x) renewals or additional copies of such form (or any successor form) on or
before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Seller or the Agent. All forms or amendments described in the
preceding sentence shall provide evidence that such Buyer is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Buyer from duly completing and
delivering any such form or amendment with respect to it and such Buyer advises
the Seller and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax..

(b) [reserved]

(c) For any period during which a Non-U.S. Buyer has failed to provide the
Seller with an appropriate form pursuant to Section 7.4(a) (unless such failure
is due to a

 

37



--------------------------------------------------------------------------------

change in treaty, law or regulation, or any change in the interpretation or
administration thereof by any governmental authority, occurring subsequent to
the date on which a form originally was required to be provided), such Non-U.S.
Buyer shall not be entitled to additional amounts under Section 7.1 or
indemnification under Section 7.2 with respect to Taxes imposed by the United
States; provided that, should a Non-U.S. Buyer which is otherwise exempt from or
subject to a reduced rate of withholding tax become subject to Taxes because of
its failure to deliver a form required under clause (iv), above, the Seller
shall take such steps as such Non-U.S. Buyer shall reasonably request to assist
such Non-U.S. Buyer to recover such Taxes.

(d) Any Buyer that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Seller (with
a copy to the Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.

(e) If the U.S. Internal Revenue Service or any other governmental authority of
the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Buyer (because the appropriate form was not
delivered or properly completed, because such Buyer failed to notify the Agent
of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Buyer shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Buyers under
this Section 7.4 shall survive the payment of the Obligations and termination of
this Agreement.

7.5. Survival. Without prejudice to the survival of any other agreement of the
Seller hereunder, the agreements and obligations of the Seller contained in this
Section 7 shall survive the termination of this Agreement. Nothing contained in
this Section 7 shall require the Buyer to make available any of its tax returns
or any other information that it deems to be confidential or proprietary.

7.6. Treatment of Certain Refunds. If the Agent or any Buyer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Seller or with respect to which the Seller
has paid additional amounts pursuant to this Article 7, it shall pay to the
Seller an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Seller under this Article 7
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Buyer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Seller upon request of
the Agent or such Buyer, agrees to repay the amount paid over to the Seller
(plus any penalties, interest or other charges imposed by the relevant
Governmental

 

38



--------------------------------------------------------------------------------

Authority) to the Agent or such Buyer in the event the Agent or such Buyer is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Agent or any Buyer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Seller or any other Person.

7.7. Mitigation Obligations. If any Buyer requests compensation under Sections
6.4, 7.1 or 7.2 or requires the Seller to pay any additional amount to any Buyer
or any Governmental Authority for the account of any Buyer pursuant to Sections
6.4, 7.1 or 7.2, then such Buyer shall use reasonable efforts to designate a
different office for funding or booking its share of Transactions hereunder or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Buyer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
6.4, 7.1 or 7.2, as the case may be, in the future and (ii) would not subject
such Buyer to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Buyer. The Seller hereby agrees to pay all reasonable
costs and expenses incurred by any Buyer in connection with any such designation
or assignment.

7.8. Delay in Requests. Failure or delay on the part of any Buyer or the Agent
to demand compensation pursuant to this Section 7, Section 6.4 or Section 6.5
shall not constitute a waiver of such Buyer’s or the Agent’s right to demand
such compensation, provided that the Seller shall not be required to compensate
a Buyer or the Agent pursuant to this Section for any increased costs incurred
or reductions suffered more than nine months prior to the date that such Buyer
or the Agent, as the case may be, notifies the Seller of the Change in Law
giving rise to such increased costs or reductions and of such Buyer’s or the
Agent’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

8 Income and Escrow Payments; Control.

8.1. Income and Escrow Payments. Notwithstanding that the Buyers, the Agent and
the Seller intend that the Transactions be sales to the Buyers of the Purchased
Loans, where a particular Transaction’s term extends over an Income payment date
on the Purchased Loans subject to that Transaction, all payments and
distributions, whether in cash or in kind, made on or with respect to the
Purchased Loans shall be paid directly to the Seller or its designee by the
relevant Customer, and the Agent (and the Buyers) shall have no obligation to
collect or apply any Income to prevent or reduce any Margin Deficit, unless the
Seller (i) arranges for such Income to be paid to the Agent (for Pro Rata
distribution to the Buyers), (ii) requests that the Agent apply such Income when
received against the Seller’s Margin Deficit(s) and (iii) concurrently transfers
to the Agent either (x) cash or (y) at the Agent’s option and with the Agent’s
written approval, Additional Purchased Loans, sufficient to eliminate such
Margin Deficit. Amounts paid to the Seller by the relevant Customer shall be
deposited by the Seller into the Income Account within two (2) Business Days of
receipt by Seller and, as to amounts so paid to the Seller for escrow payments,
into the Escrow Account. The Income Account and the Escrow Account shall be
maintained by the Seller with a bank satisfactory to the Agent. The Income
Account and Escrow Account may be interest bearing accounts if allowed or
required by applicable law. At all times prior to a Default or Event of Default,
the Seller may have full use of all Income and amounts on deposit in the Income
Account, subject to the provisions of Section 8.2.

 

39



--------------------------------------------------------------------------------

8.2. Income and Escrow Accounts. Prior to the initial Transaction hereunder the
Seller shall establish the Income Account and the Escrow Account and Seller
shall cause the bank holding such accounts (if such bank is not the Agent) to
enter into a control agreement with the Agent providing that upon notice from
the Agent (which notice shall be given only upon the occurrence of a Default or
Event of Default) no further withdrawals or payment orders from the Seller shall
be honored and only payment and withdrawal orders from the Agent or its designee
shall be honored. Prior to the occurrence of a Default or Event of Default and
so long as Seller is also the Servicer, Seller shall make payments from the
Escrow Account of all appropriate amounts payable with respect to each Purchased
Loan for taxes, insurance and other purposes for which the funds are paid into
the Escrow Account. Subject to Section 8.3, amounts on deposit in the Income
Account shall be used by the Seller to pay its fees as Servicer while it serves
in such capacity, and may be used to pay to the Agent amounts due under this
Agreement for Margin Deficit or Price Differential and for any other lawful
purpose.

8.3. Income and Escrow Accounts after Default. Upon the occurrence and during
the continuation of a Default or Event of Default, the Seller shall have no
right to direct withdrawal or application of funds in the Income Account and the
Escrow Account unless authorized to do so in writing by the Agent. The Agent may
cause all amounts on deposit in the Income Account to be paid to it or its
designee for application as provided in Section 18.4. The Agent or its designee
shall direct payments from the Escrow Account for the purposes for which such
funds are deposited into the Escrow Account and shall comply with all Laws
applicable to the operation of the Income Account and the Escrow Account,
including any Agency guidelines with respect thereto.

9 Facility Fee; Agent’s Fee.

9.1. Facility Fee; Non-Usage Fee. The Seller agrees to pay to the Agent (for Pro
Rata distribution to the Buyers) a facility fee (the “Facility Fee”) in an
amount equal to the sum of one quarter of one percent (0.25%) per annum of the
Maximum Aggregate Commitment for the period from the Effective Date to the
Termination Date, computed for each calendar month or portion thereof from the
Effective Date until the date this Agreement terminates in accordance with its
terms. If the average Aggregate Outstanding Purchase Price is less than 50% of
the Maximum Aggregate Commitment for any month, the Seller further agrees to pay
to the Agent (for pro rata distribution to the Buyers) a non-usage fee (the
“Non-usage Fee”) in an amount determined by applying a rate of 0.25% per annum
to the average daily amount by which the Maximum Aggregate Commitment exceeds
the average Aggregate Outstanding Purchase Price, computed for each calendar
month or portion thereof from the Effective Date to the date this Agreement
terminates in accordance with its terms. The Facility Fee and the Non-Usage Fee
shall be payable monthly in arrears and shall be due and payable no later than
the ninth (9th) day of each month (or if such day is not a Business Day, on the
first Business Day thereafter). If the Maximum Aggregate Commitment shall be
increased or decreased from time to time either pursuant to a provision of this
Agreement or by separate agreement between the Buyers and the Seller (excluding,
however, any change occurring as a result of or following the occurrence of a
Default or an Event of Default, in respect of which no adjustment of the
Facility Fee and the

 

40



--------------------------------------------------------------------------------

Non-Usage Fee shall be required), the amount of the Facility Fee and the
calculation of the Non-Usage Fee shall be adjusted as of the date of such
change. The Facility Fee and the Non-Usage Fee are compensation to the Buyers
for committing to make funds available for revolving purchases of Eligible Loans
on the terms and subject to the conditions of this Agreement, and are not
compensation for the use or forbearance or detention of money. Each calculation
by the Agent of the amount of the Facility Fee and the Non-Usage Fee shall be
conclusive and binding absent manifest error.

9.2. Agent’s Fee. The Seller agrees to pay to the Agent the agency fee described
in the Fee Letter, if any (the “Agent’s Fees”), on the dates and in the amounts
specified therein.

10 Security Interest.

10.1. Intent of the Parties. The parties intend that all Transactions hereunder
be sales and purchases (other than for accounting and tax purposes) and not
loans; nonetheless, as a security agreement under the UCC and as a security
agreement or other arrangement or other credit enhancement related to this
Agreement and transactions hereunder as provided for in Section 101(47)(A)(v) of
the Bankruptcy Code, the Seller hereby pledges to the Agent for the benefit of
the Buyers as security for the performance by the Seller of the Obligations and
hereby grants, assigns and pledges to the Agent for the benefit of the Buyers a
fully perfected first priority security interest in all of the Purchased Loans
and all Income and proceeds from the Purchased Loans, including all of the
property, rights and other items described in the definition of “Mortgage Loan”
in Section 1.1 for each such Purchased Loan and all rights to have, receive and
retain the return or refund of funds transferred from any account with the Agent
to any title company, title agent, escrow agent or other Person for the purpose
of originating or funding a Mortgage Loan that did not close (for any reason)
and that would have been a Purchased Loan if it had closed (all funds so
transferred continuously remain the property of the Agent and the Buyers until
disbursed by such agent to or for the account of the related Customer upon the
closing of his or her Mortgage Loan), and in all of the following property:

(a) With respect to the Purchased Loans.

(1) all Purchased Loans Support;

(2) all of the Seller’s right, title and interest in all Mortgaged Premises
related to the Purchased Loans

(3) all rights to deliver Purchased Loans to investors and other purchasers and
all proceeds resulting from the disposition of Purchased Loans pursuant thereto,
including the Seller’s right and entitlement to receive the entire purchase
price paid for Purchased Loans sold;

(4) all Hedge Agreements relating to or constituting any and all of the
foregoing or relating to the Obligations, including all rights to payment
arising under such Hedge Agreements;

(5) all Servicing Rights in respect of any of the Purchased Loans; and

 

41



--------------------------------------------------------------------------------

(6) all of the Seller’s rights now or hereafter existing in, to or under any MBS
secured by, created from or representing any interest in any of the Purchased
Loans, whether now owned or hereafter acquired by the Seller, and whether such
MBS are evidenced by book entry or certificate (Agent’s ownership interest and
security interest in each MBS created from, based on or backed by Purchased
Loans shall automatically exist in, attach to, cover and affect all of the
Seller’s right, title and interest in that MBS when issued and its proceeds and
the Agent’s ownership interest and security interest in the Purchased Loans from
which such MBS was so created shall automatically terminate and be released when
such MBS is issued, subject to automatic reinstatement if such issuance is
voided or set aside by any court of competent jurisdiction), all right to the
payment of monies and non-cash distributions on account of any of such MBS and
all new, substituted and additional securities at any time issued with respect
thereto;

(b) Related Accounts, Payment Intangibles, General Intangibles

(1) all accounts, payment intangibles, general intangibles, instruments,
documents (including documents of title), chattel paper, contract rights and
proceeds, whether now or hereafter existing (including all of the Seller’s
present and future rights to have and receive interest and other compensation,
whether or not yet accrued, earned, due or payable), under or arising out of or
relating to the Purchased Loans;

(2) all instruments, documents or writings evidencing any such accounts, payment
intangibles, general intangibles or proceeds or evidencing any monetary
obligation under, or security interest in, any of the Purchased Loans, all other
papers delivered to the Agent or the Custodian, and all other rights transferred
to the Agent, in respect of any of the Purchased Loans, including, without
limitation, the right to collect, have and receive all insurance proceeds
(including, but not limited to, casualty insurance, mortgage insurance, pool
insurance and title insurance proceeds) and condemnation awards or payments in
lieu of condemnation which may be or become payable in respect of the Mortgaged
Premises securing or intended to secure any Purchased Loan, and other personal
property of whatever kind relating to any of the Purchased Loans, in each case
whether now existing or hereafter arising, accruing or acquired;

(3) all security for or claims against others in respect of the Purchased Loans;

(4) all proceeds and rights to proceeds of any sale or other disposition of any
or all of the Purchased Loans; and

(5) the property subject to the license described in Section 10.2 below;

(c) Settlement Account, Operating Account and other accounts. The Settlement
Account, the Operating Account, the Funding Account, the Income Account and the
Escrow Account and all cash and all securities and other property from time to
time on deposit in each such account;

(d) Loan Records. all Loan Records;

 

42



--------------------------------------------------------------------------------

(e) Other Rights. all rights to have and receive any of the Purchased Loans
described above, all accessions or additions to and substitutions for any of
such Purchased Loans, together with all renewals and replacements of any of such
Purchased Loans, all other rights and interests now owned or hereafter acquired
by the Debtor/Seller in, under or relating to any of such Purchased Loans or
referred to above and all proceeds of any of such Purchased Loans; and

(f) Proceeds. all proceeds of all the foregoing.

The Seller agrees to do such things as applicable Law requires to maintain the
security interest of the Agent in all of the Purchased Loans with respect to all
such Transactions and all Income and proceeds from the Purchased Loans that are
the subject matter of such Transactions and all of the other collateral
described above in this Section 10.1 as a perfected first priority Lien at all
times. The Seller hereby authorizes the Agent to file any financing or
continuation statements under the applicable UCC to perfect or continue such
security interest in any and all applicable filing offices. The Seller shall pay
all customary fees and expenses associated with perfecting such security
interest including the costs of filing financing and continuation statements
under the UCC and recording assignments of Mortgages as and when required by the
Agent in its reasonable discretion.

10.2. License. The Seller hereby grants to the Agent for the benefit of the
Buyers the nonexclusive right to use (in common with the Seller and any other
secured party that has a valid and enforceable license therein and that agrees
that its license is similarly nonexclusive) the Seller’s operating systems to
manage and administer the Purchased Loans and any of the related data and
information described above, or that otherwise relates to the Purchased Loans,
together with the media on which the same are stored to the extent stored with
material information or data that relates to property other than the Purchased
Loans (tapes, discs, cards, drives, flash memory or any other kind of physical
or virtual data or information storage media or systems, and the Seller’s rights
to access the same, whether exclusive or nonexclusive, to the extent that such
access rights may lawfully be transferred or used by the Seller’s permittees),
and any computer programs that are owned by the Seller (or licensed to the
Seller under licenses that may lawfully be transferred or used by the Seller’s
permittees) and that are used or useful to access, organize, input, read, print
or otherwise output and otherwise handle or use such information and data.

11 Substitution.

11.1. Seller May Substitute Other Mortgage Loans with Notice to and Approval of
Agent. So long as no Event of Default has occurred and is continuing and no
Margin Deficit exists or occurs as a consequence thereof, subject to agreement
with and acceptance by, and upon notice to, the Agent, the Seller may substitute
Mortgage Loans substantially similar to the Purchased Loans for any Purchased
Loans. If the Seller gives notice to the Agent at or before 12:00 noon on a
Business Day, the Agent may elect, by the close of business on the Business Day
notice is received or by the close of the next Business Day if notice is given
after 12:00 noon on such day, not to accept such substitution. If such
substitution is accepted by the Agent, such substitution shall be made by the
Seller’s transfer to Agent of such other Mortgage Loans on a servicing released
basis and the Agent’s transfer to the Seller of such Purchased Loans, and after
such substitution, the substituted Mortgage Loans shall be deemed to be
Purchased Loans. If the Agent elects not to accept such substitution, the Seller
shall offer the Agent and the Buyers the right to terminate the related
Transaction.

 

43



--------------------------------------------------------------------------------

11.2. Payment to Accompany Substitution. If the Seller exercises its right to
substitute or terminate under this Section 11, the Seller shall be obligated to
pay to the Agent (for Pro Rata distribution to the Buyers) by the close of the
Business Day of such substitution or termination, as the case may be, an amount
equal to the sum of (x) actual cost (including all customary fees, expenses and
commissions) to the Agent and the Buyers of (i) entering into replacement
Transactions; (ii) entering into or terminating hedge transactions and/or
(iii) terminating Transactions or substituting securities in like transactions
with third parties in connection with or as a result of such substitution or
termination, and (y) to the extent the Agent determines not to enter into
replacement Transactions, the loss incurred by the Agent and the Buyers directly
arising or resulting from such substitution or termination. The foregoing
amounts shall be solely determined and calculated by the Agent and the
applicable Buyers in good faith.

12 Payment and Transfer.

12.1. Immediately Available Funds; Notice to Custodian. All transfers of funds
hereunder shall be in immediately available funds. All Eligible Loans
transferred by one party hereto to any other party shall be transferred by
notice to the Custodian to the effect that the Custodian is then holding for the
benefit of the transferee the related documents and assignment forms delivered
to it under the Custody Agreement.

12.2. Payments to the Agent. Except as otherwise specifically provided in this
Agreement, all payments required by this Agreement or the other Repurchase
Documents to be made to the Agent shall be paid to the Agent by no later than
2:00 p.m. on the day when due (funds received after the applicable deadline
shall be conclusively deemed received on the next following Business Day unless
the Agent shall agree otherwise) and without set-off, counterclaim or deduction,
in lawful money of the United States of America in immediately available funds
as provided in Section 24.4, or at such other place as the Agent shall designate
from time to time. Whenever any payment to be made under this Agreement or any
of the other Repurchase Documents shall be stated to be due on a day that is not
a Business Day, the due date for that payment shall be automatically extended to
the next day that is a Business Day, and (if applicable) Price Differential at
the applicable rate (determined in accordance with this Agreement) shall
continue to accrue during the period of such extension. Unless the Agent shall
agree otherwise, funds received by the Agent after 2:00 p.m. on a Business Day
shall be deemed for all purposes to have been paid by the Seller on the next
succeeding Business Day.

12.3. If Payment Not Made When Due. If and to the extent any payment is not made
when due under this Agreement or any of the other Repurchase Documents, the
Seller authorizes the Agent and each Buyer (for the Pro Rata account and benefit
of all of the Buyers) then or at any time thereafter to charge any amounts so
due and unpaid against any or all of the Seller’s accounts with the Agent or any
of the Buyers; provided that such right to charge the Seller’s accounts shall
not apply to any escrow, trust or other deposit accounts designated as being
held by the Seller on behalf of third party owners of the escrowed funds other
than Affiliates of the Seller. The Agent agrees to use reasonable efforts to
promptly advise the Seller of any charge made pursuant to this Section, but its
failure to do so will not affect the validity or collectibility of such charge.
Neither the Agent nor any Buyer shall have any obligation to charge any Seller
account, merely the right to do so.

 

44



--------------------------------------------------------------------------------

12.4. Payments Valid and Effective. Each payment received by the Agent in
accordance with this Agreement is valid and effective to satisfy and discharge
the Seller’s liability under the Repurchase Documents to the extent of the
payment.

12.5. Pro Rata Distribution of Payments. The Agent shall distribute all payments
of Repurchase Price (whether voluntary or involuntary and from whatever source)
received to the Buyers Pro Rata with their respective ownership interests in the
Purchased Loans promptly upon receipt. The distribution from the Agent to each
Buyer shall be made by the Agent’s initiating a federal funds wire transfer in
immediately available funds directly to such Buyer or to such account at another
financial institution as is designated from time to time by such Buyer in
writing.

13 Segregation of Documents Relating to Purchased Loans.

All documents relating to Purchased Loans in the possession of the Seller or its
designee (including its agent, or any subservicer) shall be segregated from
other documents and securities in its or its designee’s possession and shall be
identified as being owned by the Buyers and held by the Agent on behalf of the
Buyers (which shall be referenced in the relevant books and records as “U.S.
Bank National Association, Agent”) and subject to this Agreement. Segregation
may be accomplished by appropriate identification of ownership on the books and
records of the holder of such documents, including MERS, a documents custodian,
a financial or securities intermediary or a clearing corporation. All of
Seller’s interest in the Purchased Loans shall pass to the Buyers on the
Purchase Date and nothing in this Agreement shall preclude the Agent and the
Buyers, in each case with the Buyers’ consent, from engaging with others in
repurchase transactions with the Purchased Loans or otherwise selling,
transferring, or pledging or hypothecating, the Purchased Loans, but no such
transaction shall relieve the Buyers of their obligations to transfer Purchased
Loans to the Seller pursuant to Section 3 or 18, or of the Agent’s obligation to
credit or pay Income to, or apply Income to the obligations of, the Seller
pursuant to Section 8.

14 Conditions Precedent.

14.1. Initial Purchase. The effectiveness of this Agreement is subject to the
fulfillment of the following conditions precedent:

(a) on the Closing Date, the Agent shall have received (or be satisfied that it
will receive by such deadline as the Agent shall specify) the following, all of
which must be satisfactory in form and content to the Agent:

(1) this Agreement duly executed by the parties;

(2) a current UCC search report of a UCC filings search in the office of the
Secretary of State of the Commonwealth of Virginia and such other searches or
evidence as the Agent may require to confirm the Agent’s first-priority Lien on
the Purchase Loans;

 

45



--------------------------------------------------------------------------------

(3) the Custody Agreement duly executed by the Agent, the Seller and the
Custodian;

(4) a copy of the corporate resolution (or equivalent thereof) of Seller
authorizing the execution, delivery and performance of the Repurchase Documents,
certified as of the Closing Date by the Secretary or an Assistant Secretary of
Seller;

(5) an incumbency certificate showing the names and titles and bearing the
signatures of the officers of Seller authorized to execute the Repurchase
Documents, certified as of the Closing Date by the Secretary or an Assistant
Secretary of Seller;

(6) a copy of the bylaws of Seller, certified as of the Closing Date by the
Secretary or an Assistant Secretary of Seller;

(7) a copy of the Articles of Incorporation of Seller with all amendments
thereto, certified by the appropriate governmental official of the jurisdiction
of its incorporation as of a date acceptable to the Agent in its sole
discretion;

(8) a certificate of good standing (or the equivalent thereof) for Seller in the
jurisdiction of its incorporation, certified by the appropriate governmental
officials as of a date acceptable to the Agent in its sole discretion;

(9) payment to the Agent or the Custodian, as applicable, of the Facility Fee,
the Agent’s Fee, if any, the Custodian’s Fee and all other fees and expenses
(including the disbursements and reasonable fees of the Agent’s attorneys) of
the Agent and the Buyers payable by Seller pursuant to Section 9 accrued and
billed for to the Closing Date;

(10) a copy of the Parent Subordinated Note, certified as true and complete by
the Secretary or Assistant Secretary of the Seller; and

(11) a certificate of the Secretary or Assistant Secretary of Seller of Seller
certifying that no amendments have been made to the Tax Allocation Agreement
since August 5, 2008, or if any such amendments have been made, certifying as to
true and complete copies thereof.

(b) The Seller shall have paid all accrued and unpaid fees, Repurchase Price and
Price Differential due to the Departing Buyers as of the Effective Date.

(c) The Electronic Tracking Agreement executed as of August 5, 2008, shall
remain in full force and effect.

(d) The Seller shall have delivered to the Agent all evidence of errors and
omissions insurance and fidelity bond coverage required or requested under the
Existing MRA.

 

46



--------------------------------------------------------------------------------

(e) All directors and officers of the Seller and all Affiliates of the Seller
(except, with respect to the Parent Subordinated Note, the Parent), to whom or
which the Seller is indebted either for borrowed money or for any other
obligation of Fifty Thousand Dollars ($50,000) or more as of the date of this
Agreement, excluding salary, bonus or other compensation obligations, shall have
caused such Debt to be Qualified Subordinated Debt, by executing and causing to
be delivered to the Agent a Subordination Agreement and taking all other steps,
if any, required to cause such Debt to be Qualified Subordinated Debt, and the
corporate secretary of the Seller shall have certified each such Subordination
Agreement executed to satisfy the requirements of this Section 14.1(b) to be
true, complete and in full force and effect as of the date of the initial
purchase.

14.2. Each Purchase. The obligations of the Buyers (and the Agent on the Buyers’
behalf) to make any purchase under this Agreement are also subject to the
satisfaction, as of each Purchase Date, of the following additional conditions
precedent:

(a) The Seller shall have delivered (i) to the Agent a Request/Confirmation and
its related Mortgage Loan Transmission File and (ii) to the Custodian, such
Mortgage Loan Transmission Files for the new Mortgage Loans to be purchased.

(b) Unless the requested Transaction is for the purchase of only Wet Loans, the
Custodian shall have issued its Custodian’s Exception Report (as defined in the
Custody Agreement) relating to the Purchased Loans then owned by the Buyers. The
Agent agrees that, for so long as it is the Custodian, it will not unreasonably
withhold or delay issuing any such Custodian’s Exception Report.

(c) The representations and warranties of the Seller contained in this Agreement
and the other Repurchase Documents shall be true and correct in all material
respects as if made on and as of each Purchase Date unless specifically stated
to relate to an earlier date.

(d) The Seller shall have performed all agreements to be performed by it under
this Agreement, the Custody Agreement and all other Repurchase Documents, as
well as under all Investor Commitments that the Seller has represented to the
Agent and the Buyers cover any of the Purchased Loans, and after the requested
Transaction shall have been executed, no Default or Event of Default will exist
that the Agent has not declared in writing to have been waived or cured, nor
will any default exist under any such Investor Commitments.

(e) The Seller shall not have incurred any liabilities (whether or not in the
ordinary course of business) that adversely and materially affect any of the
Central Elements in respect of the Seller or any of its Subsidiaries since the
dates of the Seller’s Financial Statements most recently theretofore delivered
to the Buyers.

(f) The Seller shall have paid the Facility Fee, the Non-Usage Fee and the
Agent’s Fee, if any, then due and payable in accordance with Section 9.1 and
Section 9.2 and the Custodian’s Fee pursuant to the Custody Agreement.

 

47



--------------------------------------------------------------------------------

(g) Prior to the execution of the requested Transaction, no Default or Event of
Default shall have occurred or will occur after giving effect to such
Transaction, that the Agent has not declared in writing to have been waived or
cured.

(h) The requested Transaction will not result in the violation of any applicable
Law.

(i) The Agent shall have received such other documents, if any, as shall be
reasonably required by the Agent.

(j) No Margin Deficit exists or will exist after giving effect to such
Transaction.

(k) The Termination Date shall not have occurred.

(l) After giving effect to such Transaction, none of the sublimits set forth in
Section 4.2 shall be exceeded.

(m) For any Transaction involving a Wet Loan, (i) unless the closing title
agency or attorney has previously signed an agreement with the Agent
acknowledging funds received from the Agent for the purchase of such Wet Loan
are held by such title agency or attorney in trust for and as the property of
the Agent until such Wet Loan is closed and purchased by the Agent for the
benefit of the Buyers and that any such funds so received shall be returned to
the Agent for the benefit of the Buyers if the Mortgage Loan that is proposed to
be so purchased as a Wet Loan does not close on the proposed Purchase Date,
(ii) the Seller shall have delivered to such closing title agency or attorney an
instruction letter stating that funds received from the Agent for the purchase
of such Wet Loan are held by such title agency or attorney in trust for and as
the property of the Agent until such Wet Loan is closed and purchased by the
Agent for the benefit of the Buyers and that any such funds so received shall be
returned to the Agent for the benefit of the Buyers if the Mortgage Loan that is
proposed to be so purchased as a Wet Loan does not close on the proposed
Purchase Date

15 Representations, Warranties and Covenants.

15.1. Buyers, Agent and Seller Representations. The Buyers, the Agent and Seller
each represents and warrants, and shall on and as of the Purchase Date of any
Transaction be deemed to represent and warrant, to the others that:

(a) it is duly authorized to execute and deliver this Agreement, to enter into
the Transactions and to perform its obligations hereunder and has taken all
necessary action to authorize such execution, delivery and performance;

(b) it will engage in such Transactions as principal (or, in the case of the
Agent, and in respect of any other party if agreed in writing in advance of any
Transaction by the other parties hereto, as agent for a disclosed principal);

 

48



--------------------------------------------------------------------------------

(c) the person signing this Agreement on its behalf is duly authorized to do so
on its behalf (or on behalf of any such disclosed principal);

(d) it has obtained all authorizations of any governmental body required in
connection with this Agreement and the Transactions and such authorizations are
in full force and effect; and

(e) the execution, delivery and performance of this Agreement and the
Transactions hereunder will not violate any law, ordinance, charter, by-law or
rule applicable to it or any agreement by which it is bound or by which any of
its assets are affected.

15.2. Additional Seller Representations. With regard to:

(i) Purchased Loans, on and as of the Purchase Date of any Transaction;

(ii) Eligible Loans substituted pursuant to Section 11, on and as of the date of
their substitution; and

(iii) Additional Purchased Loans submitted pursuant to Section 6.1, on and as of
the date of their transfer to the Custodian the Seller hereby represents and
warrants to the Buyers and the Agent, as follows:

(a) Documents Genuine. The documents delivered or disclosed by the Seller to the
Agent or the Buyers pursuant to this Agreement or the Custody Agreement are
either original documents or genuine and true copies thereof.

(b) No Securities to be Acquired with Purchased Loan Sale Proceeds. None of the
Purchase Price for any Eligible Loan will be used either directly or indirectly
to acquire any security, as that term is defined in Regulation T, and the Seller
has not taken any action that might cause any Transaction to violate any
regulation of the Federal Reserve Board.

(c) Organization; Good Standing; Subsidiaries. The Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of the
Commonwealth of Virginia, and each of the Seller’s Subsidiaries is a
corporation, partnership or limited liability company duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, formation or organization. The Seller has furnished to the Agent
a true and complete copy of its Organizational Documents as in effect as of the
date of this Agreement, including all amendments thereto, and agrees to furnish
to the Agent a true and complete copy of any amendment adopted after the
Effective Date promptly after it is adopted. The Seller and its Subsidiaries
each has the full legal power and authority to own its properties and to carry
on its business as currently conducted and each is duly qualified to do business
as a limited partnership or foreign corporation or (in the case of any limited
liability company Subsidiaries) limited liability company and in good standing
in each jurisdiction in which the ownership of its property or the transaction
of its business makes such qualification

 

49



--------------------------------------------------------------------------------

necessary, except in jurisdictions, if any, where a failure to be qualified,
licensed or in good standing could not reasonably be expected to have a material
adverse effect on any of the Central Elements in respect of the Seller or any of
its Subsidiaries. The Seller does not have any Subsidiaries except as set forth
on Exhibit D or as have been disclosed by the Seller to the Agent in writing
after the Effective Date. Exhibit D states the name of each such Subsidiary as
of the Effective Date, place of organization, each state in which it is
qualified as a foreign entity and the percentage ownership of the capital stock
or other indicia of equity of each such Subsidiary by the Seller.

(d) Authorization and Enforceability. The Seller has the power and authority to
execute, deliver and perform this Agreement, the Custody Agreement and all other
Repurchase Documents to which it is a party or in which it joins or has joined.
The execution, delivery and performance by the Seller of this Agreement, the
Custody Agreement and all other Repurchase Documents to which it is a party have
each been duly and validly authorized by all necessary corporate action on the
part of the Seller (none of which has been modified or rescinded, and all of
which are in full force and effect) and do not and will not (i) conflict with or
violate any Law, (ii) conflict with or violate the Organizational Documents of
the Seller, (iii) conflict with or result in a breach of or constitute a default
under any agreement, instrument or indenture binding on the Seller or
(iv) require any consent under any such agreement, instrument or indenture,
where the conflict, violation, breach, default or nonconsent could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries, or result in the creation of
any Lien upon any property or assets of the Seller, or result in or permit the
acceleration of any debt of the Seller pursuant to any agreement, instrument or
indenture to which the Seller is a party or by which the Seller or its property
may be bound or affected. This Agreement, the Custody Agreement and all other
Repurchase Documents constitute the legal, valid, and binding obligations of the
Seller enforceable in accordance with their respective terms, except as limited
by bankruptcy, insolvency or other such laws affecting the enforcement of
creditors’ rights generally.

(e) Approvals. Neither the execution and delivery of this Agreement, the Custody
Agreement and all other Repurchase Documents nor the performance of the Seller’s
obligations under such Repurchase Documents requires any license, consent,
approval or other action of any state or federal agency or governmental or
regulatory authority other than (i) those that have been obtained or will be
obtained by the time required and which remain in full force and effect,
(ii) those for which the Seller’s failure to obtain them could not reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries and (iii) the filing of any
financing statements.

(f) Financial Condition. The consolidated balance sheet of the Seller (and, to
the extent applicable, the Seller’s consolidated Subsidiaries) and the related
statements of income, changes in stockholders’ equity cash flows and Mortgage
Loan production (“Financial Statements”) for the fiscal year ended on the
Statement Date (the “Statement Date Financial Statements”) heretofore furnished
to the Agent and the Buyers, fairly present the financial condition of the
Seller (and Seller’s consolidated Subsidiaries) as of

 

50



--------------------------------------------------------------------------------

the Statement Date and the results of their operations for the fiscal period
ended on the Statement Date. On the Statement Date, the Seller did not have
either any known material obligations, liabilities or indebtedness (including
material contingent and indirect liabilities and obligations and forward or
long-term commitments), other than the contingent liabilities (if any) set forth
on Schedule 15.2(f) and contingent liability on endorsements of negotiable
instruments for deposit or collection in the ordinary course of business, which
are not disclosed by the Statement Date Financial Statements or reserved against
in them, in each case in accordance with GAAP, or that have not been otherwise
disclosed to the Buyer in writing. Each of the Seller and each of its
Subsidiaries is Solvent, and since the Statement Date, (i) there has been no
material adverse change in any of the Central Elements in respect of the Seller
or any of its Subsidiaries, nor is the Seller aware of any state of facts which
(with or without notice, the lapse of time or both) would or could reasonably be
expected to result in any such material adverse change, and (ii) there have been
no unrealized or anticipated losses from any loans, advances or other
commitments of the Seller that have resulted in a material adverse change in the
Central Elements in respect of the Seller or any of its Subsidiaries, except for
the material adverse changes and losses (if any) that are summarized in Schedule
15.2(f).

(g) Litigation. Except as disclosed on Schedule 15.2(g) or except as disclosed
in the Statement Date Financial Statements or the most recent Financial
Statements furnished to the Agent and the Buyers (whichever is more current),
there are no actions, claims, suits or proceedings pending, or to the knowledge
of the Seller, threatened or reasonably anticipated against or affecting the
Seller or any of its Subsidiaries in any court, before any other Governmental
Authority or before any arbitrator or in any other dispute resolution forum
which could reasonably be expected to result in a material adverse effect on any
of the Central Elements in respect of the Seller or any of its Subsidiaries.

(h) Licensing. The Seller, and any subservicer of its Mortgage Loans are duly
registered as mortgage lenders and servicers in each state in which Mortgage
Loans have been or are from time to time originated, to the extent such
registration is required by any applicable Law, except where the failure to
register could not reasonably be expected to result in a material adverse effect
on any of the Central Elements in respect of the Seller or any of its
Subsidiaries or such subservicer.

(i) Compliance with Applicable Laws. Neither the Seller nor any of its
Subsidiaries is in violation of any provision of any law, or any judgment,
award, rule, regulation, order, decree, writ or injunction of any court, other
Governmental Authority or public regulatory body that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries.

(j) Regulation U. The Seller is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Transactions directly or indirectly made available to or received by the Seller
or for its account will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for

 

51



--------------------------------------------------------------------------------

the purpose of reducing or retiring any debt which was originally incurred to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or which would constitute this
transaction a “purpose credit” within the meaning of Regulation U, as now or
hereafter in effect.

(k) Investment Company Act. The Seller is not required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(l) Payment of Taxes. All material tax returns required to be filed by the
Seller and each Subsidiary in any jurisdiction have been filed or extended and
all taxes, assessments, fees and other governmental charges upon the Seller and
each Subsidiary or upon any of its properties, income or franchises have been
paid prior to the time that such taxes could give rise to a Lien thereon, unless
protested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been established on the books of the
Seller or such Subsidiary. Neither the Seller nor any Subsidiary has any
knowledge of any proposed tax assessment against the Seller or any Subsidiary,
the imposition of which could reasonably be expected to result in a material
adverse effect upon any of the Central Elements.

(m) Custody Agreement. The Custody Agreement is or when executed will be
currently in full force and effect with respect to the Seller and the Seller is
or when executed will be in compliance with all of its obligations, covenants or
conditions contained in the Custody Agreement.

(n) Agreements. Neither the Seller nor any of its Subsidiaries is a party to any
agreement, instrument or indenture or subject to any restriction, in each case
materially and adversely affecting any of the Central Elements in respect of the
Seller or any of its Subsidiaries except as disclosed in (i) the Statement Date
Financial Statements, or (ii) Schedule 15.2(f). Neither the Seller nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
its obligations, covenants or conditions contained in any agreement, instrument
or indenture that could reasonably be expected to have a material adverse effect
on any of the Central Elements in respect of the Seller or any of its
Subsidiaries. No holder of the Seller’s or any such Subsidiary’s debt or other
obligations has given notice of any asserted default that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries. No liquidation or dissolution
of the Seller is pending or, to the Seller’s knowledge, threatened and no
liquidation or dissolution of any Subsidiary is pending or threatened that could
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller or any of its Subsidiaries. No receivership,
insolvency, bankruptcy, reorganization or other similar proceedings relative to
the Seller or any of its properties is pending, or to the Seller’s knowledge,
threatened. No receivership, insolvency, bankruptcy, reorganization or other
similar proceedings relative to any Subsidiary of the Seller or any of its
properties is pending, or to the Seller’s knowledge, threatened that could
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller or any of its Subsidiaries.

 

52



--------------------------------------------------------------------------------

(o) Title to Properties. The Seller and each of its Subsidiaries has good,
valid, insurable (in the case of real property) and marketable title to all of
its material Properties and assets (whether real or personal, tangible or
intangible) that are reflected on or referred to in the Financial Statements
most recently furnished to the Agent, except for such properties and assets as
have been disposed of since the date of such current Financial Statements either
in the ordinary course of business or because they were no longer used or useful
in the conduct of its business, and all such Properties and assets are free and
clear of all Liens except for (i) the lien of current (nondelinquent) real and
personal property taxes and assessments, (ii) covenants, conditions and
restrictions, rights of way, easements and other matters to which like
properties are commonly subject that do not materially interfere with the use of
the property as it is currently being used and (iii) such other Liens, if any,
as are disclosed in such Financial Statements or on Schedule 15.2 (o) and
(iv) Permitted Encumbrances.

(p) The Seller’s Address. The Seller’s chief executive office and principal
place of business are at 11700 Plaza America Drive, Suite 500, Reston, VA 20190,
or at such other address as shall have been set forth in a written notice to the
Agent given subsequent to the Effective Date and at least ten (10) Business Days
before such notice’s effective date.

(q) ERISA. The Seller does not maintain any ERISA Plans and shall not adopt or
agree to maintain or contribute to an ERISA Plan. The Seller shall promptly
notify Agent and each Buyer in writing in the event an ERISA Affiliate adopts an
ERISA Plan. The Seller is not an employer under any Multiemployer Plan or any
other Plan subject to Title IV of ERISA.

(r) Commissions. Neither Seller nor any of its Affiliates have dealt with any
broker, investment banker, agent or other person, except for the Agent and the
Buyers, who may be entitled to any commissions or compensation in connection
with the sale of Purchased Loans pursuant to this Agreement.

(s) Full Disclosure. Each material fact or condition relating to the Repurchase
Documents and the Central Elements has been disclosed in writing to the Agent.
All information previously furnished by the Seller and its Subsidiaries to the
Agent in connection with the Repurchase Documents was and all information
furnished in the future by the Seller and its Subsidiaries to the Agent or
Buyers will be true and accurate in all material respects or based on reasonable
estimates on the date the information is stated or certified. To the best
knowledge of the Seller, neither the financial statements referred to in
Section 15.2(f) , nor any Request/Confirmation, market analysis report,
officer’s certificate or any other report or statement delivered by the Seller
and its Subsidiaries to the Agent in connection with this Agreement, contains
any untrue statement of material fact.

(t) Material Agreements with Affiliates. Except as set forth on Schedule
15.2(t), as of the Effective Date, Seller is not party to any material
agreement, whether written or oral, with the Parent or any other Affiliate of
Seller, other than the arrangement between the Parent and the Seller pursuant to
which the Parent provides centralized

 

53



--------------------------------------------------------------------------------

payroll, accounts payable and accounting services to the Seller. As used in the
preceding sentence, “material agreement” includes any agreement in which the
fair value of the consideration paid or performance due any party exceeds
$100,000 and “with the Parent or any other Affiliate of Seller” includes any
direct or indirect agreement with the Parent or any other Affiliate of Seller.

15.3. Special Representations Relating to the Purchased Loans. The
representations and warranties concerning each Purchased Loan, as set forth on
Schedule 15.3 hereto, are incorporated herein.

15.4. Representations and Warranties Relating to Specific Transactions. At the
time each Request/Confirmation is provided to the Agent, Buyers and/or
Custodian, the following are true with respect to each of the Mortgage Loans
listed on the Mortgage Loan Transmission Files attached to such
Request/Confirmation or submitted in connection with such Request/Confirmation:

(a) the Basic Papers have been or will be executed and delivered by all
appropriate Persons;

(b) the Seller is electronically communicating to the Custodian a complete
Mortgage Loan Transmission File, and the information stated for such Mortgage
Loan in such standard Mortgage Loan Transmission File is correct and complete in
accordance with the Record Layout;

(c) such Mortgage Loan has been (or will be) originated, closed, funded and (if
applicable) negotiated and assigned to the Seller;

(d) for each such Mortgage Loan being offered as a Dry Loan, the Basic Papers
are being concurrently delivered to the Custodian;

(e) for each Mortgage Loan being offered as a Wet Loan, the complete File for
such Mortgage Loan, including all Basic Papers and all Supplemental Papers, is
or will be in the possession of either that Mortgage Loan’s closer, or the
Seller, its Basic Papers are in the process of being delivered to the Custodian
and such Basic Papers will be delivered to the Custodian on or before five
(5) Business Days after the Purchase Date specified above;

(f) no Default or Event of Default has occurred and is continuing and there has
been no material adverse change in any of the Central Elements in respect of the
Seller or any of its Subsidiaries since the date of the Seller’s most recent
annual audited Financial Statements that have been delivered to the Agent and
the Buyers;

(g) all items that the Seller is required to furnish to the Buyers, the Agent or
the Custodian in connection with the requested Transaction and otherwise have
been delivered, or will be delivered before the Purchase Date specified in the
applicable Request/Confirmation, in all respects as required by this Agreement
and the other Repurchase Documents. All documentation described or referred to
in the Mortgage Loan Transmission File submitted to the Agent in connection with
the applicable Request/Confirmation conforms in all respects with all applicable
requirements of this Agreement and the other Repurchase Documents; and

 

54



--------------------------------------------------------------------------------

(h) none of the Purchased Loans (including, but not limited to, the Purchased
Loans identified in the applicable Request/Confirmation) has been sold to any
Person other than the Buyers, is pledged to any Person other than Agent, for the
benefit of itself and the Buyers, or supports any borrowing or repurchase
agreement funding other than purchases under this Agreement.

15.5. Survival. All representations and warranties by the Seller shall survive
delivery of the Repurchase Documents and the sales of the Purchased Loans, and
any investigation at any time made by or on behalf of the Buyers or the Agent
shall not diminish any Buyer’s or the Agent’s right to rely on them.

16 Affirmative Covenants.

The Seller agrees that, for so long as the Commitments are outstanding or either
(i) there are any Purchased Loans that have not been repurchased by the Seller
or (ii) any of the Seller’s Obligations remain to be paid or performed under
this Agreement or any of the other Repurchase Documents:

16.1. [Reserved].

16.2. Office of Foreign Assets Control and USA Patriot Act.

(a) The Seller will not knowingly directly or indirectly use any of the proceeds
from the sale of the Purchased Loans, or lend, contribute or otherwise make
available any such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person or
entity that is subject to sanctions under any program administered by the Office
of Foreign Assets Control of the United States Department of the Treasury,
including those implemented by regulations codified in Subtitle B, Chapter V, of
Title 31, Code of Federal Regulations.

(b) The Seller will not (i) be or become subject at any time to any law,
regulation or list of any government agency (including the U.S. Office of
Foreign Asset Control list) that prohibits or limits the Buyers or the Agent
from entering into any Transaction with Seller or from otherwise conducting
business with Seller, or (ii) fail to provide documentary and other evidence of
the Seller’s identity as may be requested by the Agent or any Buyer at any time
to enable the Agent and Buyers to verify the Seller’s identity or to comply with
any applicable law or regulation, including Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

16.3. Financial Statements. The Seller will deliver to the Agent who will post
the same for viewing by all Buyers on a secure internet site within one Business
Day of receipt:

(a) As soon as available and in any event within thirty (30) days after the end
of each month (including each quarter end and year end month), Financial
Statements for the Seller and its Subsidiaries for the month just ended, all in
reasonable detail, and

 

55



--------------------------------------------------------------------------------

certified by its chief financial officer that, such Financial Statements were
prepared in accordance with GAAP and present fairly in all material respects the
Seller’s and its consolidated Subsidiaries’ financial condition as of the date
thereof and the results of their operations for the period covered, subject,
however, to adjustments required by FAS-91 and FAS-133 and normal year-end audit
adjustments and the omission of notes to the Financial Statements.

(b) As soon as available and in any event within ninety (90) days after the
close of each of its fiscal years, audited consolidated and unaudited
consolidating Financial Statements for the Seller and its consolidated
Subsidiaries for such year, and the related balance sheet as at the end of such
year (setting forth in comparative form the corresponding figures as of the end
of and for the preceding fiscal year), all in reasonable detail, prepared in
accordance with GAAP and with all notes, and accompanied by:

(1) a report and clean and unqualified opinion of a firm of independent
certified public accountants of recognized standing selected by the Seller and
reasonably acceptable to the Agent (as of the Effective Date, KPMG is acceptable
to the Agent), stating that such accountants have audited such Financial
Statements in accordance with generally accepted auditing standards and that, in
their opinion, such Financial Statements present fairly, in all material
respects, the consolidated financial condition of the Seller and its
consolidated Subsidiaries as of the date thereof and the consolidated results of
its operations and cash flows for the periods covered thereby in conformity with
GAAP;

(2) any management letters, management reports or other supplementary comments
or reports delivered in conjunction with the report and opinion in
Section 16.3(b)(1) by such accountants to management or the board of directors
of the Seller; and

(3) a certificate signed by the chief executive officer or President of the
Seller and the chief financial officer of the Parent stating that said Financial
Statements are fairly stated in all material respects.

The Seller also agrees to provide to the Agent and the Buyers such other
information related to such annual reports or concerning the Seller’s finances
or operations as the Agent or any Buyer may from time to time reasonably
request.

(c) Chief Financial Officer’s Certificate. Together with each of the monthly and
annual Financial Statements required by Section 16.3(a) and (b) above, a
certificate of the Seller’s chief financial officer in the form of Exhibit C,
among other things, (i) setting forth in reasonable detail all calculations
necessary to show whether the Seller is in compliance with the requirements of
Sections 17.12, 17.13, 17.14, 17.15, and 17.22 of this Agreement or, if the
Seller is not in compliance, showing the extent of noncompliance and specifying
the period of noncompliance and what actions the Seller proposes to take with
respect thereto, and (ii) stating that the terms of this Agreement have been
reviewed by such officer or under his or her supervision, that he or she has
made or caused to be made under his or her supervision a review in reasonable
detail of

 

56



--------------------------------------------------------------------------------

the transactions and the condition of the Seller during the accounting period
covered by such Financial Statements and that such review does not disclose the
existence during or at the end of such accounting period and that such chief
financial officer does not have knowledge of the existence as of the date of
such certificate of any Event of Default or Default or, if any Event of Default
or Default existed or exists, specifying the nature and period of its existence
and what action the Seller has taken, is taking, and proposes to take with
respect to it.

16.4. Financial Statements Will Be Accurate. The Seller agrees that all
Financial Statements and reports of auditors furnished to the Agent and the
Buyers will be prepared in accordance with GAAP, applied on a basis consistent
with that applied in preparing the Statement Date Financial Statements as at the
date thereof and for the period then ended, subject, however for Financial
Statements other than year-end statements to year-end audit adjustments and the
omission of footnotes.

16.5. Other Reports. The Seller will promptly furnish to the Agent from time to
time information regarding the business and affairs of the Seller, including the
items listed below and such other information as the Agent may from time to time
reasonably request. The Agent shall request (a) such information as it deems
appropriate in its sole discretion and (b) information for which it receives a
reasonable request, in writing (which may be in the form of e-mail sent to the
Agent), from any Buyer, within one Business Day after receipt of such Buyer’s
request therefor. Each report required must be signed by a duly authorized
officer of the Seller, and the Agent and the Buyers will have no responsibility
to verify or track any of the items referenced or conclusions stated in such
reports or to verify the authority of its signer:

(a) A report of Purchased Loans prepaid in full, on or before one (1) Business
Day after prepayment of any one or more Purchased Loans is reported to the
Seller internally or by any Servicer or the Seller’s subservicer (and the
Seller, as applicable, will require each such Servicer and subservicer to
promptly make such reports to the Seller, as applicable).

(b) Monthly with the certificate required by Section 16.3(c), a report attached
to Exhibit C summarizing (i) notices received by the Seller requesting or
demanding that the Seller repurchase (or pay indemnity or other compensation in
respect of) Mortgage Loans previously sold or otherwise disposed of by the
Seller to any investor or other Person pursuant to any express or implied
repurchase or indemnity obligation (whether absolute or contingent and whether
or not the Seller is contesting or intends to contest such request or demand)
and (ii) actual repurchase and indemnity payments made by Seller to any Person.

(c) Monthly with the certificate required under Section 16.3(c), a Purchased
Loans Curtailment Report.

(d) Upon request, a detailed report showing for each Mortgage Loan, the type of
Mortgage Loan, the principal balance, the coupon rate, the origination date, the
Approved Investor and the price at which such Approved Investor has committed to
purchase such Mortgage Loan.

 

57



--------------------------------------------------------------------------------

(e) Monthly, a summary of the Seller’s other repurchase, reverse repurchase or
asset warehousing facilities. Such report shall be in form and format reasonably
acceptable to the requesting party and include the total amount available,
amount outstanding and maturity date of each of such facilities, the
counterparties and whether such facilities are committed or uncommitted.

(f) As soon as available and in any event no later than the first Business Day
of the following week, the Seller’s internally generated “marketing position
report” and summary showing the Seller’s pipeline and inventory and, with
respect to each Investor Commitment, the type, expiration date, price, interest
rate and/or required yield, and the original amount or aggregate thereof and the
portions thereof that have been utilized and the portions thereof that remain
available, together with a calculation of the “weighted average price” of all
Investor Commitments as of the end of such week.

(g) Such other reports by the Seller in respect of the Purchased Loans, in such
detail and at such times as the Agent or any Buyer in its reasonable discretion
may request at any time or from time to time.

(h) As soon as available and in any event within one day after filing or posting
on-line, notice of (i) all press releases issued by the Parent or any of its
Subsidiaries, (ii) all regular or periodic financial reports, and copies of all
extraordinary or non-routine filings, if any, that shall be filed with the U.S.
Securities and Exchange Commission or any successor agency by or on behalf of
the Parent or any of its Subsidiaries (including Single-purpose Finance
Subsidiaries) and (iii) all such filings relating to any securities that are or
are to be based on, backed by or created from any Purchased Loans and which
filings are made by or in respect of the Parent or any of its Subsidiaries.

16.6. Maintain Existence and Statuses; Conduct of Business. The Seller agrees to
preserve and maintain its existence in good standing and all of its rights,
privileges, licenses and franchises necessary or desirable in the normal conduct
of its business except where the failure to maintain such rights, privileges,
licenses or franchises could not reasonably be expected to have a material
adverse effect on any of the Central Elements in respect of the Seller or any of
its Subsidiaries, and the Seller will continue in the residential mortgage
lending business as its principal and core business.

16.7. Compliance with Applicable Laws. The Seller and its Subsidiaries will
comply with all applicable Laws, the breach of which could reasonably be
expected to materially adversely affect any of the Central Elements with respect
to the Seller and its Subsidiaries, taken as a whole, except where contested in
good faith.

16.8. Inspection of Properties and Books; Protection of Seller’s Proprietary
Information; Buyers’ Due Diligence of Seller.

(a) The Seller agrees to permit the Agent and the Buyers, subject to the
provisions of Section 16.9, to perform continuing loan level due diligence
reviews with respect to the Purchased Loans, for purposes of verifying
compliance with the representations, warranties and specifications made in this
Agreement or otherwise, and

 

58



--------------------------------------------------------------------------------

the Seller agrees that upon reasonable prior notice to the Seller (which shall
not be less than five days, provided that no Default or Event of Default has
occurred and is continuing), the Agent, any Buyer or their authorized
representatives will be permitted timely and reasonable access to examine,
inspect, and make copies and extracts of, the related mortgage loan files and
any and all documents, records, agreements, instruments or information relating
to such Purchased Loans in the possession or under the control of the Seller,
any Servicer or the Custodian. The Seller also shall make available to the Agent
and the Buyers a knowledgeable financial or accounting officer for the purpose
of answering questions respecting the mortgage loan files and the Purchased
Loans. Without limiting the generality of the foregoing, the Seller acknowledges
that the Buyers may purchase Eligible Loans from the Seller based solely upon
the information provided by the Seller to the Agent in the Mortgage Loan
Transmission File and the representations, warranties and covenants contained in
this Agreement, and that the Agent and the Buyers, at their option, have the
right at any time with reasonable prior notice to conduct a partial or complete
due diligence review on some or all of the Purchased Loans prior to or following
their purchase in a Transaction, including ordering new credit reports and new
appraisals on any property securing any Purchased Loan and otherwise
re-generating the information used to originate such Purchased Loan.
Notwithstanding any provision to the contrary herein regarding reasonable prior
notice, if an Event of Default in respect of the Seller shall have occurred and
be continuing, then the Agent and the Buyers, upon notice to the Seller, shall
have the right to immediate access and review of the Seller and the loan
information contemplated in this Section 16.8(a), provided that to the extent
that the Seller does not have possession of such loan information, the Seller
shall cause the applicable Servicer or subservicer to provide the Agent and the
Buyers with access and review of such loan information within a reasonable
period of time, but not to exceed any prior notification time provided under the
related Servicing Agreement with such Servicer or subservicer. The Agent may
conduct the due diligence review of such Purchased Loans itself or engage a
third party underwriter selected by the Agent to perform such review. The Seller
agrees to, and to cause any relevant Servicer and its subservicer to, cooperate
with the Agent, the Buyers and any third party underwriter in connection with
such due diligence review, including providing the Agent, the Buyers and any
third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such Purchased Loans in the
possession, or under the control, of the Seller, such Servicer and such
subservicer. Such visits shall be coordinated by the Agent and, so long as no
Default or Event of Default has occurred and is continuing, such visits by any
Buyer shall be at such Buyer’s expense. Except as provided in the foregoing
sentence, the Seller agrees to pay all costs and expenses of the Agent and any
Buyer incurred in the exercise of their rights pursuant to this Section 16.8(a).

(b) The Seller agrees to permit authorized representatives of the Agent and each
Buyer, at such Buyer’s expense except after the occurrence and during the
continuance of a Default or Event of Default, to discuss onsite the business,
operations, assets and financial condition of the Seller and its Subsidiaries
with their respective officers, employees and independent accountants and to
examine their books of account and make copies or extracts of them, all at such
reasonable times and upon such reasonable notice as the Agent or any Buyer may
request, for any or all of the purposes of

 

59



--------------------------------------------------------------------------------

ordinary diligence, performing the Buyers’ duties (and any of the Seller’s
duties which the Seller has not performed) and enforcing the Buyers’ and the
Agent’s rights under this Agreement. To the extent that it is commercially
reasonable, any Buyer that desires to act under this Section 16.8(b) shall do so
either through the Agent, or with the coordination of the Agent, and to the
extent that it is not commercially reasonable for a Buyer to do so, such Buyer
may only act under this Section 16.8(b) one (1) time in any consecutive six
(6) month period and, unless such Buyer is the Person serving as the Agent, at
such Buyer’s expense (or, after the occurrence and during the continuance of a
Default or Event of Default, at Seller’s expense). The Agent or the Buyer acting
will notify the Seller before contacting the Seller’s accountants and the Seller
may have its representatives in attendance at any meetings between the officers
or other representatives of the Agent or any Buyer and such accountants held in
accordance with this authorization. The Agent and each Buyer agrees that it will
prevent disclosure by itself to third parties of any proprietary information it
has received pursuant to this Agreement and will maintain the confidential
nature of such material; provided that this restriction shall not apply to
information that (i) at the time in question has already entered the public
domain, (ii) is required to be disclosed by any Law (including pursuant to any
examination, inspection or investigation by any Governmental Authority having
regulatory jurisdiction over any Buyer or the Agent), (iii) is furnished by the
Agent, or any Buyer to purchasers or prospective purchasers of participations or
interests in the Purchased Loans so long as such purchasers and prospective
purchasers have agreed to be subject to restrictions substantially identical to
those contained in this sentence, (iv) the disclosure of which the Agent and the
Buyers deem necessary to market or sell Purchased Mortgage Loans or to enforce
or exercise their rights under any Repurchase Document, or (v) is disclosed by
any Buyer to its attorneys, employees, agents and auditors during the
performance of their respective duties.

16.9. Privacy of Customer Information. The Seller’s Customer Information in the
possession of the Agent or the Buyers, other than information independently
obtained by the Agent or the Buyers and not derived in any manner from or using
information obtained under or in connection with this Agreement, is and shall
remain confidential and proprietary information of the Seller. Except in
accordance with this Section 16.9, the Agent and the Buyers shall not use any
Seller’s Customer Information for any purpose, including the marketing of
products or services to, or the solicitation of business from, Customers, or
disclose any Seller’s Customer Information to any Person, including any of the
Agent’s or the Buyers’ employees, agents or contractors or any third party not
affiliated with the Agent or a Buyer. The Agent and the Buyers may use or
disclose Seller’s Customer Information only to the extent necessary (i) for
examination and audit of the Agent’s or the Buyers’ respective activities, books
and records by their regulatory authorities, (ii) to market or sell Purchased
Mortgage Loans or to enforce or exercise their rights under any Repurchase
Document, (iii) to carry out the Agent’s, the Buyers’ and the Custodian’s
express rights and obligations under this Agreement and the other Repurchase
Documents (including providing Seller’s Customer Information to Approved
Investors), or (iv) in connection with an assignment or participation as
authorized by Section 22 or in connection with any hedging transaction related
to the Purchased Loans and for no other purpose; provided that the Agent and the
Buyers may also use and disclose the Seller’s Customer Information as expressly
permitted by the Seller in writing, to the extent that such express permission
is in accordance with the Privacy Requirements. The Agent and the Buyers shall

 

60



--------------------------------------------------------------------------------

ensure that each Person to which the Agent or a Buyer intends to disclose
Seller’s Customer Information, before any such disclosure of information, agrees
to keep confidential any such Seller’s Customer Information and to use or
disclose such Seller’s Customer Information only to the extent necessary to
protect or exercise the Agent’s, the Buyers’ or the Custodian’s rights and
privileges, or to carry out the Agent’s, the Buyers’ and the Custodian’s express
obligations, under this Agreement and the other Repurchase Documents (including
providing Seller’s Customer Information to Approved Investors). The Agent agrees
to maintain an Information Security Program and to assess, manage and control
risks relating to the security and confidentiality of Seller’s Customer
Information pursuant to such program in the same manner as the Agent does in
respect of its own customers’ information, and shall implement the standards
relating to such risks in the manner set forth in the Interagency Guidelines
Establishing Standards for Safeguarding Customer Information set forth in 12 CFR
Parts 30, 208, 211, 225, 263, 308, 364, 568 and 570. Without limiting the scope
of the foregoing sentence, the Agent and the Buyers shall use at least the same
physical and other security measures to protect all of the Seller’s Customer
Information in their possession or control as each of them uses for its own
customers’ confidential and proprietary information.

16.10. Notice of Suits, Etc. and Notice. The Seller will as soon as reasonably
practical and in any case no later than the end of the third Business Day after
the day when the Seller first learns of it, give written notice to the Agent and
the Buyers of:

(a) any action, suit or proceeding instituted by or against the Seller or any of
its Subsidiaries in any federal or state court or before any commission,
regulatory body or Governmental Authority that (as determined by the Seller in
good faith) is reasonably expected to result in a material adverse effect upon
the Central Elements in respect of the Seller or any of its Subsidiaries, or if
any such proceedings are threatened against the Seller or any of its
Subsidiaries, in a writing containing the applicable details;

(b) the filing, recording or assessment of any material federal, state or local
tax lien against the Seller or any of its Subsidiaries or any assets of any of
them;

(c) the occurrence of any Event of Default;

(d) the occurrence of any Default;

(e) the termination of, or the occurrence of any event which, with or without
notice or lapse of time or both, would constitute a default under the Custody
Agreement;

(f) the occurrence of:

(1) any event which, with or without notice or lapse of time or both, would
constitute a default under, or permit the acceleration or termination of, any
other agreement, instrument or indenture to which the Seller or any of its
Subsidiaries is a party or to which any of them or any of their properties or
assets may be subject if either (x) the effect of any such default is or if
uncured and unwaived after notice, the lapse of time or both, would be to cause,
or to permit any other party to such agreement, instrument or indenture (or a
trustee on behalf of such a party) to cause, Debt of the Seller or any of its
Subsidiaries to become or

 

61



--------------------------------------------------------------------------------

be declared due before its stated maturity or (y) such default, if uncured and
unwaived after any relevant notice, the lapse of time or both, could reasonably
be expected to result in a material adverse effect on any of the Central
Elements in respect of the Seller or any of its Subsidiaries;

(2) any margin call requiring Seller to make a payment with respect to any
credit facility or repurchase facility for financing Mortgage Loans or MBS;

(3) the acceleration of any material Debt obligation of the Seller or the
termination of any credit facility of the Seller;

(4) any other action, event or condition of any nature (excluding general
economic conditions) which, if unremedied after any relevant notice, lapse of
time or both, could reasonably be expected to result in either (i) the Seller’s
being in breach of or out of compliance with any provision of Sections 17.12,
17.13, 17.14, 17.15 and 17.22 (Financial Covenants) or (ii) a material adverse
effect on any of the Central Elements in respect of the Seller or any of its
Subsidiaries;

(5) the curing by the Seller, or the waiver by the other party to the relevant
agreement, instrument or indenture, of any event described in
Section 16.10(f)(1) and, in the case of curing, whether the event was cured
before any applicable grace or notice and opportunity to cure period had
expired;

(6) any Prohibited Transaction with respect to any ERISA Plan, specifying the
nature of the Prohibited Transaction and what action Seller proposes to take
with respect to it; or

(7) the suspension, revocation or termination of Seller’s eligibility, in any
respect, as lender, seller/servicer or issuer for any Agency or Approved
Investor.

16.11. Payment of Taxes, Etc. The Seller will, and will cause each of its
Subsidiaries to, pay and discharge or cause to be paid and discharged promptly
all material taxes, assessments and governmental charges or levies imposed upon
it or its Subsidiaries or upon their respective income, receipts or properties
before they become past due, as well as all lawful claims for labor, materials
and supplies or other things which, if unpaid, could reasonably be expected to
become (or result in the placement of) a Lien or charge upon any part of such
properties; provided that it and its affected Subsidiaries shall not be required
to pay taxes, assessments or governmental charges or levies or claims for labor,
materials or supplies that are being contested in good faith and by proper
proceedings being reasonably and diligently pursued, execution or enforcement of
which has been effectively stayed (by the posting of a bond or other security
sufficient to achieve that result, or by any other fully effective means), and
for which reserves determined to be adequate (in accordance with GAAP in all
material respects) have been set aside on its books.

 

62



--------------------------------------------------------------------------------

16.12. Insurance; fidelity bond. The Seller will, and will cause each of its
Subsidiaries to:

(a) maintain liability insurance protecting the Seller and its Subsidiaries
against fire and other hazard insurance on its respective properties from which
it conducts its business, with responsible insurance companies, in such amounts
and against such risks as is customarily carried by similar businesses operating
in the same vicinity. Copies of such policies shall be furnished to the Agent
without charge upon the Agent’s request made from time to time; and

(b) obtain and maintain at its own expense and keep in full force and effect a
blanket fidelity bond and an errors and omissions insurance policy
covering Seller’s officers and employees and other persons acting on behalf
of Seller. The amount of coverage shall be at least equal to the coverage that
would be required by Fannie Mae or Freddie Mac, whichever is greater, with
respect to Seller if Seller were servicing and administering the Mortgage Loans
for Fannie Mae or Freddie Mac. In the event that any such bond or policy ceases
to be in effect, Seller shall obtain a comparable replacement bond or policy, as
the case may be, meeting the requirements of this Section 16.12(b). Coverage
of Seller under any policy or bond obtained by an Affiliate of Seller and
providing the coverage required by this Section 16.12(b) shall satisfy the
requirements of this Section 16.12(b). Upon the request of the Agent, Seller
shall cause to be delivered to the Agent evidence of such fidelity bond and
insurance policies.

16.13. Maintain Lien on Mortgaged Premises. The Seller will maintain the Lien on
the Mortgaged Premises securing each Purchased Loan as a first Lien, subject
only to the Permitted Encumbrances.

16.14. Subordination of Certain Indebtedness. The Seller will cause any and all
debt and obligations of the Seller to any Affiliate (other than the Parent
Subordinated Note) or any member, manager, stockholder, director or officer of
the Seller (excluding debt for directors’ or officers’ salary, bonuses,
directors’ fees or other compensation for service) of any Affiliate to be
Qualified Subordinated Debt by the execution and delivery by such Affiliate or
member, manager, stockholder, director or officer, as applicable, to the Agent
of a Subordination Agreement in form and substance satisfactory to the Buyers
and the taking of all other steps (if any) required to cause such Debt to be
Qualified Subordinated Debt and deliver to the Agent an executed copy of that
Subordination Agreement, certified by the corporate secretary or assistant
secretary of the Seller to be true and complete and in full force and effect, as
to all such present and future debts and obligations of the Seller.

16.15. Certain Debt to Remain Unsecured. The Seller will cause any and all
obligations of the Seller to any shareholder, officer or Affiliate of the
Seller, whether such debt exists as of the Effective Date or is incurred in the
future, to remain at all times unsecured.

16.16. Promptly Correct Escrow Imbalances. By no later than seven (7) Business
Days after learning (from any source) of any material imbalance in any escrow
account(s) maintained by the Seller (or any subservicer for it), the Seller will
fully and completely correct and eliminate such imbalance.

 

63



--------------------------------------------------------------------------------

16.17. MERS Covenants. The Seller will:

(a) be a “Member” (as defined in the MERS Agreements) of MERSCORP;

(b) maintain the Electronic Tracking Agreement in full force and effect and
timely perform all of its obligations thereunder;

(c) provide the Agent with copies of any new MERS Agreement or any amendment,
supplement or other modification of any MERS Agreement (other than the
Electronic Tracking Agreement);

(d) not amend, terminate or revoke, or enter into any agreement that is
inconsistent with or contradicts any provision of the Electronic Tracking
Agreement;

(e) register each Purchased Loan in the MERS System and designate the Agent as
“interim funder” of such Purchased Loan no later than three (3) Business Days
after it is purchased or deemed purchased hereunder;

(f) at the request of the Agent, take such actions as may be requested by the
Agent to:

(1) transfer beneficial ownership of any Purchased Loan to the Agent on behalf
of the Buyers on the MERS System; or

(2) de-register or re-register any Purchased Loan on, or withdraw any Purchased
Loan from, the MERS System;

(g) provide the Agent with copies of any or all of the following reports with
respect to the Purchased Loans registered on the MERS System at the request of
the Agent:

(1) Co-existing Security Interest (MERS form IA);

(2) Release of Security Interest by Interim Funder (MERS form IB);

(3) Interim Funder Rejects (MERS form IC);

(4) Paid in Full Verification (MERS form DK); and

(5) such other reports as the Agent may reasonably request to verify the status
of any Purchased Loan on the MERS System;

(h) notify the Agent of any withdrawal or deemed withdrawal of the Seller’s
membership in the MERS System or any deregistration of any Purchased Loan
previously registered on the MERS System; and

(i) obtain the prior written consent of the Agent before entering into an
electronic tracking agreement (other than the Electronic Tracking Agreement)
with any other Person.

 

64



--------------------------------------------------------------------------------

16.18. Special Affirmative Covenants Concerning Purchased Loans.

(a) Until both (i) all of the Purchased Loans shall have been repurchased by the
Seller and (ii) the Buyers have no obligation to purchase any additional
Eligible Loans hereunder or provide any other financial accommodations to the
Seller under or otherwise in respect of this Agreement, the Seller warrants and
will defend the right, title and interest of the Buyers and the Agent in and to
the Purchased Loans against the claims and demands of all persons whomsoever.

(b) As soon as they become available and in any event within five (5) days after
the Purchase Date for Wet Loans, the Seller will cause to be assembled and
delivered to the Custodian all Basic Papers relating to Wet Loans. Without
limitation of the foregoing, if original recordation receipts evidencing the
recordation of the Mortgage and Mortgage Assignment included in the Purchased
Loans have not previously been delivered to the Custodian, the Seller will
promptly deliver (or cause to be delivered) to the Custodian, either the
original recordation receipts or the original recorded Mortgage or Mortgage
Assignment showing the recordation data thereon.

(c) The Seller shall maintain, at its principal office or in a regional office
not disapproved by the Agent, or in the office of a computer service bureau
engaged by the Seller and not disapproved by the Agent, and upon request shall
make available to the Agent and the Custodian the originals of all Loan Papers
and related instruments, and all files, surveys, certificates, correspondence,
appraisals, computer programs, tapes, discs, cards, accounting records and other
information and data relating to the Purchased Loans that are held by or under
the direction or control of the Seller or any of its Affiliates and that have
not already been provided to the Agent or the Custodian.

(d) The Seller shall ensure that, if a Mortgage Loan that is to be funded and
sold to the Buyers as a Wet Loan does not close on the proposed Purchase Date,
all amounts remitted by the Agent for the payment of the Purchase Price shall be
returned promptly within one Business Day to the Agent for the benefit of the
Buyers and if such funds are not so returned, the Seller shall pay promptly
within one Business Day a like amount to the Agent for the benefit of the Buyers
plus any accrued Price Differential. Seller acknowledges that until such time as
the Mortgage Loan is deemed to have been sold to the Buyers, Seller has no
interest in, nor any claim to such amounts and shall, if it receives such
amounts, hold such amounts in trust for the Buyers and shall promptly remit such
funds to the Agent for disbursement to the Buyers.

16.19. Coordination with Other Lenders/Repo Purchasers and Their Custodians. The
Seller will provide to the Agent the current name, address and contact
information concerning each of the Seller’s other mortgage warehouse credit and
repurchase facilities, will update such information provided to the Agent as
changes to the facilities or such name, address or contact information occurs,
and will cooperate and assist the Agent in exchanging information with such
others (and their document custodians or trustees) to prevent conflicting claims
to and interests in Purchased Loans between or among repurchase facilities
counterparties or lenders, and promptly correct such conflicting claims as may
arise from time to time. The Seller will execute and deliver to the Agent any
intercreditor agreement Agent may require pursuant to Section 17.8.

 

65



--------------------------------------------------------------------------------

17 Negative Covenants.

The Seller agrees that, for so long as the Commitments are outstanding or until
all of the Purchased Loans have been repurchased by the Seller and none of the
Seller’s Obligations remain to be paid or performed under this Agreement or any
of the other Repurchase Documents, the Seller shall not, and shall not permit
any Subsidiary to, either directly or indirectly, do any of the following,
without the prior written consent of the Required Buyers:

17.1. No Merger. The Seller shall not merge or consolidate with or into any
Person, if immediately prior to any such merger or consolidation a Default or
Event of Default exists or would occur as a result thereof, or if as a result of
any such merger or consolidation a Change of Control would occur or the Seller
is not the surviving entity.

17.2. Limitation on Debt and Contingent Indebtedness. At no time shall the
Seller or any Subsidiary incur, create, contract, assume, have outstanding,
guarantee or otherwise be or become, directly or indirectly, liable in respect
of any Debt or Contingent Indebtedness except:

(a) the Obligations;

(b) Debt and Contingent Indebtedness existing on the Effective Date and
disclosed on Schedule 17.2 hereto, but not any renewals or extensions thereof;

(c) trade debt (including, without limitation, trade debt for services provided
by an Affiliate), equipment leases, loans for the purchase of equipment used in
the ordinary course of the Seller’s business and indebtedness for taxes and
assessments not yet due and payable owed in the ordinary course of business;

(d) Qualified Subordinated Debt;

(e) Permitted Intercompany Payables;

(f) Indebtedness, including the Obligations, secured by Permitted Liens and by
no other Liens on the Property of the Seller;

(g) liabilities as a lessee under leases which have been, or in accordance with
GAAP, should be classified as capitalized leases, in an aggregate amount not
greater than $5,000,000;

(h) with the prior written consent of the Required Buyers (which consent shall
not be unreasonably withheld, delayed or conditioned upon fees), Debt under a
mortgage warehousing facility, mortgage repurchase facility or off-balance sheet
indebtedness under another financing arrangement, provided that the Buyers are
given a right of first refusal regarding only similarly structured syndicated
mortgage warehousing facilities or mortgage repurchase facilities; and

(i) other Debt in an aggregate amount at any time outstanding not greater than
$1,000,000.

 

66



--------------------------------------------------------------------------------

17.3. Business. The Seller shall not, directly or indirectly, engage in any
businesses which differ materially from those currently engaged in by the Seller
or any other businesses customarily engaged in by other Persons in the mortgage
banking business.

17.4. Liquidations, Dispositions of Substantial Assets. Except as expressly
provided below in this section, neither the Seller nor any Subsidiary shall
dissolve or liquidate or sell, transfer, lease or otherwise dispose of any
material portion of its property or assets or business. Except as provided
herein for the Purchased Loans, the Seller and the Subsidiaries may sell other
Mortgage Loans and the right to service such other Mortgage Loans in the
ordinary course of their business pursuant to other repurchase facilities or
mortgage warehousing facilities allowed hereunder, any Subsidiary may sell its
property, assets or business to the Seller or another Subsidiary, and any
Subsidiary may liquidate or dissolve if at the time thereof and immediately
thereafter, the Seller and the Subsidiaries are in compliance with all covenants
set forth in the Repurchase Documents and no Default or Event of Default shall
have occurred and be continuing.

17.5. Loans, Advances, and Investments. Neither the Seller nor any Subsidiary
shall make any loan (other than Mortgage Loans), advance, or capital
contribution to, or investment in (including any investment in any Subsidiary,
joint venture or partnership), or purchase or otherwise acquire any of the
capital stock, securities, ownership interests, or evidences of indebtedness of,
any Person (collectively, “Investment”), or otherwise acquire any interest in,
or control of, another Person, except for the following:

(a) Cash Equivalents;

(b) Any acquisition of securities or evidences of indebtedness of others when
acquired by the Seller in settlement of accounts receivable or other debts
arising in the ordinary course of its business, so long as the aggregate amount
of any such securities or evidences of indebtedness is not material to the
business or condition (financial or otherwise) of the Seller;

(c) Mortgage-Backed Securities and Mortgage Loans acquired in the ordinary
course of the Seller’s business;

(d) Permitted Intercompany Payables;

(e) Loans and advances to (i) employees, officers and directors of Seller or any
Affiliate of Seller or (ii) the Parent and other Affiliates of Seller which are
neither Subsidiaries nor Persons which would, if organized as a corporation and
Seller owned a sufficient interest therein, constitute a Subsidiary of Seller,
in the aggregate principal amount outstanding at any one time not to exceed
$250,000 (or such larger amount as Agent may, in its sole discretion, approve in
writing prior to the making thereof); and

(f) Investment in any existing Subsidiary; provided that at the time any such
investment is made and immediately thereafter, the Seller and the Subsidiaries
are in compliance with all covenants set forth in the Repurchase Documents and
no Default or Event of Default shall have occurred and be continuing.

 

67



--------------------------------------------------------------------------------

17.6. Use of Proceeds. The Seller shall not, directly or indirectly, use any of
the proceeds of the Transactions for the purpose, whether immediate, incidental
or ultimate, of buying any “margin stock” or of maintaining, reducing or
retiring any Debt and Contingent Indebtedness originally incurred to purchase a
stock that is currently any “margin stock”, or for any other purpose which might
constitute this transaction a “purpose credit”, in each case within the meaning
of Regulation U or otherwise take or permit to be taken any action which would
involve a violation of Regulation U or Regulation T or any other regulation of
the Board of Governors of the Federal Reserve System.

17.7. Transactions with Affiliates. The Seller shall not enter into any
transactions including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement (including,
without limitation, the transactions permitted under Section 17.2) and are in
the ordinary course of the Seller’s business.

17.8. Liens. The Seller shall not grant, create, incur, assume, permit or suffer
to exist any Lien, upon any of its Mortgage Notes or any property related
thereto, including but not limited to the Mortgages securing such Mortgage Notes
and the proceeds of the Mortgage Notes, unless such Liens are the subject of an
intercreditor agreement in form and substance satisfactory to the Agent, other
than:

(a) Liens under approved warehouse or repurchase facilities under
Section 17.2(h);

(b) Liens granted to the Buyers under Section 10;

(c) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Seller, as the case may be, to the extent
required by GAAP;

(d) Landlords’, carriers’, warehousemen’s mechanics’ materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or that are being contested in good
faith by appropriate proceedings;

(e) Pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;

(f) Deposits and other Liens to secure the performance of bids, government,
trade and other similar contracts (other than for borrowed money), leases,
subleases, statutory obligations, surety, judgment and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; and

(g) Liens arising from any judgments that do not exceed the amount specified in
Section 18.1(k), excluding any such Liens upon the collateral described in
Section 10.1.

17.9. ERISA Plans. Neither the Seller nor any Subsidiary shall adopt or agree to
maintain or contribute to an ERISA Plan. The Seller shall promptly notify Agent
and each Buyer in writing in the event an ERISA Affiliate adopts an ERISA Plan.

 

68



--------------------------------------------------------------------------------

17.10. Change of Principal Office; Fiscal Year. The Seller shall not move its
principal office, executive office or principal place of business from the
address set forth in this Agreement or change its Fiscal Year, without prior
written notice to Agent and each Buyer.

17.11. Distributions. The Seller shall make no payment of dividends or
distributions to the Parent if either before or after giving effect thereto a
Default or an Event of Default exists or shall be caused thereby.

17.12. Tangible Net Worth. At all times, the Seller’s Adjusted Tangible Net
Worth shall not be less than $7,500,000.

17.13. Tangible Net Worth Ratio. At all times, the ratio of (i) Total
Liabilities to (ii) Adjusted Tangible Net Worth shall not be more than 12.0 to
1.0.

17.14. Net Income. As of the end of each month, the Seller’s Pre-FAS 133 Income
for the twelve consecutive months then ended shall not be less than $2,000,000.

17.15. Liquidity. Seller’s Liquidity shall at all times be no less than
$7,500,000.

17.16. Special Negative Covenants Concerning Purchased Loans. Except to correct
errors or omissions in Loan Papers, without the written consent of the Agent
given on a case-by-case basis, Seller shall not amend or modify, or waive any of
the terms and conditions of any Purchased Loans, or settle or compromise any
claim in respect of them, or accept other than cash or the exchange of
comparable Purchased Loans (which is concurrently sold by the Seller to the
Buyers) in liquidation of any Purchased Loans.

17.17. No Changes in Accounting Practices. Seller shall not make any significant
change in accounting treatment or reporting practices, except as required by
GAAP, or change its fiscal year.

17.18. Subordinated Debt. Seller shall not pay any Qualified Subordinated Debt
in advance of its stated maturity or otherwise in contravention of the
Subordination Agreement with respect thereto.

17.19. Tax Payments. Except in accordance with the Tax Allocation Agreement,
Seller shall not make any payments to or on behalf of the Parent or any
Affiliate of Seller in respect of taxes.

17.20. Tax Allocation Agreement. Seller shall not permit the amendment of the
Tax Allocation Agreement in any way which has an adverse effect on Seller.

17.21. Other Warehousing and Repurchase Facilities. Notwithstanding anything to
the contrary herein or any other Repurchase Document, the Seller shall not enter
into, amend or assume any mortgage loan repurchase or warehouse loan transaction
to which any of the Buyers is not a party, if such agreement includes (or, in
the case of an amendment, will thereafter include) one or more Additional
Covenants or Additional Pricing Terms, unless, concurrently with the
consummation of such transaction, this Agreement shall have been amended to
include such Additional Covenants or Additional Pricing Terms. Notwithstanding
anything to the

 

69



--------------------------------------------------------------------------------

contrary in this Section 17.21, the covenants in this Section 17.21 shall not
apply to the terms or covenants of any mortgage loan repurchase or warehouse
loan transaction effective on or before the date of the Effective Date.

17.22. HUD Compare Ratio. As of the end of each month, the HUD Compare Ratio
shall be no more than 1.50 to 1.00.

18 Events of Default; Event of Termination.

18.1. Events of Default. The following events shall constitute events of default
(each an “Event of Default”) hereunder:

(a) Seller shall default in the payment of (i) the Repurchase Price for any
Purchased Loans on the applicable Repurchase Date, (ii) any Price Differential,
Facility Fees or Agent’s Fees, if any, when due and fail to cure such default
within one (1) Business Day, (iii) any amount required to be paid or transferred
or paid to eliminate any Margin Deficit within the time period specified in
Section 6.2 or (iv) any other Obligation, when the same shall become due and
payable, whether at the due date thereof, or by acceleration or otherwise.

(b) An Event of Insolvency occurs with respect to the Seller or a Subsidiary.

(c) Any representation or warranty made by the Seller under any Repurchase
Document shall have been incorrect or untrue when made or repeated or deemed to
have been made or repeated; provided, that in the case of representations and
warranties made with respect to the Purchased Loans, such circumstance shall not
constitute an Event of Default if, after determining the Purchase Value of the
Purchased Loans without taking into account the Purchased Loans with respect to
which such circumstance has occurred, no other Event of Default shall have
occurred and be continuing.

(d) Any covenant contained in Sections 16.4, 16.17 or 17 shall have been
breached.

(e) Except as provided elsewhere in this Section 18.1, any covenant contained in
Section 16 shall have been breached in any material respect (except for the
covenants in Sections 16.4 and 16.17), or any other covenant or agreement
contained in any Repurchase Document is breached in any material respect, and in
each case, such breach is not cured within fifteen (15) calendar days of the
earlier of Seller’s knowledge of such breach or Seller’s receipt of notice of
such breach from any source; provided, that in the case of covenants made with
respect to the Purchased Loans, such circumstance shall not constitute an Event
of Default if, after determining the Purchase Value of the Purchased Loans
without taking into account the Purchased Loans with respect to which such
circumstance has occurred, no other Event of Default shall have occurred and be
continuing.

(f) Failure of the Seller or any of its Subsidiaries to pay any other Debt when
due, or any default in the payment when due of any principal or interest on any
other Debt or in the payment when due of any contingent obligation (other than
nonrecourse

 

70



--------------------------------------------------------------------------------

MBS Debt of any Affiliate formed for the purpose of issuing such Debt), or any
breach or default with respect to any other material term of any other debt or
of any promissory note, bond, loan agreement, reimbursement agreement, mortgage,
indenture, repurchase agreement or financing agreement or other agreement
relating thereto, if the effect of any such failure, default, breach or event
referred to in this Section 18.1(f) is to cause, or to permit, with or without
the giving of notice or lapse of time or both, the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to cause, Debt of
the Seller or any of its Subsidiaries in the aggregate amount of Five Million
Dollars ($5,000,000) or more to become or be declared due before its stated
maturity.

(g) A Change of Control shall occur.

(h) The Seller shall repudiate or purport to disavow its obligations under any
of the Repurchase Documents or shall contest their validity or enforceability.

(i) This Agreement shall cease to be in full force and effect or its
enforceability is disputed or challenged by Seller.

(j) The Seller shall take or omit to take any act (i) that would result in the
suspension or loss of any of its statuses, once achieved or any of such statuses
of any of its subservicers, if any, of any Fannie Mae or Freddie Mac Mortgage
Loans pools for which the Seller is Servicer as an FHA- and VA-approved lender
and mortgagee and a Fannie Mae- and Freddie Mac-approved issuer and servicer, or
(ii) after which the Seller or any such relevant subservicer would no longer be
in good standing as such, or (iii) after which the Seller or any such relevant
subservicer would no longer currently satisfy all applicable Fannie Mae and
Freddie Mac net worth requirements, if both (x) all of the material effects of
such act or omission shall have not been cured by the Seller or waived by the
relevant Person (Fannie Mae or Freddie Mac) before termination of such status
and (y) it could reasonably be expected to have a material adverse effect on any
of the Central Elements in respect of the Seller or any of its Subsidiaries.

(k) Any money judgment, writ or warrant of attachment, or similar process
involving in any case an amount in excess of One Million Dollars ($1,000,000)
(in excess of relevant insurance coverage reasonably satisfactory to the Agent
in its discretion) shall be entered or filed against the Seller or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
later than five (5) days before the date of any proposed sale thereunder
(unless, in respect of any such case the judgment debtor or the subject of the
writ or warrant of attachment or similar process is one of the Seller’s
Subsidiaries or such Subsidiary’s property, and such order, case commencement,
consent, assignment, inability or failure or admission could not reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries).

(l) The Seller shall have failed to comply in any material respect with its
obligations under the Custody Agreement.

 

71



--------------------------------------------------------------------------------

(m) The Seller, as Servicer, shall fail to service the Purchased Loans in
conformance with Accepted Servicing Practices.

18.2. Transaction Termination. If an Event of Default shall have occurred and be
continuing, then, at the option of the Agent (which option shall be deemed to
have been exercised, even if no notice has been given, upon the occurrence of an
Event of Insolvency), the Agent may declare the Repurchase Date for any or all
Transactions hereunder, upon written notice to the Seller, to be deemed
immediately to occur.

18.3. Termination by the Agent. If the Agent has exercised or is deemed to have
exercised the option to terminate any Transactions referred to in Section 18.2,
(i) Seller’s obligations hereunder to repurchase all Purchased Loans in such
Transactions shall thereupon become immediately due and payable, (ii) to the
extent permitted by applicable law, the Repurchase Price with respect to each
such Transaction shall be increased by the aggregate amount obtained by daily
multiplication of (x) the greater of the Pricing Rate for such Transaction and
the Default Pricing Rate by (y) the Purchase Price for such Transaction as of
the Repurchase Date as determined pursuant to Section 18.2 (decreased as of any
day by (A) any amounts retained by Buyers with respect to such Purchase Price
pursuant to clause (iii) of this Section 18.3, (B) any proceeds from the sale of
Purchased Loans pursuant to clause (A) of Section 18.4, and (C) any amounts
credited to the account of the Seller pursuant to clause (B) of Section 18.4) on
a three hundred sixty (360) day per year basis for the actual number of days
during the period from and including the date of the Event of Default giving
rise to such option to but excluding the date of payment of the Repurchase Price
as so increased, (iii) all Income paid after such exercise or deemed exercise
shall be payable to and retained by the Agent and applied to the aggregate
unpaid Repurchase Prices owed by the Seller and (iv) the Seller shall
immediately deliver or cause the Custodian to deliver to the Agent any documents
relating to Purchased Loans subject to such Transactions then in the
Custodian’s, the Seller’s, its Servicer’s or its subservicer’s possession.

18.4. Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Agent, without prior notice to the Seller, may (and, at the
direction of the Required Buyers, shall) (A) immediately sell, in a recognized
market at such price or prices as Agent may deem satisfactory, any or all
Purchased Loans subject to such Transactions on a servicing released or
servicing retained basis and apply the proceeds thereof to the aggregate unpaid
Repurchase Prices and any other amounts owing by the Seller hereunder, (B) in
lieu of selling all or a portion of such Purchased Loans, give the Seller credit
for such Purchased Loans in an amount equal to the Market Value therefor on such
date against the aggregate unpaid Repurchase Prices and any other amounts owing
by the Seller hereunder, (C) terminate and replace the Seller as Servicer (or
any other Servicer or Subservicer) at the cost and expense of Seller,
(D) exercise its rights under Section 8 regarding the Income Account and Escrow
Account, (E) by notice to the Seller, declare the Termination Date to have
occurred, except that in the case of any event described in Section 18.1(b), the
Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event, and (F) deliver a “Notice of Default” (as defined in
the Electronic Tracking Agreement) to MERS and the Electronic Agent. The
proceeds of any disposition in clause (A) or (B) above shall be applied first to
the reasonable costs and expenses incurred by Buyers in connection with or as a
result of an Event of Default (including legal fees, consulting fees, accounting
fees, file transfer fees, inventory fees and costs

 

72



--------------------------------------------------------------------------------

and expenses incurred in respect of a transfer of the servicing of the Purchased
Loans and costs and expenses of disposition of such Purchased Loans); second to
the aggregate Price Differential owed hereunder, third to the remaining
aggregate Repurchase Prices owed hereunder; fourth to any other accrued and
unpaid obligations of the Seller hereunder and under the other Repurchase
Documents, fifth to any Servicer or Subservicer (other than Seller) for payment
of any servicing fees due and payable as of such date, sixth to the net
obligations of the Seller under any Hedge Agreements related to the Purchased
Loans; and seventh any remaining proceeds to the Seller.

18.5. Liability for Expenses and Damages. The Seller shall be liable to the
Buyers for (i) the amount of all reasonable legal or other expenses incurred by
the Buyers in connection with or as a result of an Event of Default,
(ii) damages in an amount equal to the reasonable cost (including all fees,
expenses and commissions) of entering into replacement transactions and entering
into or terminating hedge transactions in connection with or as a result of an
Event of Default and (iii) any other reasonable loss, damage, cost or expense
directly arising or resulting from the occurrence of an Event of Default in
respect of a defaulting party.

18.6. Liability for Interest. To the extent permitted by applicable law, the
Seller shall be liable to the Buyers for interest on any amounts owing by the
Seller hereunder, from the date the Seller becomes liable for such amounts
hereunder until such amounts are (i) paid in full by the Seller or
(ii) satisfied in full by the exercise of the Buyers’ rights hereunder. Interest
on any sum payable by the Seller under this Section 18.6 shall be at a rate
equal to the greater of the Pricing Rate for the relevant Transaction or the
alternate rate determined pursuant to Section 6.7.

18.7. Other Rights. In addition to their rights hereunder, the Agent and the
Buyers shall have any rights otherwise available to them under any other
agreement or applicable law.

18.8. Seller’s Repurchase Rights. For avoidance of doubt, subject to the terms
and conditions of this Agreement, Seller may repurchase Purchased Loans and
resell such Purchased Loans; provided that upon the occurrence and during the
continuance of an Event of Default, Seller may repurchase Purchased Loans by
payment of the Repurchase Price therefor only upon approval of the Agent in its
discretion exercised in accordance with the provisions of Section 22.

18.9. Sale of Purchased Loans. The parties acknowledge and agree that (1) the
Purchased Loans subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Purchased Loans, the Agent may
establish the source therefor, (3) all prices, bids and offers shall be
determined together with accrued Income (except to the extent contrary to market
practice with respect to the relevant Purchased Loans) and (4) in soliciting
price, bid and offer quotations for any Purchased Loan, it is reasonable for the
Agent to use only the information provided by Seller pursuant to Section 16.5.
The parties further recognize that it may not be possible to purchase or sell
all of the Purchased Loans on a particular Business Day, or in a transaction
with the same purchaser, or in the same manner because the market for such
Purchased Loans may not be liquid at such time. In view of the nature of the
Purchased Loans, the parties agree that liquidation of a Transaction or the
underlying Purchased Loans does not require a public purchase or sale and that a
good faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner. Accordingly, the Agent may elect the time and
manner of liquidating any Purchased Loan and nothing contained herein shall
obligate

 

73



--------------------------------------------------------------------------------

the Agent to liquidate any Purchased Loan on the occurrence of an Event of
Default or to liquidate all Purchased Loans in the same manner or on the same
Business Day and no such exercise of any right or remedy shall constitute a
waiver of any other right or remedy of the Agent or the Buyers.

19 Servicing of the Purchased Loans.

19.1. Servicing Released Basis. Consistent with Buyers’ purchase of the
Purchased Loans on a servicing-released basis, Seller shall have no ownership
right whatsoever as to any of the Purchased Loans or the servicing rights
related thereto. Rather, Seller shall have only servicing responsibilities with
respect to the Purchased Loans that are subject to termination in accordance
with Section 19.7 hereof. Seller and Buyers hereby acknowledge and agree that
the provisions contained in this Section 19 are intended to be for the benefit
of Buyers and are an essential part of this Agreement, and that the nature and
purpose of the purchase and sale obligations and the servicing obligations
hereunder are interrelated. Seller acknowledges that if an Event of Default has
occurred and is continuing, Agent for the benefit of the Buyers may, upon
written notice to the Seller, without payment of any termination fee or other
amount to Seller, sell any or all of the Purchased Loans on a servicing released
basis at the cost and expense of Seller.

19.2. Servicing and Subservicing. Seller hereby agrees, for the benefit of the
Buyers, to service or contract with Subservicers to service the Purchased Loans
in accordance with this Agreement and Accepted Servicing Practices. Seller’s
fees for its duties as Servicer, until terminated under Section 19.7, shall be
twenty-five (25) basis points per annum on the unpaid principal balance of each
Purchased Loan, payable from Income in accordance with the provisions of
Section 8.2. Servicer shall, and shall cause each Subservicer to, (i) comply
with all applicable Federal, State and local laws and regulations in all
material respects, (ii) maintain all state and federal licenses necessary for it
to perform its servicing responsibilities hereunder and (iii) not impair the
rights of Buyers in any Purchased Loans or any payment thereunder. Agent may
terminate the servicing of any Purchased Loan with the then existing Servicer in
accordance with Section 19.7 hereof. Seller shall not be entitled to any
servicing fee or other compensation in connection with its performance of the
servicing responsibilities with respect to the Purchased Loans except to the
extent that Seller is Servicer. Nothing in this Section shall be deemed to
impair the rights of any Subservicer to fees and other compensation to which it
is entitled under the applicable Servicing Agreement.

19.3. Escrow Payments. Seller shall cause Servicer and any Subservicers to hold
or cause to be held all escrow payments collected by Seller with respect to any
Purchased Loans in trust accounts and shall apply the same for the purposes for
which such funds were collected.

19.4. Escrow and Income after Event of Default. After the occurrence and during
the continuance of an Event of Default, (i) all funds received on or in
connection with a Purchased Loan shall be received and held by Seller, Servicer
and each Subservicer in trust for the benefit of the Agent on behalf of the
Buyers as owner of the Purchased Loans, and (ii) neither Seller nor Servicer
shall be deemed to have any rights or ownership interest in such funds prior to
their being remitted to the Agent on behalf of the Buyers.

 

74



--------------------------------------------------------------------------------

19.5. Servicing Records. Seller agrees that Agent, on behalf of the Buyers, is
the owner of all servicing records, including but not limited to any and all
servicing agreements, files, documents, records, data bases, computer tapes,
copies of computer tapes, proof of insurance or guaranty coverage, insurance or
guaranty policies, appraisals, other closing documentation, payment history
records, and any other records relating to or evidencing the servicing of
Purchased Loans (the “Servicing Records”). The Servicing Records are and shall
be held in trust by Seller, Servicer and each Subservicer for the benefit of
Agent as the owner thereof on behalf of the Buyers. Upon notice from Agent after
the occurrence and during the continuance of an Event of Default, Seller will
cause Servicer and each Subservicer to (i) designate Buyers as the owner of each
Purchased Loan in its collateral tracking system, (ii) segregate such Servicing
Records from any and all servicing agreements, files, documents, records, data
bases, computer tapes, copies of computer tapes, proof of insurance coverage,
insurance policies, appraisals, other closing documentation, payment history
records, and any other records relating to or evidencing the servicing of assets
that are not Purchased Loans, (iii) safeguard such Servicing Records and
(iv) deliver them promptly to Agent or its designee (including Custodian) at
Agent’s request.

19.6. Subservicer Instruction Letter. Seller shall, prior to the initial
Purchase Date of Mortgage Loans serviced by any Subservicer, provide to Buyers a
Subservicer Instruction Letter addressed to and agreed to by such Subservicer of
the related Purchased Loans.

19.7. Termination of Servicing. At any time in the Agent’s sole discretion, the
Agent shall have the right to (A) terminate Seller’s rights as Servicer, and any
Subservicer’s rights, if any, and obligations with respect to servicing of the
Purchased Loans without payment of any penalty or termination fee
(1) immediately with respect to Seller and (2) with respect to any Servicer
(other than Seller) or Subservicer, as promptly as possible subject to the terms
and conditions of the applicable Servicing Agreement and Subservicer Instruction
Letter; provided that any such termination shall be deemed to have occurred
automatically upon the occurrence of an Event of Default set forth in
Section 18.1(b) above, (B) require Seller to enforce its rights and remedies, as
agent for and for the benefit of Buyers in accordance with Agent’s commercially
reasonable instructions, with respect to any Purchased Loans under any Servicing
Agreement, and (C) succeed to the rights and remedies of Seller with respect to
any Purchased Loans under any Servicing Agreement to the extent permitted by,
and subject to, the terms of such Servicing Agreement (but not the obligations
or liabilities of Seller incurred prior to the date of such succession) and
related Subservicer Instruction Letter. Upon any such termination, Seller shall,
and shall cause each Subservicer to, (i) perform the servicing responsibilities
with respect to the Purchased Loans in accordance with the terms of this
Agreement until the transfer of servicing responsibilities is effectuated and
(ii) cooperate, at Seller’s expense, in transferring such servicing
responsibilities with respect to the Purchased Loans to a successor Servicer
appointed by Agent in Agent’s sole discretion. Upon termination of Seller as
Servicer and without limiting the generality of the foregoing, Seller shall, in
the manner and at such times as the successor servicer or Agent shall request,
(i) promptly transfer all data in the Servicing Records relating to the
Purchased Loans to the successor servicer in such electronic format as the
successor servicer may reasonably request, (ii) promptly transfer to the
successor servicer, Agent or its designee, all other files, records
correspondence and documents relating to the Purchased Loans and (iii) use
commercially reasonable efforts to cooperate and coordinate with the successor
servicer and the Agent to comply with any applicable so-called “goodbye” letter
requirements or other applicable requirements of the Real Estate Settlement
Procedures Act or other applicable legal or regulatory

 

75



--------------------------------------------------------------------------------

requirement associated with the transfer of the servicing of the Purchased
Loans. Seller acknowledges and agrees that if it fails to cooperate with the
Agent or any successor servicer in effecting the termination of Seller as
Servicer of any Purchase Loan or the transfer of all authority to service such
Purchased Loan to such successor servicer in accordance with the terms hereof,
the Agent and Buyers will be irreparably harmed and entitled to injunctive
relief.

19.8. Notice from Seller. If Seller should discover that, for any reason
whatsoever, any entity responsible to Seller by contract for managing or
servicing any Purchased Loan has failed to perform in any material respects
Seller’s obligations under the Repurchase Documents or any of the material
obligations of such entities with respect to the Purchased Loans, Seller shall
promptly notify Agent.

19.9. Seller Remains Liable. Notwithstanding any Servicing Agreement or the
provisions of this Agreement relating to agreements or arrangements between
Seller and a Subservicer or reference to actions taken through a Subservicer or
otherwise, Seller shall remain obligated and primarily liable to the Buyers for
servicing and administering of the Purchased Loans in accordance with the
provisions hereof without diminution of such obligation or liability by virtue
of such Servicing Agreements or arrangements or by virtue of indemnification
from a Subservicer and to the same extent and under the same terms and
conditions as if Seller alone were servicing and administering the Purchased
Loans. All actions of each Subservicer performed pursuant to the related
Servicing Agreement shall be performed as an agent of Seller with the same force
and effect as if performed directly by Seller and the Buyers shall have no
obligations, duties or liabilities with respect to any Subservicer including no
obligation, duty or liability of the Buyers to pay any Subservicer’s fees and
expenses, provided, however, that each Subservicer may retain any amounts
collected by it that it is entitled to retain pursuant to the applicable
Servicing Agreement or Subservicer Instruction Letter. Seller shall be entitled
to enter into any agreement with each Subservicer for indemnification of Seller
by the Subservicer and nothing contained in this Agreement shall be deemed to
limit or modify such indemnification.

19.10. Backup Servicer. Agent shall have the right, in its sole discretion, to
appoint a Backup Servicer that will (i) serve as a backup servicer of the
Purchased Loans until such time as Agent shall elect to appoint the Backup
Servicer as successor servicer of the Purchased Loans and (ii) become the
successor servicer of the Purchased Loans at Agent’s option. In connection with
the appointment of a Backup Servicer as provided in the preceding sentence,
Agent may make such arrangements for the compensation of Backup Servicer out of
Income on the Mortgage Loans or otherwise as Agent and such Backup Servicer
shall agree. Seller shall provide Backup Servicer with such data, files and
information, in form, format and content as Backup Servicer may request, in
order to permit Backup Servicer to service the Mortgage Loans in accordance with
Accepted Servicing Practices; all such data, files and information shall be
updated by Seller on a monthly basis as required by Backup Servicer.

19.11. Successor Servicer. If Backup Servicer or any other Person is appointed
by Agent to act as a successor servicer of the Purchased Loans pursuant to the
preceding section, Seller (in its capacity as Servicer hereunder) shall, and
shall cause each Subservicer to, subject to such Subservicer’s rights under any
applicable Servicing Agreement, and Subservicer Instruction Letter, discharge
its servicing duties and responsibilities during the period from the date it

 

76



--------------------------------------------------------------------------------

acquires knowledge of such transfer of servicing until the effective date
thereof with the same degree of diligence and prudence that it is obligated to
exercise under this Agreement, and shall take no action whatsoever that might
impair or prejudice the rights or financial condition of the successor Servicer.
Within five (5) Business Days of the appointment of a successor Servicer of the
Purchased Loans, Seller shall, and shall cause each Subservicer to, prepare,
execute and deliver to such successor Servicer any and all documents and other
instruments, place in such successor’s possession all Servicing Records, and do
or cause to be done all other acts or things necessary or appropriate to effect
the transfer of servicing to the successor Servicer, including but not limited
to the transfer and endorsement of the Mortgage Notes and related documents, and
the preparation and recordation of assignments of Mortgage. Seller shall (and
shall cause each Subservicer to) cooperate with Agent and the successor Servicer
in effecting the transfer of servicing responsibilities to Backup Servicer,
including execution and delivery of servicing transfer notices to Mortgagors,
MERS (if applicable), taxing authorities and insurance companies, the transfer
to Backup Servicer for administration by it of all Income with respect to the
Purchased Loans which shall at the time be held or received by Seller or any
Subservicer. Seller shall deliver immediately to the successor Servicer all
Purchased Loan documents and related documents and statements held by it or any
Subservicer hereunder and Seller shall account for all funds and shall execute
and deliver such instruments and do such other things as may reasonably be
required to more fully and definitively vest in the successor Servicer all such
rights, powers, duties, responsibilities, obligations and liabilities of Seller
as servicer of the Purchased Loans.

20 Payment of Expenses; Indemnity.

20.1. Expenses.

(a) The Seller shall pay on demand all of the Agent’s reasonable out-of-pocket
fees and expenses (including the fees and expenses for legal services) incurred
by the Agent and the Custodian in connection with this Agreement and the Custody
Agreement and the Transactions contemplated hereby and thereby, whether or not
any Transactions are entered into hereunder, including the reasonable
out-of-pocket fees and expenses incurred in connection with (i) the preparation,
reproduction and distribution of this Agreement and the Custody Agreement and
any opinions of counsel, certificates of officers or other documents
contemplated by the aforementioned agreements, (ii) any Transaction under this
Agreement, (iii) the administration and syndication of this Agreement and of any
Transaction and (iv) any amendments and waivers regarding any of the foregoing.
The obligation of the Seller to pay such fees and expenses incurred prior to or
in connection with the termination of this Agreement shall survive the
termination of this Agreement.

(b) The Seller shall pay all of the Agent’s and each Buyer’s out-of-pocket costs
and expenses, including reasonable attorneys’ fees, after the occurrence of any
Default or Event of Default in connection with the enforcement of this
Agreement, the Custody Agreement and the other Repurchase Documents, including
in connection with any (i) bankruptcy, (ii) other insolvency proceeding, or
(iii) workout or consultation involving the Buyers’ rights and remedies, the
purchase and repurchase of the Purchased Loans and the payment of Price
Differential in connection therewith.

 

77



--------------------------------------------------------------------------------

(c) The Seller shall pay, and hold the Agent, the Buyers and any other owners or
holders of any of the Obligations harmless from and against, any and all present
and future stamp, documentary and other similar taxes with respect to the
foregoing matters and save them each harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.

(d) The Seller shall pay all of the Agent’s Fees, if any, and any other fees
under this Agreement and the other Repurchase Documents.

20.2. Indemnity. The Seller shall pay, and indemnify, defend and hold harmless
the Agent, the Buyers and any of their respective officers, directors,
employees, agents, advisors and Affiliates (the “Indemnified Parties”) from and
against, the “Indemnified Liabilities”, which means any and all claims,
liabilities, obligations, losses, damages, penalties, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ fees and
disbursements) of any kind whatsoever that may be imposed upon, incurred by or
asserted against any of the Indemnified Parties in any way relating to or
arising out of any of the Repurchase Documents or any of the transactions
contemplated thereby or the use of proceeds or proposed use of proceeds thereof,
provided that to the extent, if any, that any Indemnified Liabilities are caused
by any Indemnified Party’s gross negligence, bad faith or willful misconduct,
the indemnity payable to that Indemnified Party shall be equitably and
proportionately reduced, although to the full extent permitted under applicable
Law, such indemnity shall not be reduced on account of such claims, liabilities,
etc. to any extent (a) owed, in whole or in part, under any claim or theory of
strict liability, or (b) caused or contributed to by any Indemnified Party’s
sole or concurrent ordinary negligence that does not amount to gross negligence,
bad faith or willful misconduct, it being the Seller’s intention to hereby
indemnify the Indemnified Parties against their own strict liability and their
own sole or concurrent ordinary negligence.

21 Single Agreement.

The Buyers, the Agent and Seller acknowledge that, and have entered into this
Agreement and will enter into each Transaction hereunder in consideration of and
in reliance upon the fact that, all Transactions hereunder constitute a single
business and contractual relationship and have been made in consideration of
each other. Accordingly, each of the Agent, the Buyers and the Seller agrees
(i) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transactions hereunder and (iii) that payments, deliveries and other transfers
made by either of them in respect of any Transaction shall be deemed to have
been made in consideration of payments, deliveries and other transfers in
respect of any other Transactions hereunder, and the obligations to make any
such payments, deliveries and other transfers may be applied against each other
and netted.

22 Relationships among the Agent and the Buyers.

22.1. Agent’s Duties. In its capacity as Agent until all Purchased Loans have
been repurchased by the Seller, all other Obligations have been satisfied and
the Buyers have no

 

78



--------------------------------------------------------------------------------

further Commitments or other obligations under this Agreement and the other
Repurchase Documents, the Agent shall:

(a) hold the Repurchase Documents and (by the Custodian’s holding the Purchased
Loans as bailee for the Agent) the Purchased Loans for the benefit of each
Buyer, and each Buyer (including U.S. Bank) shall be deemed to have an interest
in the Repurchase Documents on any day in proportion to its Pro Rata undivided
ownership interest in the Purchased Loans on that day;

(b) send timely bills to the Seller for the Facility Fee and other sums due and
receive all sums on account of the Purchased Loans or with respect to them;

(c) use reasonable diligence to obtain from the Seller and promptly remit to
each Buyer such Buyer’s Pro Rata share of Repurchase Prices for Purchased Loans
and other sums received by the Agent on account of the Purchased Loans or with
respect to them, in accordance with this Agreement;

(d) use reasonable diligence to recover from the Seller all expenses incurred
that are reimbursable by the Seller, and promptly remit to each Buyer its Pro
Rata share (if any) thereof;

(e) perform the obligations of the Agent that are specifically ascribed to the
Agent by this Agreement, including, with the approval or at the direction of the
Required Buyers, the remedies afforded the Buyers pursuant to Sections 18.2,
18.3, 18.4 and 18.7;

(f) hold the Purchased Loans and all security interests established hereby
ratably for itself as Agent and representative of the Buyers; and

(g) request from the Seller, and promptly forward to the Buyers, such
information as any of the Buyers may reasonably request Agent to obtain from the
Seller, consistent with the terms of this Agreement.

Notwithstanding anything in this Agreement to the contrary, the Agent shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Buyers,
and such instructions shall be binding upon all Buyers, their permitted
successors, assigns and participants; provided, however, that the Agent shall
not be required to take any action which exposes the Agent to personal liability
or which is contrary to the Repurchase Documents or applicable law.

22.2. Limitation on Duty to Disclose. Except as expressly set forth herein, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Seller or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the bank
serving as Agent or any of its Affiliates in any capacity.

 

79



--------------------------------------------------------------------------------

22.3. Actions Requiring All Buyers’ Consent. No amendment or waiver of, or any
action with respect to, any provision of this Agreement or any of the Repurchase
Documents shall in any event be effective unless the same shall be in writing
signed by all Buyers with respect to any amendment or waiver or any action that:

(a) Increases the Maximum Aggregate Commitment (and no individual Buyer’s
Committed Sum shall be increased or decreased without the written consent of
such Buyer).

(b) Agrees to any reduction in any Pricing Rate, Repurchase Price or fee
provisions of this Agreement, excluding the provisions relating to the Agent’s
Fee, if any.

(c) Acknowledges termination of the Buyers’ ownership interest in the Purchased
Loans or releases any Lien held under the Repurchase Documents other than in
accordance with the Repurchase Documents.

(d) Changes any Buyer’s Pro Rata share of ownership of the Purchased Loans other
than in accordance with the express provisions of the Repurchase Documents.

(e) Agrees to any change in the nature of the Buyers’ respective Commitments
from several to joint, in whole or in part.

(f) Agrees to any change to the definition of “Required Buyers” or to any
provisions of this Agreement or any of the other Repurchase Documents that
requires the consent, approval or satisfaction of all of the Buyers or each of
the Buyers.

(g) Extends the Termination Date or the due date of any required payment other
than in accordance with the express provisions of the Repurchase Documents.

(h) Agrees to any change in this Section.

(i) Agrees to any change in the Buyer’s Margin Percentage rates.

(j) Releases the Seller from any of its obligations other than in accordance
with the express conditions of the Repurchase Documents or changes any amount
due under the terms of the Repurchase Documents.

(k) Modifies the sharing provisions of Section 22.7.

In the event of any conflict between the provisions of this Section 22.3 and any
other provisions of this Agreement or the other Repurchase Documents, this
Section 22.3 shall govern.

22.4. Actions Requiring Required Buyers’ Consent. All amendments hereto, waivers
or actions taken hereunder that are not described in Section 22.3 and Section
22.5, require the written consent or ratification of the Required Buyers except
for actions that are specifically reserved to the Agent under Section 6;
provided that no amendments, waivers or actions taken hereunder that relate to
the rights or obligations of the Agent shall be effective without the prior
written consent of the Agent. The Agent will, at the direction of the Required
Buyers, but may

 

80



--------------------------------------------------------------------------------

not, without the consent of the Required Buyers, take any enforcement action or
exercise any remedies under this Agreement and the Repurchase Documents which
arise after the occurrence of an Event of Default.

22.5. Agent’s Discretionary Actions. Subject to the limitations of Sections 22.3
and 22.4, in its capacity as Agent and without seeking or obtaining the consent
of any of the other Buyers (although it may elect to obtain such consent before
acting it if deems that desirable), the Agent may:

(a) [reserved];

(b) reconvey, exchange or otherwise change, in whole or in part, any Purchased
Loans which are required to be reconveyed, exchanged or changed in accordance
with the Repurchase Documents;

(c) approve any new Approved Investor proposed by the Seller (and the Agent will
promptly provide to any Buyer that requests it a current list of Approved
Investors); and

(d) do or perform any act or thing which, in the Agent’s reasonable judgment, is
necessary or appropriate to enable the Agent to properly discharge and perform
its duties under this Agreement or the Custody Agreement, or which in its
reasonable judgment is necessary or appropriate to preserve or protect the
validity, integrity or enforceability of the Purchased Loans and/or the
Repurchase Documents, the Buyers’ Pro Rata undivided ownership interests in and
to the Purchased Loans, the Lien created by this Agreement and its priority, or
any of the Central Elements in respect of the Seller or any of its Subsidiaries,
or to preserve and protect the interest of the Buyers in any of the foregoing.

22.6. Buyers’ Cooperation. The Buyers agree to cooperate among themselves and
with the Agent and from time to time upon the Agent’s request, to execute and
deliver such papers as may be reasonably necessary to enable the Agent, in its
capacity as Agent, to effectively administer this Agreement and the other
Repurchase Documents, the Purchased Loans and each Buyer’s Pro Rata undivided
ownership interest in the Purchased Loans in the manner contemplated by this
Agreement. The Agent and each of the Buyers agree to provide notice to the other
parties if they have actual knowledge of an Event of Default at any time.

22.7. Buyers’ Sharing Arrangement.

(a) Each of the Buyers agrees that if it should receive any amount (whether by
voluntary payment, realization upon security, the exercise of the right of
set-off, or otherwise) which is applicable to the payment of Repurchase Price,
Margin Deficit, Pricing Differential or any fees, that with respect to the
related sum or sums received (or receivable) by the other Buyers is in greater
proportion than that Buyer’s Pro Rata ownership of the Purchased Loans, then
such Buyer receiving such excess amount shall purchase from the other Buyers a
participation interest in the Purchased Loans in such amount as shall result in
Pro Rata participation and ownership by all of the Buyers in such excess amount;
provided that if all or any portion of such excess amount is

 

81



--------------------------------------------------------------------------------

thereafter recovered from such Buyer, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery; and provided further
that the provisions of this Section 22.7 shall not apply to the Agent’s Fee, if
any, under this Agreement or to any fees which the Custodian or any successor
custodian might be paid pursuant to the Custody Agreement.

(b) To the extent that the Seller fails to pay any amount required to be paid to
the Agent under Section 20, each Buyer severally agrees to pay to the Agent such
Buyer’s Funding Share (determined as of the time that the unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided, that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent in
its capacity as such.

22.8. Buyers’ Acknowledgment. Each Buyer other than U.S. Bank hereby
acknowledges that U.S. Bank has made no representations or warranties with
respect to any Purchased Loan other than as expressly set forth in this
Agreement and that U.S. Bank shall have no responsibility (each in its capacity
as a Buyer, the Agent, or any other capacity or role) for:

(a) the marketability or collectibility of the Purchased Loans;

(b) the genuineness, validity, likelihood of performance as and when due or
enforceability of any Investor Commitment or the solvency or performance record
of any Approved Investor;

(c) the validity, enforceability or any legal effect of any of the Repurchase
Documents, any Loan Papers or any insurance, bond or similar device purportedly
protecting any obligation to the Buyers or any Purchased Loans; or

(d) the financial condition of the Seller or any of its Subsidiaries or
Affiliates, the status, health or viability of any industry in which any of them
is involved, the prospects for repurchase of the Purchased Loans, the
genuineness, validity or enforceability of any warehousing facility or
repurchase agreement between the Seller and any other lender or repurchase
agreement counterparty, the value of any Purchased Loans, the effectiveness of
any of the provisions of the Repurchase Documents (including the financial
covenants, tests and hedging requirements) or any aspect of their implementation
or administration at any time to reduce or control risks of any type, to produce
returns, profits, yields or spreads or to reduce or control losses or the
accuracy of any information supplied by or to be supplied in connection with any
of the Seller or any of its Subsidiaries or Affiliates, or otherwise with
respect to this Agreement, any Purchased Loans or any source of equity or other
financing for any of the Seller, any of its Affiliates or any other warehouse
lender or repurchase agreement counterparty.

22.9. Agent Market Value Determinations. The parties hereto agree and
acknowledge that, in determining the Market Value of the Purchased Loans, the
Agent (i) shall determine Market Value as a third party service provider, in
accordance with standards customarily applicable in the financial industry to
third party service providers providing values on comparable assets to be used
in connection with the financing of such assets, and (ii) shall not be

 

82



--------------------------------------------------------------------------------

obligated to do that same or similar amount of work or analysis as if it were
valuing its own assets, or as if it were valuing such assets for the purchase or
sale thereof by it or any other party. The parties hereto agree and acknowledge
that any asset valuation information produced by the Agent is intended to be and
should be used solely for the limited uses specified in this Agreement and the
other Repurchase Documents, and is not intended to be and should not be used by
any Person for any other purpose. The parties hereto further agree and
acknowledge that the Agent may elect to determine the Market Value for any
Purchased Loan by determining the market bid price for a portfolio containing
all Purchased Loans and allocating such portfolio market bid price among each
individual Purchased Loan.

22.10. Agent’s Representations to Buyers. The Agent hereby represents and
warrants to the Buyers (other than U.S. Bank) that:

(a) the Agent has delivered to each Buyer true copies of the originals of those
Repurchase Documents which have been specifically requested by that Buyer; and

(b) the Agent has no current actual knowledge that any Default or Event of
Default has occurred and is continuing on the Effective Date.

22.11. Agent’s Duty of Care, Express Negligence Waiver and Release. At all times
until all Purchased Loans have all been repurchased by the Seller and the Buyers
have no further commitments or other obligations under this Agreement and the
other Repurchase Documents, the Agent shall exercise the same degree of care in
handling the Purchased Loans as U.S. Bank exercises with respect to loans that
are held solely by U.S. Bank for its own account, and the Agent, in its capacity
as Agent shall have no responsibility to the Buyers other than to exercise such
standard of care and, in any event, U.S. Bank shall have no liability with
respect to any other Buyer’s Pro Rata interest in the Purchased Loans except for
U.S. Bank’s own fraud, gross negligence or willful misconduct. Except in the
case of its own fraud, gross negligence or willful misconduct, neither the
Agent, any Buyer, nor any of their officers, directors, employees, attorneys or
agents shall be liable for any action taken or omitted to be taken by it or them
under this Agreement, the Custody Agreement or any of the other Repurchase
Documents reasonably believed by it or them to be within the discretion or power
conferred upon it or them by the Repurchase Documents or be responsible for
consequences of any error of judgment, the Buyers expressly intending to hereby
waive and release all present and future claims and rights against the Agent
(i) owed, in whole or in part, under any claim or theory of strict liability or
(ii) for damages or injuries caused or contributed to by any Indemnified Party’s
sole or concurrent ordinary negligence that does not amount to gross negligence
or willful misconduct. Except as otherwise specifically and expressly set forth
in this Agreement, the Agent shall not be responsible in any manner to anyone
for the effectiveness, enforceability, genuineness, validity or due execution of
this Agreement, any supplement, amendment or restatement of it or of any other
Repurchase Documents or for any representation, warranty, document, certificate,
report or statement made or furnished in, under or in connection with this
Agreement or any of the other Repurchase Documents or be under any obligation to
anyone to ascertain or to inquire as to the performance or observation of any of
the terms, covenants or conditions of this Agreement or of the other Repurchase
Documents on the part of the Seller or anyone else. Without limiting the
generality of the foregoing provisions of this Section, the Agent, in its
capacity as Agent, may seek and rely upon the advice of legal counsel in taking
or refraining to take any action under any of the Repurchase Documents or
otherwise in respect of any Purchased Loans, this Agreement and its parties, and
shall be fully protected in relying upon such advice.

 

83



--------------------------------------------------------------------------------

22.12. Calculations of Shares of Principal and Other Sums. Except as provided to
the contrary in Section 6.4 (“Increased Cost”), Section 6.5 (“Capital
Adequacy”), Section 7.1 (“Payments to be free of Taxes; Withholding”),
Section 7.3 (“Taxes Indemnity”), Section 9.2 (“ Agent’s Fee”) and Section 20
(“Payment of Expenses; Indemnity”), U.S. Bank’s and each other Buyer’s
respective shares of Repurchase Prices and other sums received by the Agent on
account of the Purchased Loans or with respect to them shall be calculated on
the basis of each Buyer’s (including U.S. Bank’s) respective Pro Rata ownership
interests in the Purchased Loans from time to time.

22.13. Resignation or Removal of the Agent. The Agent, or any agent or agents
hereafter appointed, at any time may resign by giving written notice of
resignation to the Seller and the Buyers and complying with the applicable
provisions of this Section 22. The Required Buyers may remove the Agent for acts
constituting gross negligence or willful misconduct by giving notice to the
Agent, the Buyers and the Seller. Upon receiving such notice of resignation or
removal, with the Seller’s consent, which consent shall not unreasonably be
delayed or withheld (provided that the Seller’s consent shall not be required if
a Default has occurred that has not been cured by the Seller or declared in
writing by the Agent to have been waived or any Event of Default has occurred
that the Agent has not declared in writing to have been cured or waived), a
successor Agent shall be promptly appointed by the Required Buyers by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning or removed Agent and one copy to the successor Agent.

22.14. Effective Date of Resignation of the Agent. No resignation or removal of
the Agent shall be effective until both (i) sixty (60) days have elapsed after
notice to the Seller and the Buyers of the Agent’s election to resign or its
removal, and (ii) a successor agent has been appointed pursuant to the
provisions of this Section 22 and has accepted the appointment as provided in
Section 22.13; provided that if such appointment has not been so made or if the
Agent’s duties have not been assumed by the appointed successor on or before
ninety (90) days after the date of the Agent’s notice of resignation, the Agent
may cease acting as agent and representative of the Buyers hereunder, and shall
have no further responsibility therefor, at the close of business on the tenth
(10th) Business Day after such ninety-day period.

22.15. Successor Agent. Any successor Agent appointed as provided in this
Section shall execute and deliver to the Seller, the Buyers and to the
predecessor Agent an instrument accepting such appointment, and thereupon the
resignation of the predecessor Agent shall become effective and such successor
Agent, without any further act, deed or conveyance, shall become vested with all
the rights and obligations of its predecessor, with like effect as if originally
named as the Agent; provided that upon the written request of the Seller, all of
the Buyers or the successor Agent, the resigning Agent shall execute and deliver
(a) an instrument transferring to such successor Agent all of the rights of the
resigning Agent and (b) to such successor Agent such instruments as are
necessary to transfer the Purchased Loans and the Repurchase Documents to such
successor Agent (including assignments of all Purchased Loans or Repurchase
Documents). Upon the request of any such successor Agent made from time to time,
the Seller shall execute any and all papers which the successor Agent shall
request or require to more fully and certainly vest in and confirm to such
successor Agent all such rights.

 

84



--------------------------------------------------------------------------------

22.16. Merger of the Agent. Any Person into which the Agent may be merged or
converted or with which it may be consolidated, or any Person surviving or
resulting from any merger, conversion or consolidation to which the Agent shall
be a party or any Person succeeding to the commercial banking business of the
Agent, shall be the successor Agent without the execution or filing of any paper
or any further act on the part of any of the parties.

22.17. Participation; Assignment.

(a) Participations. Each Buyer reserves the rights, without the consent of the
Seller, to sell to one or more banks or other entities (a “Participant”),
participations in all or any part of such Buyer’s Commitment and Pro Rata
ownership share of the Purchased Loans or to pledge, collaterally assign or
grant a security interest in any or all of its interests under this Agreement
and in the Purchased Loans to any Federal Reserve Bank or any other Person;
provided that no such pledge, participation, collateral assignment or grant of a
security interest shall release a Buyer from any of its obligations hereunder or
substitute any such participant, pledgee or assignee for such Buyer as a party
hereto. Participants shall have no rights under the Repurchase Documents other
than certain voting rights as provided below. Each Buyer shall be entitled to
obtain (on behalf of its Participants) the benefits of this Agreement with
respect to all Participants in its Funding Share of Open Transactions
outstanding from time to time; provided that the Seller shall not be obligated
to pay any amount in excess of the amount that would be due such Buyer
calculated as though no participation had been sold. No Buyer shall sell any
participating interest under which the Participant shall have any rights to
approve any amendment, modification or waiver of any Repurchase Documents,
except to the extent such amendment, modification or waiver requires the consent
of all Buyers under Section 22.3. In those cases (if any) where a Buyer grants
rights to any of its Participants to approve amendments, modifications or
waivers of any Repurchase Documents pursuant to the immediately preceding
sentence, such Buyer must include a voting mechanism as to all such approval
rights in the relevant participation agreement(s) whereby a readily-determinable
fraction of such Buyer’s portion of the Purchased Loans (whether held by such
Buyer or participated) shall control the vote for all of such Buyer’s portion of
the Purchased Loans; provided that if no such voting mechanism is provided for
or is fully and immediately effective, then the vote of such Buyer itself shall
be the vote for all of such Buyer’s portion of the Purchased Loans. Except in
the case of the sale of a participating interest to a Buyer, the relevant
participation agreement shall not permit the Participant to transfer, pledge,
assign, sell any subparticipation in or otherwise alienate or encumber its
participation interest in the Purchased Loans. In no event may a Participant be
an Affiliate of the Seller.

(b) Assignments. Without any requirements for further consent of the Seller, any
Buyer may assign any or all of its rights and obligations under the Repurchase
Documents to its own Buyer Affiliates or to an assignee that is a Buyer with a
Commitment hereunder immediately prior to giving effect to such assignment. With
the prior written consent of the Agent and (unless an Event of Default has
occurred that the

 

85



--------------------------------------------------------------------------------

Agent has not declared in writing to have been cured or waived) the Seller,
which consent of the Seller will not be unreasonably withheld, and at no cost to
the Seller or the Agent, any Buyer may assign any or all of its rights and
obligations under the Repurchase Documents to one or more assignees; provided
that (1) except in the case of an assignment to a Buyer or a Buyer Affiliate or
an assignment of the entire remaining amount of the assigning Buyer’s Committed
Sum, no such assignment shall be in an amount less than Five Million Dollars
($5,000,000), unless each of the Agent and (unless a Default or Event of Default
has occurred and continuing) the Seller consents thereto, (2) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Buyer’s rights and obligations under this Agreement, (3) the assignee,
if it is not a Buyer hereunder immediately prior to giving effect to such
assignment, shall deliver to the Agent a questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Seller and its
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws, (4) the
assignee may not be an Affiliate of the Seller and (5) each such assignment
shall be effected pursuant to an Assignment and Assumption substantially in the
form of Exhibit F, to be delivered to the Agent together with a processing and
recording fee of $3,500 (which shall not be applicable with respect to the
initial syndication of the Transactions), with the assignor to have no further
right or obligation with respect to the rights and obligations assigned to and
assumed by the assignee. The Seller agrees that, as to any assignment to any
Buyer Affiliate or if the Seller consents to any other assignment, the Seller
will cooperate with the prompt execution and delivery of documents reasonably
necessary to such assignment process to the extent that the Seller incurs no
cost or expense that is not paid by the assigning Buyer and the assignee
immediately upon delivery to the Seller of such assignment form. Subject to
acceptance and recording thereof pursuant to Section 22.17(d), from and after
the effective date specified in each Assignment and Assumption, the assignee
shall be a Buyer for all purposes under this Agreement and the other Repurchase
Documents, if the assignment is an assignment of all of the assignor’s interest
in the Purchased Loans then held by the Agent (or by the Custodian on behalf of
the Agent), the assignor shall be automatically released from all of its
obligations and liabilities hereunder, and, whether it is such a complete
assignment or only a partial assignment, the Committed Sums shall be adjusted
appropriately, and the Agent shall distribute to the Buyers and the Seller an
updated version of Schedule BC. Any assignment or transfer by a Buyer of rights
or obligations under this Agreement that does not comply with this
Section 22.17(b) shall be treated for purposes of this Agreement as a sale by
such Buyer of a participation in such rights and obligations in accordance with
Section 22.17(a).

(c) The Agent, acting for this purpose as an Agent of the Seller, shall maintain
at one of its offices a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Buyers, and
the Committed Sum of, and amount owing to, each Buyer pursuant to the terms
hereof from time to time the (the “Register”). The entries in the Register shall
be conclusive, and the Seller, the Agent and the Buyers may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Buyer
hereunder for all purposes of this Agreement,

 

86



--------------------------------------------------------------------------------

notwithstanding notice to the contrary. The Register shall be available for
inspection by the Seller and any Buyer, at any reasonable time and from time to
time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Buyer and an assignee, the assignee’s completed questionnaire
(unless the assignee shall already be a Buyer hereunder), the processing and
recordation fee referred to in Section 22.17(b) and any written consent to such
assignment required by Section 22.17(b) hereof, the Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Buyer or the assignee shall have
failed to make any payment required to be made by it hereunder, the Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section.

(e) If any interest in this Agreement is so transferred to any Person that is
organized under the Laws of any jurisdiction other than the United States of
America or any State thereof, the transferor Buyer shall cause such Person,
concurrently with the effectiveness of such transfer to comply with the relevant
provisions of Section 7.4.

(f) The Seller shall not be required to incur any cost or expense incident to
any sale to a Person of any interest in the Repurchase Documents and the
Purchased Loans pursuant to this Section 22 and all such costs and expenses
shall be for the account of the Buyer selling its rights in the Purchased Loans
to such Person.

22.18. Replacement of Buyers. If (i) any Buyer requests compensation under
Section 6.4 or 7, (ii) the Seller is required to pay any additional amount to
any Buyer or any Governmental Authority for the account of any Buyer pursuant to
Section 7, (iii) any Buyer defaults in its obligation to fund Transactions
hereunder, or (iv) any Buyer becomes the subject of a bankruptcy or insolvency
proceeding; then the Seller may, at its sole expense and effort, upon notice to
such Buyer and the Agent, require such Buyer to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 22.17), all of its interests, rights and
obligations under this Agreement and the related Repurchase Documents to an
assignee that shall assume such obligations (which assignee may be another
Buyer, if such other Buyer accepts such assignment), provided that:

(a) the Seller shall have paid to the Agent the assignment fee specified in
Section 22.17;

(b) the exiting Buyer shall have received payment of an amount equal to its Pro
Rata Share of the Aggregate Outstanding Purchase Price, accrued and unpaid Price
Differential, fees and all other amounts payable to it hereunder and under the
other Repurchase Documents;

 

87



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 6.4 or 7 or payments required to be made pursuant to Section 6.4
or 7, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d) such assignment does not conflict with any Law.

A Buyer shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Buyer or otherwise, the
circumstances entitling the Seller to require such assignment and delegation
cease to apply.

22.19. The Agent and the Buyers are the only Beneficiaries of this Section.
Other than the provisions of Sections 22.17 and 22.18, this Section is intended
to bind and benefit only U.S. Bank and the other Buyers, and does not benefit
and shall not be enforceable by the Seller or any other Person whatsoever.

23 Notices and Other Communications.

All notices, demands, consents, requests and other communications required or
permitted to be given or made hereunder (collectively, “Notices”), except as
otherwise specifically provided in this Agreement, shall be in writing and shall
be either (a) delivered in person, or (b) mailed, by certified, registered or
express mail, postage prepaid, addressed to the respective parties hereto at
their respective addresses specified below, or (c) sent in a prepaid overnight
delivery envelope via a nationally-recognized courier service (such as Federal
Express, United Parcel Service or DHL Worldwide Express) that provides weekday
next-Business Day delivery service to the addressee’s location, (d) faxed to
their respective fax numbers (with a paper copy mailed the same day as
aforesaid) as hereinafter set forth or (e) e-mailed (with a confirming fax for
any funding request) and/or posted to an internet or intranet website and
acknowledged as received as hereinafter set forth; provided that any party may
change its address for notice by designating such party’s new address in a
Notice to the other parties given at least five (5) Business Days before it
shall become effective. All Notices shall be conclusively deemed to have been
properly given or served when received in person, regardless of how sent.
Regardless of when received, all Notices shall be conclusively deemed to have
been properly given or served if addressed in accordance with this Section 23
and (1) if mailed, on the second (2nd) Business Day after being deposited in the
mails, or (2) if sent by nationally-recognized courier service, on the next
Business Day or (3) if faxed before the close of business at the recipient’s
location on a Business Day, when faxed or if faxed after the close of business
at the recipient’s location or on a day that is not a Business Day, on the next
Business Day thereafter to the fax number set forth below (provided that a paper
copy is mailed on the same day as aforesaid) or (4) if e-mailed, upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if any such faxed or e-mailed notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (5) notices
or communications posted to an internet or intranet website shall be deemed
received upon the “receipt” by the intended recipient at its e-mail address as
described in

 

88



--------------------------------------------------------------------------------

clause (4) above of notification that such notice or communication is available
and identifying the website address therefor:

If to the Seller:

NVR Mortgage Finance, Inc.

11700 Plaza America Drive

Suite 500

Reston, VA 20190

Attention: Robert A. Goethe

Telephone: (703) 956-4505

Fax: (703) 956-4754

email: rgoethe@nvrinc.com

If to U.S. Bank as Agent or as a Buyer:

U.S. Bank National Association

800 Nicollet Mall

Mail Station: BC-MN-H03B

Minneapolis, MN 55402

Attention: Kathleen Connor

Telephone: (413) 464-9052

Fax: (612) 303-2253

email: kathleen.connor@usbank.com

If to the other Buyers, at the addresses shown on Schedule 23.

24 Miscellaneous.

24.1. Further Assurances. At any time and from time to time, at the sole expense
of the Seller, the Seller or the Servicer shall promptly provide such further
reasonable assurances, documents and agreements and undertake such actions as
the Agent may reasonably request in order to effect the purposes of this
Agreement, including the assignment, conveyance and transfer of all right, title
and interest of each Purchased Loan from the Seller to the Agent, or to
otherwise obtain or preserve the benefits or rights granted under this
Agreement. In the event Seller, Servicer or any subservicer, in the performance
of the Servicing Functions shall foreclose any Mortgage for which the Agent and
the Buyers have not received the Repurchase Price, all such actions shall be
taken in the name of the Agent for the benefit of the Buyers and in accordance
with Accepted Servicing Practices.

24.2. Agent as Attorney in Fact. The Agent is hereby appointed the
attorney-in-fact of the Seller for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instruments or documents
that the Agent may deem reasonably necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest, although the Agent agrees not to exercise its rights
under this power of attorney unless, in its opinion or the opinion of its legal
counsel, an Event of

 

89



--------------------------------------------------------------------------------

Default has occurred that the Agent has not declared in writing to have been
cured or waived. Without limiting the generality of the foregoing, but subject
to Section 18.3, the Agent shall have the right and power during the occurrence
and continuation of any Event of Default to receive, endorse, collect and
control all checks or instruments made payable to the order of the Seller and
all other forms of payment to the Seller that represent any payment on account
of the principal of or interest on or proceeds from any of the Purchased Loans
and to give full discharge for the same.

24.3. Wires to Seller. Any amounts to be transferred by the Agent to the Seller
hereunder shall be sent by journal entry (or wire transfer) in immediately
available funds to the Operating Account.

24.4. Wires to Agent. Any amounts to be transferred by the Seller to the Agent
hereunder shall be sent by wire transfer in immediately available funds to the
Settlement Account.

24.5. Receipt; Available Funds. Amounts received after 2:00 p.m. Minneapolis
time on any Business Day shall be deemed to have been paid and received on the
next succeeding Business Day. All payments and transfers of cash pursuant to
this Agreement shall be made (only if the paying and receiving accounts are with
the same financial institution) by journal entries, or (otherwise) by wire
transfer, of immediately available funds in U.S. dollars.

25 Entire Agreement; Severability.

This Agreement supersedes any existing agreements between the parties containing
general terms and conditions for repurchase transactions. This Agreement may not
be amended, modified or supplemented except in accordance with the provisions of
Section 22 and such amendment, modification or supplement must be set forth in a
writing signed by the parties required to do so in accordance with Section 22.
Each provision and agreement herein shall be treated as separate and independent
from any other provision or agreement herein and shall be enforceable
notwithstanding the unenforceability of any such other provision or agreement.

26 Non-assignability; Termination.

26.1. Limited Assignment. Except with respect to any repurchase transaction,
sale, transfer, pledge or hypothecation by the Agent or any Buyer pursuant to
Section 18 and Section 22.17, the rights and obligations of the parties under
this Agreement and under any Transaction shall not be assigned by any party
without the prior written consent of the other parties and any such assignment
without the prior written consent of the other parties shall be null and void.
Subject to the foregoing, this Agreement and any Transactions shall bind and
benefit the parties and their respective successors and assigns.

26.2. Remedies Exception. Section 26.1 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Section 18.

26.3. Agreement Termination. This Agreement shall terminate, automatically and
without any requirement for notice, on the date after the Termination Date on
which all

 

90



--------------------------------------------------------------------------------

Obligations have been indefeasibly paid in full, provided, that the provisions
of Sections 6.4, 6.5, 7 and 20 shall survive the termination of this Agreement,
provided further, that this Agreement and any Open Transactions may be extended
by mutual agreement of the Buyers, the Agent and the Seller; and provided
further, that no such party shall be obligated to agree to such an extension.

27 Counterparts.

This Agreement may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

28 Governing Law, Jurisdiction and Venue.

This Agreement (including this choice-of-law provision) and the other Repurchase
Documents shall be governed by and construed and all controversies and disputes
arising under, in connection with or relating to this Agreement and the other
Repurchase Documents shall be resolved, in accordance with the laws of the State
of New York (pursuant to Section 5-1401 of the New York General Obligations Law
to the extent such laws would otherwise not apply) and the United States of
America applicable to contracts made and to be wholly performed within such
State. The Seller, the Agent and the Buyers each hereby irrevocably submits to
the nonexclusive jurisdiction and venue of the United States District Court for
the Southern District of New York located in the Borough of Manhattan Division
in the City of New York or, if such court does not have jurisdiction, the
Supreme Court of the State of New York, New York County for the purpose of any
action or other proceeding arising under, in connection with or relating to the
Repurchase Documents or any related Transaction, pursuant to Section 5-1402 of
the New York General Obligations Law to the extent such submission would
otherwise not be effective. To the fullest extent permitted by applicable law,
the Seller, the Agent and the Buyers each irrevocably waives any objection that
it may now or hereafter have to the laying of venue for any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum and agrees that service of
process may be made upon it in any such proceeding by registered or certified
mail. Nothing herein shall affect any applicable right of any party at any time
to initiate any suit in the United States District Court for the Southern
District of New York, Manhattan Division, or to remove any pending suit to that
court. Nothing herein shall affect the right of the Agent or any Buyer to
accomplish service of process in any manner permitted by applicable law or to
commence legal proceedings or otherwise proceed against the Seller in any other
jurisdiction or court.

29 Waiver of Jury Trial.

Each of the Seller (in its capacity as Seller and Servicer), the Buyers and the
Agent hereby (i) covenants and agrees not to elect a trial by jury of any issue
triable of right by a jury, and (ii) waives any right to trial by jury fully to
the extent that any such right shall now or hereafter exist. This waiver of
right to trial by jury is separately given, knowingly and voluntarily, by each
of the Seller, the Buyers and the Agent, and this waiver is intended to
encompass individually each instance and each issue as to which the right of a
jury trial

 

91



--------------------------------------------------------------------------------

would otherwise accrue. The Agent is hereby authorized and requested to submit
this Agreement to any court having jurisdiction over the subject matter and the
parties hereto, so as to serve as conclusive evidence of the foregoing waiver of
the right to jury trial. Further, the Seller hereby certifies that no
representative or agent of the Buyers or the Agent has represented, expressly or
otherwise, to any stockholder, director, officer, agent or representative of the
Seller that the Buyers or the Agent will not seek to enforce this waiver of
right to jury trial provision.

30 Relationship of the Parties.

This Agreement provides for the sale by the Seller and the purchase by the
Buyers (acting through their agent and representative, the Agent) of Eligible
Loans and the obligation of the Seller to repurchase them upon termination of
each Transaction. The relationship between the Seller and the Buyers (and the
Agent) is limited to that of seller and repurchaser on the one hand and buyers
and resellers (and the Agent as the Buyers’ agent and representative) on the
other. The provisions in this Agreement and the other Repurchase Documents for
compliance with financial covenants and delivery of financial statements are
intended solely for the benefit of the Buyers and the Agent, to protect the
interests of the Buyers as buyers, including the Buyers’ and the Agent’s
interest in assuring repurchase of Purchased Loans at the termination of each
Transaction, and nothing contained in this Agreement or any of the other
Repurchase Documents shall be construed as permitting or obligating any Buyer or
the Agent to act as a financial or business advisor or consultant to the Seller,
as permitting or obligating any Buyer or the Agent to control the Seller or to
conduct the Seller’s operations, as creating any fiduciary obligation on the
part of the Buyers or the Agent to the Seller, or as creating any joint venture,
agency or other relationship between the parties other than as explicitly and
specifically stated in this Agreement. The Seller acknowledges that it has had
the opportunity to obtain the advice of experienced counsel of its own choosing
in connection with the negotiation and execution of this Agreement and the other
Repurchase Documents and to obtain the advice of such counsel with respect to
all matters contained in the Repurchase Documents including the provision for
waiver of trial by jury. The Seller further acknowledges that it is experienced
with respect to financial and credit matters and has made its own independent
decisions to apply to the Buyers and the Agent to enter into this Agreement, and
to execute and deliver this Agreement and the other Repurchase Documents.

31 No Waivers, Etc.

No express or implied waiver of any Event of Default by any party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by the Seller and
the parties required to do so pursuant to Section 22. Without limitation on any
of the foregoing, the failure to give a notice pursuant to Section 6 or 7 will
not constitute a waiver of any right to do so at a later date. The rights and
remedies of the Buyers hereunder shall be cumulative and not exclusive of any
rights and remedies which the Buyers would otherwise have. No failure or delay
on the part of the Buyers in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

92



--------------------------------------------------------------------------------

32 Use of Employee Plan Assets.

32.1. Prohibited Transactions. If assets of an ERISA Plan are intended to be
used by any party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other parties prior to the Transaction. The Plan Party shall
represent in writing to the other parties that the Transaction does not
constitute a prohibited transaction under ERISA or is otherwise exempt
therefrom, and the other parties may proceed in reliance thereon but shall not
be required so to proceed.

32.2. Audited Financial Statements Required. Subject to the last sentence of
Section 32.1, any such Transaction shall proceed only if the Seller furnishes or
has furnished to the Agent its most recent available audited statement of its
financial condition and its most recent subsequent unaudited statement of its
financial condition.

32.3. Representations. By entering into a Transaction pursuant to this
Section 32, the Seller shall be deemed (i) to represent to the Buyers and the
Agent that since the date of the Seller’s latest such financial statements,
there has been no material adverse change in the Seller’s financial condition
which the Seller has not disclosed to the Agent, and (ii) to agree to provide
the Agent with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any Open Transaction
involving a Plan Party.

33 Intent.

33.1. Transactions are Repurchase Agreements and Securities Contracts. The
parties intend and acknowledge that each Transaction is a “repurchase agreement”
and a “master netting agreement” as such terms are defined in Section 101 of the
Bankruptcy Code (except insofar as the type of Eligible Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of the Bankruptcy Code (except insofar as the type of assets subject
to such Transaction would render such definition inapplicable), and that all
claims and debts arising under this Agreement and/or any Transaction, including
any Margin Call, constitute claims and debts, respectively, for “settlement
payments” or “margin payments” as those terms are commonly used in the
securities and/or commodities trades. This Agreement also constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as any or all
of the parties is not a “financial institution” as that term is defined in
FDICIA). Seller hereby agrees that it shall not challenge the characterization
of this Agreement as a “repurchase agreement” as that term is defined in
Section 101 of the Bankruptcy Code, or as a “securities contract” as that term
is defined in Section 741 of the Bankruptcy Code in any dispute or proceeding.

 

93



--------------------------------------------------------------------------------

33.2. Contractual Rights, Etc. Any party’s right to liquidate Eligible Loans
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 18, is a contractual right to liquidate,
terminate or accelerate such Transaction as described in Sections 555, 559 and
561 of the Bankruptcy Code.

33.3. FDIA. If a party hereto is an “insured depository institution,” as such
term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then
each Transaction hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable).

33.4. Master Netting Agreement. It is understood and agreed that this Agreement
constitutes a “master netting agreement” as that term is defined in Section 101
of the Bankruptcy Code, and that a party’s right to cause the termination,
liquidation, or acceleration of, or to offset net termination values, payment
amounts or other transfer obligations arising under or in connection with, this
Agreement or any Transaction is a contractual right to cause the termination,
liquidation, or acceleration of, or to offset net termination values, payment
amounts or other transfer obligations arising under or in connection with, this
Agreement or any Transaction as described in Section 561 of the Bankruptcy Code.

34 Disclosure Relating to Certain Federal Protections.

The parties acknowledge that they have been advised that:

34.1. Parties not Protected by SIPA or Insured by FDIC or NCUSIF. In the case of
Transactions in which one of the parties is a broker or dealer registered with
the Securities and Exchange Commission (“SEC”) under Section 15 of the
Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor Protection
Corporation has taken the position that the provisions of SIPA do not protect
the other party with respect to any Transaction hereunder.

34.2. SIPA Does Not Protect Government Securities Broker or Dealer Counterparty.
In the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder.

34.3. Transaction Funds Are Not Insured Deposits. In the case of Transactions in
which one of the parties is a financial institution, funds held by such
financial institution pursuant to a Transaction hereunder are not a deposit and
therefore are not insured by the Federal Deposit Insurance Corporation (through
either the Bank Insurance Fund or the Savings Association Insurance Fund) or the
National Credit Union Share Insurance Fund, as applicable.

35 USA Patriot Act Notification.

The Agent and the Buyers hereby notify the Seller that, pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Agent or the Buyers are required to obtain, verify
and record information that identifies the Seller, including the Seller’s name
and address and other information that will allow them to identify the Seller in
accordance with said Act.

 

94



--------------------------------------------------------------------------------

36 Existing MRA.

Effective as of the Effective Date, this Agreement amends and replaces in its
entirety and restates the Existing MRA. The terms and conditions of this
Agreement supersede, effective as of the Effective Date, the terms and
conditions of the Existing MRA, provided, however , that the obligations
incurred under the Existing MRA shall not in any circumstance be terminated,
extinguished or discharged hereby but shall hereafter be governed by the terms
of this Agreement. Upon the Effective Date, the commitments of the Departing
Buyers under the Existing MRA shall automatically terminate and the Departing
Buyers shall have no further rights and obligations under this Agreement, except
for those rights and obligations that survive termination of the Existing MRA
pursuant to Section 26.3 thereof.

[The remainder of this page is intentionally blank; signature page follows]

 

95



--------------------------------------------------------------------------------

In witness whereof the parties have caused this Amended and Restated Master
Repurchase Agreement to be executed as of the Effective Date.

 

NVR MORTGAGE FINANCE, INC., as Seller and Servicer By:  

/s/ Robert A. Goethe

Title:   President Date:   July 25, 2011 U.S. BANK NATIONAL ASSOCIATION As Agent
and a Buyer By:  

/s/ Kathleen Connor

Title:   Vice President Date:   July 21, 2011

[Signature Page to Amended and Restated Master Repurchase Agreement]